[vfcexhibitf6e001.jpg]
EXECUTION VERSION FIVE-YEAR REVOLVING CREDIT AGREEMENT dated as of December 17,
2018, among V.F. CORPORATION, VF INVESTMENTS S.À R.L., VF ENTERPRISES S.À R.L.,
VF EUROPE B.V.B.A. and VF INTERNATIONAL SAGL, as Borrowers the other BORROWING
SUBSIDIARIES, the LENDERS Party Hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent _________ ______ JPMORGAN CHASE BANK, N.A., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS BANK PLC, HSBC SECURITIES (USA)
INC., U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO SECURITIES, LLC, as
Joint-Lead Arrangers and Joint Bookrunners BANK OF AMERICA, N.A., BARCLAYS BANK
PLC, HSBC BANK USA, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, N.A., as Co-Syndication Agents and CITIBANK N.A., ING BANK
N.V., DUBLIN BRANCH, PNC BANK, NATIONAL ASSOCIATION and TD BANK, N.A.,
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e002.jpg]
as Co-Documentation Agents [CS&M No. 06702-022] [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e003.jpg]
TABLE OF CONTENTS Page ARTICLE I Definitions and Terms SECTION 1.01. Definitions
..............................................................................................2
SECTION 1.02. Classification of Loans and Borrowings
..............................................32 SECTION 1.03. Rules of
Interpretation
..........................................................................32
SECTION 1.04. Currency Translation
............................................................................34
SECTION 1.05. Change of Currency
..............................................................................34
SECTION 1.06. Interest Rates; LIBOR Notification
......................................................35 ARTICLE II The Credits
SECTION 2.01. Commitments
........................................................................................35
SECTION 2.02. Loans and Borrowings
..........................................................................36
SECTION 2.03. Requests for Borrowings
......................................................................37 SECTION
2.04. Swing Line Loans
.................................................................................38
SECTION 2.05. Letters of Credit
....................................................................................41
SECTION 2.06. Funding of Borrowings
.........................................................................49
SECTION 2.07. Interest Elections
..................................................................................50
SECTION 2.08. Termination, Reduction and Increase of Commitments; Redesignation
of Commitments ........................................................51
SECTION 2.09. Repayment of Loans; Evidence of Debt
...............................................54 SECTION 2.10. Prepayment of
Loans
............................................................................55
SECTION 2.11. Fees
.......................................................................................................56
SECTION 2.12. Interest
..................................................................................................57
SECTION 2.13. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
............58 SECTION 2.14. Borrowing Subsidiaries
........................................................................60
SECTION 2.15. Defaulting Lenders
...............................................................................62
SECTION 2.16. Extension Offers
...................................................................................64
SECTION 2.17. Use of Proceeds
....................................................................................66
ARTICLE III Change in Circumstances SECTION 3.01. Increased Cost and Reduced
Return .....................................................66 SECTION 3.02.
Limitation on Types of Loans
..............................................................68 SECTION 3.03.
Illegality
................................................................................................70
SECTION 3.04. Compensation
.......................................................................................70
SECTION 3.05. Taxes
.....................................................................................................71
i [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e004.jpg]
SECTION 3.06. Designation and Change of Lending Offices
.......................................73 SECTION 3.07. Substitution of Lenders
.........................................................................74
ARTICLE IV Conditions to Making Loans and Issuing Letters of Credit SECTION
4.01. Conditions of Closing
...........................................................................74
SECTION 4.02. Conditions of Revolving Loans, Letters of Credit and Swing Line
Loans
.................................................................................................76
SECTION 4.03. Initial Revolving Loans, Letters of Credit and Swing Line Loans of
each New Borrowing Subsidiary
..................................................77 ARTICLE V Representations
and Warranties SECTION 5.01. Corporate Existence and Power
............................................................77 SECTION 5.02.
Corporate and Governmental Authorization; No Contravention .........78 SECTION
5.03. Binding Effect
.......................................................................................78
SECTION 5.04. Financial Information
...........................................................................78
SECTION 5.05. Litigation
..............................................................................................78
SECTION 5.06. Compliance with ERISA
......................................................................78 SECTION
5.07. Environmental Matters
.........................................................................79
SECTION 5.08. Taxes
.....................................................................................................79
SECTION 5.09. Margin Stock
........................................................................................79
SECTION 5.10. Investment Company
............................................................................79
SECTION 5.11. Full Disclosure
......................................................................................79
SECTION 5.12. No Consents, Etc
..................................................................................80
SECTION 5.13. Anti-Corruption Laws and Sanctions
...................................................80 ARTICLE VI Affirmative
Covenants SECTION 6.01. Financial Reports, Etc
...........................................................................81
SECTION 6.02. Payment of Taxes
.................................................................................84
SECTION 6.03. Maintenance of Properties; Insurance
..................................................84 SECTION 6.04. Compliance
with Laws
.........................................................................84
SECTION 6.05. Books and Records
...............................................................................84
SECTION 6.06. Existence
...............................................................................................85
ARTICLE VII Negative Covenants SECTION 7.01. Consolidated Indebtedness to
Consolidated Capitalization ..................85 SECTION 7.02. Liens
.....................................................................................................85
ii [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e005.jpg]
SECTION 7.03. Indebtedness of Subsidiaries
................................................................86 SECTION 7.04.
Consolidations, Mergers and Sales of Assets
.......................................87 SECTION 7.05. Use of Proceeds
....................................................................................87
ARTICLE VIII Events of Default and Acceleration SECTION 8.01. Events of Default
..................................................................................87
SECTION 8.02. Administrative Agent to Act
.................................................................90 SECTION
8.03. Cumulative Rights
................................................................................91
SECTION 8.04. No Waiver
.............................................................................................91
SECTION 8.05. Allocation of
Proceeds..........................................................................91
ARTICLE IX The Administrative Agent SECTION 9.01. Appointment and Authority
..................................................................92 SECTION
9.02. Rights as Lenders
..................................................................................92
SECTION 9.03. Exculpatory Provisions
.........................................................................92
SECTION 9.04. Reliance by Administrative Agent
.......................................................93 SECTION 9.05.
Delegation of Duties
.............................................................................94
SECTION 9.06. Resignation of Administrative Agent
...................................................94 SECTION 9.07. Non-Reliance
on Agents and Other Lenders ........................................95 SECTION
9.08. No Other Duties, Etc
............................................................................95
SECTION 9.09. Administrative Agent May File Proofs of Claim
.................................95 SECTION 9.10. Certain ERISA Matters
.........................................................................96
ARTICLE X Guarantee SECTION 10.01. Guarantee
............................................................................................97
SECTION 10.02. No Subrogation
...................................................................................98
SECTION 10.03. Amendments, etc. with respect to the Obligations
.............................98 SECTION 10.04. Guarantee Absolute and
Unconditional ..............................................99 SECTION 10.05.
Reinstatement
...................................................................................100
SECTION 10.06. Payments
...........................................................................................100
SECTION 10.07. Independent Obligations
...................................................................100 ARTICLE
XI Miscellaneous SECTION 11.01. Assignments and Participations
........................................................100 SECTION 11.02.
Notices; Effectiveness; Electronic Communication .........................103
SECTION 11.03. Right of Set-off; Adjustments
...........................................................107 iii [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e006.jpg]
SECTION 11.04. Survival
.............................................................................................107
SECTION 11.05. Expenses
...........................................................................................108
SECTION 11.06. Amendments and Waivers
................................................................108 SECTION
11.07. Counterparts; Electronic Execution
..................................................110 SECTION 11.08. Termination
......................................................................................110
SECTION 11.09. Indemnification; Limitation of Liability
...........................................111 SECTION 11.10. Severability
.......................................................................................112
SECTION 11.11. Integration
.........................................................................................112
SECTION 11.12. Governing Law; Waiver of Jury Trial
..............................................113 SECTION 11.13. Confidentiality
..................................................................................115
SECTION 11.14. “Know Your Customer” Checks; Certain Notices
...........................115 SECTION 11.15. Conversion of Currencies
.................................................................116 SECTION
11.16. Interest Rate Limitation
....................................................................117 SECTION
11.17. No Fiduciary Relationship
................................................................117 SECTION
11.18. Company as Agent of Borrowing Subsidiaries
................................117 SECTION 11.19. Acknowledgement and Consent
to Bail-In of EEA Financial Institutions
.......................................................................................118
SECTION 11.19. Waiver of Notice Period in Connection with Termination of
Existing Credit Agreement
..............................................................120 iv [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e007.jpg]
Schedules: Schedule 2.01 Commitments Schedule 2.04 Swing Line Commitments
Schedule 2.05A Existing Letters of Credit Schedule 2.05B L/C Commitments
Exhibits: Exhibit A Form of Assignment and Assumption Exhibit B Form of
Borrowing Notice Exhibit C-1 Form of Borrowing Subsidiary Agreement Exhibit C-2
Form of Borrowing Subsidiary Termination Exhibit D Form of Interest Election
Request Exhibit E Form of L/C Issuer Agreement Exhibit F Form of Accession
Agreement Exhibit G Form of Compliance Certificate v [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e008.jpg]
FIVE-YEAR REVOLVING CREDIT AGREEMENT, dated as of December 17, 2018, among V.F.
CORPORATION, a Pennsylvania corporation (the “Company”); VF INVESTMENTS S.À
R.L., a Luxembourg company incorporated under the laws of the Grand Duchy of
Luxembourg as a “société à responsabilité limitée”, with its registered office
at 43, Avenue J.F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg and
registered with the Luxembourg Register of Commerce and Companies (the “RCS”)
under number B79.198 (“VF Investments”); VF ENTERPRISES S.À R.L., a Luxembourg
company incorporated under the laws of the Grand Duchy of Luxembourg as a
“société à responsabilité limitée”, with its registered office at 43, Avenue
J.F. Kennedy, L-1855 Luxembourg, Grand Duchy of Luxembourg and registered with
the RCS under number B145.047 (“VF Enterprises”); VF EUROPE B.V.B.A., a Belgian
company incorporated under the laws of Belgium as a “besloten vennootschap met
beperkte aansprakelijkheid/société à responsabilité limitée”, with its
registered office at Fountain Business Park, C. Van Kerckhovenstraat 110, B-2880
Bornem, Belgium, and registered with the Crossroads Bank for Enterprises under
enterprise number 0405.039.138 (RPR Antwerp, division Mechelen) (“VF Europe”);
VF INTERNATIONAL SAGL, a limited liability company (società a garanzia limitata)
incorporated under the laws of Switzerland, with its registered office at Via
Laveggio 5, 6855 Stabio, Switzerland and registered with the commercial register
under number CHE-111.650.898 (“VF International”); the BORROWING SUBSIDIARIES
from time to time party hereto; each LENDER from time to time party hereto; and
JPMORGAN CHASE BANK, N.A., as Administrative Agent. WITNESSETH: WHEREAS the
Borrowers have requested that the Lenders make available to the Borrowers
multi-currency revolving credit facilities of up to US$2,250,000,000 (which may
be increased to US$3,000,000,000), the proceeds of which are to be used for
general corporate purposes, including, without limitation, acquisitions,
repurchases of outstanding shares of the Company’s common stock and other lawful
corporate purposes, a letter of credit facility of up to US$50,000,000, and a
swing line facility of up to US$100,000,000; and WHEREAS the Lenders are willing
to make such revolving credit facilities available to the Borrowers upon the
terms and conditions set forth herein. NOW, THEREFORE, the Borrowers, the
Lenders, the L/C Issuers and the Administrative Agent hereby agree as follows:
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e009.jpg]
2 ARTICLE I Definitions and Terms SECTION 1.01. Definitions. For the purposes of
this Agreement, in addition to the definitions set forth above, the following
terms shall have the respective meanings set forth below: “ABR”, when used in
reference to any Loan or Borrowing, refers to whether such Loan, or the Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Alternate Base Rate. “Accession Agreement” has the meaning
specified in Section 2.08(d). “Adjusted LIBO Rate” means, with respect to any
LIBOR Borrowing in US Dollars for any Interest Period, an interest rate per
annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the
LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder, or any successor appointed in accordance with Section
9.06. Unless the context requires otherwise, the term “Administrative Agent”
shall include any Affiliate of JPMCB through which JPMCB shall perform any of
its obligations in such capacity hereunder. “Administrative Questionnaire” means
an Administrative Questionnaire in a form supplied by the Administrative Agent.
“Affiliate” means, as to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person. A Person shall be deemed to be “controlled by” any other Person if
such other Person possesses, directly or indirectly, power to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise. “Aggregate Global Tranche Revolving Credit Exposure” means, at any
time, the sum of the Global Tranche Revolving Credit Exposures of all the Global
Tranche Lenders at such time; provided, that for purposes of this definition, in
determining the Global Tranche Revolving Credit Exposure of any Swing Line
Lender, the Global Tranche Swing Line Exposure of such Swing Line Lender shall
be deemed to equal its Global Tranche Percentage of the aggregate amount of the
US Dollar Equivalents of the Global Tranche Swing Line Loans outstanding at such
time. “Aggregate Revolving Credit Exposure” means, at any time, the sum of the
Aggregate Global Tranche Revolving Credit Exposure and the Aggregate US Tranche
Revolving Credit Exposure at such time. “Aggregate US Tranche Revolving Credit
Exposure” means, at any time, the sum of the US Tranche Revolving Credit
Exposures of all the US Tranche Lenders at [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e010.jpg]
3 such time; provided, that for purposes of this definition, in determining the
US Tranche Revolving Credit Exposure of any Swing Line Lender, the US Tranche
Swing Line Exposure of such Swing Line Lender shall be deemed to equal its US
Tranche Percentage of the aggregate amount of the US Dollar Equivalents of the
US Tranche Swing Line Loans outstanding at such time. “Agreement” means this
Five-Year Revolving Credit Agreement, as the same may hereafter be amended,
supplemented or otherwise modified from time to time. “Alternate Base Rate”
means, for any day, a rate per annum equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1.00%
per annum and (c) the Adjusted LIBO Rate on such day (or if such day is not a
Business Day, the immediately preceding Business Day) for a deposit in US
Dollars with a maturity of one month plus 1.00% per annum. For purposes of
clause (c) above, the Adjusted LIBO Rate on any day shall be based on the Screen
Rate at approximately 11:00 a.m., London time, on such day for deposits in US
Dollars with a maturity of one month (or, in the event the Screen Rate for
deposits in US Dollars is not available for such maturity of one month, shall be
based on the Interpolated Screen Rate as of such time). If the Alternate Base
Rate is being used as an alternate rate of interest pursuant to Section 3.02,
then the Alternate Base Rate shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above; provided that the
Alternate Base Rate shall not be less than 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, as the case may be.
“Alternative Currency” means Canadian Dollars, Euro, Sterling, Swiss Francs, Yen
and any other currency (other than US Dollars) (a) that is freely transferable
and convertible into US Dollars in the London interbank market, (b) in which
dealings in deposits are carried on in and in respect of which quotations are
available in the London interbank market and (c) that has been approved at the
request of the Company by the Administrative Agent, each Lender and each L/C
Issuer as an Alternative Currency. “Alternative Currency Overnight Rate” means,
with respect to any Alternative Currency (other than Euro), a rate per annum
equal to the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for overnight deposits in such Alternative Currency as displayed on the
applicable Reuters screen page (currently LIBOR01 or LIBOR02) (or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion, in consultation with the Company) at approximately 11:00 a.m.,
London time, on such day; provided that if such rate shall be less than zero,
such rate shall be deemed to be zero for all purposes of this Agreement.
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e011.jpg]
4 “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or any of their Subsidiaries from time
to time concerning or relating to bribery or corruption. “Applicable Lending
Office” means, as to any Lender, the office or offices described as such in such
Lender’s Administrative Questionnaire, or such other office of such Lender (or
an Affiliate of such Lender) as such Lender may from time to time specify to the
Administrative Agent and the Company by written notice in accordance with the
terms hereof as the office by which its Loans of each Class and Type are to be
made and maintained. “Applicable Rate” means, for any day with respect to any
ABR Loan (including any Swing Line Loan that is an ABR Loan), LIBOR Loan,
EURIBOR Loan, CDOR Loan, Euro Overnight Rate Loan or the Facility Fee, as the
case may be, the applicable rate per annum set forth under the appropriate
caption in the table below, in each case based upon the ratings by S&P and
Moody’s applicable on such date to the Index Debt: LIBOR / EURIBOR / Ratings S&P
/ CDOR/Euro Category Moody’s Overnight Rate Loans ABR Loans Facility Fee Rate 1
AA- / Aa3 0.580% 0.000% 0.045% 2 A+ / A1 0.695% 0.000% 0.055% 3 A / A2 0.810%
0.000% 0.065% 4 A- / A3 0.910% 0.000% 0.090% 5 ≤ BBB+ / Baa1 1.015% 0.000%
0.110% For purposes of the foregoing, (i) if either S&P or Moody’s shall not
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
rating agency shall be deemed to have established a rating in Category 5, (ii)
if the ratings established or deemed to have been established by Moody’s and S&P
for the Index Debt shall fall within different Categories, the Applicable Rate
shall be the applicable rate per annum corresponding to the higher (or
numerically lower) of such Categories unless one of the ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next below that corresponding to the
higher of the two ratings and (iii) if the ratings established or deemed to have
been established by S&P and Moody’s for the Index Debt shall be changed (other
than as a result of a change in the rating system of S&P or Moody’s), such
change shall be effective as of the date on which it is first announced by the
applicable rating agency. Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change. If the
rating system of S&P or Moody’s shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the ratings most recently in
effect prior to such change or cessation. [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e012.jpg]
5 “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender. “Arrangers” means JPMorgan Chase
Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), Barclays
Bank PLC, HSBC Securities (USA) Inc., U.S. Bank National Association and Wells
Fargo Securities, LLC, in their capacities as joint lead arrangers and joint
bookrunners of the revolving credit facilities provided for herein. “Assignment
and Assumption” means an Assignment and Assumption in the form of Exhibit A
hereto (with blanks appropriately filled in) delivered to the Administrative
Agent in connection with an assignment of a Lender’s interest under this
Agreement pursuant to Section 11.01. “Authorized Representative” means any of
the Chairman of the Board, President, Vice President-Treasurer, or any other
Vice President of the Company, or any other Person expressly designated by the
written authorization of any of the foregoing as an Authorized Representative.
“Availability Period” means the period from and including the Closing Date to
but excluding the Termination Date. “Bail-In Action” means the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution. “Bail-In
Legislation” means, with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule. “Bankruptcy
Event” means, with respect to any Person, that such Person has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it; provided that a Bankruptcy Event shall not result
solely by virtue of (a) any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority; provided that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any
agreements made by such Person, or (b) any Undisclosed Administration.
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e013.jpg]
6 “Beneficial Ownership Certification” means a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation. “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group. “Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System (or any
successor body). “Borrowers” means the Company and each of the Borrowing
Subsidiaries. “Borrowing” means (a) Loans of the same Class, Type and currency
made, converted or continued on the same date and to the same Borrower and, in
the case of LIBOR, EURIBOR or CDOR Loans, as to which a single Interest Period
is in effect or (b) a Swing Line Loan. “Borrowing Minimum” means (a) in the case
of a Borrowing denominated in US Dollars, US$5,000,000, (b) in the case of a
Borrowing denominated in Euros, €5,000,000, (c) in the case of a Borrowing
denominated in Yen, ¥500,000,000, (d) in the case of a Borrowing denominated in
Sterling, £5,000,000, (e) in the case of a Borrowing denominated in Swiss
Francs, CHF5,000,000, (f) in the case of a Borrowing denominated in Canadian
Dollars, CAD$5,000,000 and (g) in the case of a Borrowing denominated in any
other Alternative Currency, the smallest amount of such Alternative Currency
that is an integral multiple of 1,000,000 units of such currency and that has a
US Dollar Equivalent of US$5,000,000 or more. “Borrowing Multiple” means (a) in
the case of a Borrowing denominated in US Dollars, US$1,000,000, (b) in the case
of a Borrowing denominated in Euros, €1,000,000, (c) in the case of a Borrowing
denominated in Yen, ¥100,000,000, (d) in the case of a Borrowing denominated in
Sterling, £1,000,000, (e) in the case of a Borrowing denominated in Swiss
Francs, CHF1,000,000, (f) in the case of a Borrowing denominated in Canadian
Dollars, CAD$1,000,000 and (g) in the case of a Borrowing denominated in any
other Alternative Currency, 1,000,000 units of such currency. “Borrowing Notice”
means the notice delivered by an Authorized Representative in connection with a
Borrowing of Revolving Loans or a Swing Line Loan, in the form of Exhibit B
hereto. [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e014.jpg]
7 “Borrowing Subsidiary” means VF Investments, VF Enterprises, VF Europe, VF
International and, at any time, each other Subsidiary that has been designated
as a Borrowing Subsidiary by the Company pursuant to Section 2.14, in each case,
for so long as such Person has not ceased to be a Borrowing Subsidiary as
provided in such Section as of such time. “Borrowing Subsidiary Agreement” means
a Borrowing Subsidiary Agreement substantially in the form of Exhibit C-1.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit C-2. “Business Day” means any day that is
not a Saturday, Sunday or other day on which commercial banks in New York City
are authorized or required by law to remain closed; provided that (a) when used
in connection with a LIBOR Loan in any currency, a EURIBOR Loan or a Swing Line
Loan denominated in Euro, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in deposits in such currency in the London
interbank market, (b) when used in connection with a EURIBOR Loan, the term
“Business Day” shall also exclude any day that is not a TARGET Operating Day,
(c) when used in connection with a CDOR Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in deposits of Canadian
Dollars in the Toronto interbank market and any day on which banks are not open
for dealings in deposits in Canadian Dollars in the London interbank market and,
(d) when used in connection with a Loan to any Borrower organized in a
jurisdiction other than the United States of America or England, the term
“Business Day” shall also exclude any day on which commercial banks in the
jurisdiction of organization of such Borrower are authorized or required by law
to remain closed, and (e) when used in connection with a Swing Line Loan
denominated in Euro, the term “Business Day” shall include any day that would be
a Business Day under the foregoing provisions of this definition but for the
fact that commercial banks in New York City are authorized or required by law to
remain closed on such day. “Canadian Dollars” or “CAD$” means the lawful
currency of Canada. “Capital Leases” means all leases which have been
capitalized in accordance with GAAP as in effect, subject to Section 1.03(a),
from time to time. “CDOR”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the CDO Rate. “CDO Rate” means,
with respect to any CDOR Loan for any Interest Period, the applicable Screen
Rate (rounded if necessary to the nearest 1/100 of 1% (with 0.005% being rounded
up)) as of the Specified Time on the Quotation Day. [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e015.jpg]
8 “Change of Control” means, at any time: (a) any person or group of persons
(within the meaning of Section 13 or 14 of the Exchange Act), other than the
Trust, shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Exchange Act ) of 35% or more of the outstanding shares of Voting
Securities of the Company; or (b) as of any date a majority of the Board of
Directors of the Company consists of individuals who were not either (i)
directors of the Company as of the corresponding date of the previous year, (ii)
selected or nominated to become directors by the Board of Directors of the
Company of which a majority consisted of individuals described in clause (i), or
(iii) selected or nominated to become directors by the Board of Directors of the
Company of which a majority consisted of individuals described in clauses (i)
and (ii). “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
applicable law, rule, regulation or treaty, (b) any change in any applicable
law, rule, regulation or treaty or in the interpretation or administration
thereof by any Governmental Authority or (c) the making or issuance of any
request or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued. “Claims” has the meaning specified in Section
2.13(c). “Class”, when used in reference to (a) any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Global Tranche
Revolving Loans, US Tranche Revolving Loans, Global Tranche Swing Line Loans or
US Tranche Swing Line Loans, (b) any Letter of Credit or L/C Disbursement,
refers to whether such Letter of Credit or L/C Disbursement is a US Tranche
Letter of Credit or US Tranche L/C Disbursement or a Global Tranche Letter of
Credit or Global Tranche L/C Disbursement, (c) any Commitment, refers to whether
such Commitment is a US Tranche Commitment or a Global Tranche Commitment, (d)
any Revolving Credit Exposure, L/C Exposure or Swing Line Exposure, refers to
whether such Revolving Credit Exposure, L/C Exposure or Swing Line Exposure is a
Global Tranche Revolving Credit Exposure, Global Tranche L/C Exposure or Global
Tranche Swing Line Exposure or a US Tranche Revolving Credit Exposure, US
Tranche L/C Exposure or US Tranche Swing Line Exposure and (e) any Lenders,
refers to whether such Lenders are Global Tranche Lenders or US Tranche Lenders.
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e016.jpg]
9 “Closing Date” means the date as of which this Agreement is executed by the
parties hereto and on which the conditions set forth in Section 4.01 have been
satisfied or waived. “Code” means the Internal Revenue Code of 1986, as amended
from time to time, and any regulations promulgated thereunder. “Commitments”
means the Global Tranche Commitments and the US Tranche Commitments. The
aggregate amount of the Commitments as of the Closing Date is US$2,250,000,000.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein that is
distributed by the Administrative Agent, any Lender or any L/C Issuer by means
of electronic communications in accordance with this Agreement, including
through the Platform. “Company” has the meaning specified in the preamble
hereto. “Company Materials” has the meaning specified in Section 6.01.
“Consolidated Capitalization” means, as of any date on which the amount thereof
is to be determined, the sum of Consolidated Indebtedness plus Consolidated Net
Worth. “Consolidated Indebtedness” means, as of any date on which the amount
thereof is to be determined, all Funded Indebtedness of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Worth” means, as of any date on which the amount thereof is to
be determined, the consolidated stockholders’ equity of the Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally. “Declining Lender” has the meaning specified in Section 2.16(a).
“Default” means any event or condition which, with the giving or receipt of
notice or lapse of time or both, unless cured or waived, would constitute an
Event of Default hereunder. “Defaulting Lender” means any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, (i)
to fund any portion of its [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e017.jpg]
10 Loans, (ii) to fund any portion of its participations in Letters of Credit or
Swing Line Loans or (iii) to pay to the Administrative Agent, any L/C Issuer or
any Lender any other amount required to be paid by it hereunder, unless, in the
case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default or
Event of Default) has not been satisfied, (b) has notified the Company or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender’s good faith determination that a
condition precedent (specifically identified in such writing, including, if
applicable, by reference to a specific Default or Event of Default) to funding a
Loan cannot be satisfied), (c) has failed, within three Business Days after
request by the Administrative Agent, made in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Line Loans; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon the
receipt by the Administrative Agent of such certification in form and substance
reasonably satisfactory to it, or (d) has become, or has a Lender Parent that
has become, the subject of a Bankruptcy Event or a Bail-In Action. “Dividing
Person” has the meaning assigned to such term in the definition of “Division”.
“Division” means the division of the assets, liabilities and/or obligations of a
Borrowing Subsidiary whose jurisdiction of organization is the state of Delaware
(the “Dividing Person”) among two or more Persons (whether pursuant to a “plan
of division” or similar arrangement), which may or may not include the Dividing
Person and pursuant to which the Dividing Person may or may not survive.
“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person that retains any of its assets,
liabilities and/or obligations after a Division shall be deemed a Division
Successor upon the occurrence of such Division. “Domestic Subsidiary” means a
Subsidiary that is incorporated or organized in the United States of America or
any state or other political subdivision, territory or possession thereof. “EEA
Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e018.jpg]
11 described in clause (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any member
state of the European Union, Iceland, Liechtenstein and Norway. “EEA Resolution
Authority” means any public administrative authority or any person entrusted
with public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial
Institution. “Electronic Signature” means an electronic signature, sound, symbol
or process attached to, or associated with, a contract or other record and
adopted by a Person with the intent to sign, authenticate or accept such
contract or record. “Eligible Assignee” means (a) a Lender and (b) any other
Person (other than a natural person) approved by (i) the Administrative Agent
(which approval shall be subject to the last sentence of Section 11.01(b) and
shall not be unreasonably withheld or delayed) and (ii) unless an Event of
Default under Section 8.01(a), 8.01(b), 8.01(g) or 8.01(h) has occurred and is
continuing, the Company (such approval not to be unreasonably withheld or
delayed); provided that, notwithstanding the foregoing, “Eligible Assignee”
shall not include the Company or any of its Subsidiaries or other Affiliates.
“EMU Legislation” means (a) the Treaty on European Union (the Treaty of Rome of
March 25, 1957, as amended by the Single European Act 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998), and (b) legislative measures
of the European Council (including without limitation European Council
regulations) for the introduction of, changeover to or operation of the Euro, in
each case as amended or supplemented from time to time. “Environmental Laws”
means any federal, state, local or foreign statute, law, ordinance, code, rule,
regulation, order, decree, permit or license by any Governmental Authority
regulating, relating to, or imposing liability or standards of conduct
concerning, any environmental matters or conditions or environmental protection
or conservation, including without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended; the Superfund
Amendments and Reauthorization Act of 1986, as amended; the Resource
Conservation and Recovery Act, as amended; the Toxic Substances Control Act, as
amended; the Clean Air Act, as amended; the Clean Water Act, as amended;
together with all regulations promulgated thereunder, and any other “Superfund”
or “Superlien” law. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute and all rules and
regulations promulgated thereunder. “ERISA Group” means the Company, any
Subsidiary and all members of a controlled group of corporations and all trades
or businesses (whether or not [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e019.jpg]
12 incorporated) under common control which, together with the Company or any
Subsidiary, are treated as a single employer under Section 414 of the Code. “EU
Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time. “EURIBO Rate” means, with respect to any EURIBOR Loan for any
Interest Period, the applicable Screen Rate as of the Specified Time on the
Quotation Day. “EURIBOR”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, shall bear
interest at a rate determined by reference to the EURIBO Rate. “Euro” or “€”
means the lawful currency of the Participating Member States introduced in
accordance with the EMU Legislation. “Euro Overnight Rate” means a rate per
annum equal to the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for overnight deposits in Euros as displayed on the applicable
Reuters screen page (currently LIBOR01 or LIBOR02) (or, in the event such rate
does not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion, in
consultation with the Company) at approximately 11:00 a.m., London time, on such
day; provided that if such rate shall be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement. “Euro Overnight Rate Loan”
means a Swing Line Loan that bears interest at a rate determined by reference to
the Euro Overnight Rate. “Eurocurrency Rate Loan” means a LIBOR Loan or a
EURIBOR Loan. “Events of Default” has the meaning set forth in Section 8.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
regulations promulgated thereunder. “Exchange Rate” means, on any day, for
purposes of determining the US Dollar Equivalent of any currency other than US
Dollars, the rate at which such other currency may be exchanged into US Dollars
at the time of determination on such day as last provided (either by publication
or as may otherwise be provided to the Administrative Agent) by the applicable
Reuters source on the Business Day (determined based on New York City time)
immediately preceding such day of determination. In the event that Reuters
ceases to provide such rate of exchange or such rate does not appear on the
applicable Reuters source, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying such rate of exchange at
such time as [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e020.jpg]
13 shall be selected by the Administrative Agent from time to time in its
reasonable discretion, in consultation with the Company. Notwithstanding the
foregoing provisions of this definition, each L/C Issuer may, solely for
purposes of computing the L/C Fronting Fees owed to it under Section 2.11(b),
compute the US Dollar Equivalent of the L/C Exposures attributable to Letters of
Credit issued by it by reference to exchange rates determined using any
reasonable method customarily employed by it for such purpose. “Excluded Taxes”
means any of the following Taxes imposed on or with respect to any Lender or the
Administrative Agent or required to be withheld or deducted from a payment to
any Lender or the Administrative Agent: (a) Taxes imposed on its net income
(however denominated), and franchise or similar Taxes (including branch profit
Taxes) imposed on it, in each case (1) by the jurisdiction under the laws of
which such Lender or the Administrative Agent is organized or in which its
principal office (or in the case of a Lender, its Applicable Lending Office) is
located or any political subdivision thereof and (2) by reason of any present or
former connection between such Lender or the Administrative Agent and the
jurisdiction imposing such Taxes, other than solely as a result of this
Agreement or any other Loan Document or any transaction contemplated hereby, (b)
in the case of a Lender, any U.S. federal withholding Tax imposed on such
payment, but not excluding (1) any portion of such Tax that exceeds the U.S.
federal withholding Tax that would have been imposed on such a payment to such
Lender under the laws in effect on the date on which such Lender first becomes a
party to this Agreement or the date on which such Lender changed its lending
office and (2) any portion of such Tax that does not exceed the amount payable
to the assignor of such Lender immediately before such Lender became a party to
this Agreement or changed its lending office, (c) any U.S. federal withholding
Tax imposed under FATCA and (d) Taxes attributable to such Lender’s failure to
comply with Section 3.05(e). “Existing Credit Agreement” means the Five-Year
Revolving Credit Agreement dated as of April 14, 2015, among the Company, VF
Investments, VF Enterprises, VF Europe, VF International, the lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, as amended.
“Existing Letter of Credit” means each letter of credit identified on Schedule
2.05A. “Existing Stated Termination Date” has the meaning specified in Section
2.16(c). “Extending Lender” has the meaning specified in Section 2.16(a).
“Extension Agreement” means an Extension Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among the Company, the
Administrative Agent and one or more Extending Lenders, effecting an Extension
Permitted Amendment and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.16. “Extension Offer” has the meaning
set forth in Section 2.16(a). [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e021.jpg]
14 “Extension Permitted Amendment” means an amendment to this Agreement and the
other Loan Documents effected in connection with an Extension Offer pursuant to
Section 2.16, providing for a one year extension of the Stated Termination Date
applicable to the Loans and/or Commitments of the applicable Extension Request
Class (such Loans or Commitments being referred to as the “Extended Loans” or
“Extended Commitments”, as applicable), so long as after giving effect to such
extension, the Stated Termination Date as to the Extended Loans or Extended
Commitments shall not be more than five years after the date of effectiveness of
the applicable Extension Permitted Amendment, and, in connection therewith, if
the parties to such amendment shall so agree, (a) a change in the rate of
interest accruing on such Extended Loans, (b) a change in the fees payable to,
or the inclusion of new fees to be payable to, the Extending Lenders in respect
of such Extension Offer or their Extended Loans or Extended Commitments, (c) an
addition of any affirmative or negative covenants applicable to the Company and
its Subsidiaries; provided that any such additional covenant with which the
Company and its Subsidiaries shall be required to comply for the benefit of the
Extending Lenders shall also be for the benefit of all other Lenders, and/or (d)
any other amendment to this Agreement or the other Loan Documents to the extent
such amendment would otherwise be permitted pursuant to, and is adopted in
accordance with the consent requirements of, Section 11.06 and such amendment
and the related Extension Agreement comply with Section 2.16(b). “Extension
Request Class” has the meaning set forth in Section 2.16(a). “FATCA” means
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code and any intergovernmental agreements between the United
States and another country that modify the provisions of the foregoing or law or
regulation in any jurisdiction implementing such intergovernmental agreement.
“Facility Fee” has the meaning specified in Section 2.11(a). “Facility
Termination Date” means the date on which all of the following shall have
occurred: (a) all of the Commitments shall have expired or shall have been
terminated and the principal of and interest on each Loan and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired or shall have been terminated, except for such issued and undrawn
Letters of Credit that, with the consent of the applicable L/C Issuer, have been
fully cash collateralized in a manner consistent with that set forth in clause
(ii) of Section 8.01 or otherwise backstopped in a manner satisfactory to the
applicable L/C Issuer, and all L/C Disbursements shall have been reimbursed and
(b) the Borrowers shall have fully, finally and irrevocably paid and satisfied
in full all Obligations (other than Obligations consisting of continuing
indemnities and other contingent Obligations of the Borrowers that may be owing
to the Administrative Agent, the Lenders, the L/C Issuers or any of the other
Indemnified Parties pursuant to the Loan Documents and expressly survive
termination of this Agreement). [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e022.jpg]
15 “Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement. “Foreign Borrowing Subsidiary” means any Borrowing Subsidiary that is
not a Domestic Subsidiary. “Foreign Lender” means any Lender that is not a US
Person. “Foreign Subsidiary” means any Subsidiary other than a Domestic
Subsidiary. “Fund” means any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business. “Funded Indebtedness” means with respect to any Person, without
duplication, (a) all indebtedness in respect of borrowed money, (b) all
obligations under Capital Leases, (c) the deferred purchase price of any
property or services that are in the nature of money borrowed, and (d)
indebtedness evidenced by a promissory note, bond, debenture or similar written
obligation for the payment of money (including non- contingent, past-due
obligations under reimbursement agreements and conditional sales or similar
title retention agreements), other than (i) trade payables and accrued expenses
incurred in the ordinary course of business, and (ii) indebtedness secured by
cash deposits subject to a legal right of set-off and not classified as a
liability under GAAP. “GAAP” means generally accepted accounting principles in
the United States, being those principles of accounting set forth in
pronouncements of the Financial Accounting Standards Board, the American
Institute of Certified Public Accountants, or which have other substantial
authoritative support and are applicable in the circumstances, as in effect,
subject to Section 1.03(a), from time to time. “Global Tranche Borrower” means
(a) the Company, (b) VF Investments, (c) VF Enterprises, (d) VF Europe, (e) VF
International and (f) any Borrowing Subsidiary that has been designated as a
Global Tranche Borrower pursuant to Section 2.14. “Global Tranche Commitment”
means, with respect to each Lender, the commitment, if any, of such Lender to
make Global Tranche Revolving Loans and to acquire participations in Global
Tranche Letters of Credit and Global Tranche Swing Line Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Global Tranche Revolving Credit Exposure, as such commitment may be
reduced or increased from time to time pursuant to Section 2.08 or assignments
by or to such Lender pursuant to Section 11.01. The initial amount of each
Global Tranche Lender’s Global Tranche Commitment is set forth on Schedule 2.01,
or in the Assignment and Assumption or the Accession Agreement pursuant to which
such [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e023.jpg]
16 Global Tranche Lender shall have assumed or provided its Global Tranche
Commitment, as the case may be. The aggregate amount of Global Tranche
Commitments on the Closing Date is US$2,250,000,000. “Global Tranche L/C
Disbursement” means an L/C Disbursement in respect of a Global Tranche Letter of
Credit. “Global Tranche L/C Exposure” means, at any time, the sum of (a) the US
Dollar Equivalents of the undrawn amounts of all outstanding Global Tranche
Letters of Credit at such time plus (b) the sum of the US Dollar Equivalents of
the amounts of all Global Tranche L/C Disbursements that have not yet been
reimbursed by or on behalf of the applicable Borrowers at such time. The Global
Tranche L/C Exposure of any Lender at any time shall be its Global Tranche
Percentage of the aggregate Global Tranche L/C Exposure at such time. For
purposes of determining the Global Tranche L/C Exposure at any time, the amount
of any Global Tranche Letter of Credit that, by its terms or the terms of any
letter of credit application related thereto, provides for one or more automatic
increases in the stated amount thereof shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time. “Global
Tranche Lender” means a Lender with a Global Tranche Commitment or a Global
Tranche Revolving Credit Exposure. “Global Tranche Lending Office” means, with
respect to any Global Tranche Lender, such office(s) as such Lender (or any
Affiliate of such Lender) shall have specified from time to time as its “Global
Tranche Lending Office(s)” by notice to the Company and the Administrative
Agent. A Global Tranche Lender may designate different Global Tranche Lending
Offices for Loans to Global Tranche Borrowers in different jurisdictions.
“Global Tranche Letter of Credit” means a Letter of Credit designated as such by
the Company in accordance with Section 2.05(b). Global Tranche Letters of Credit
may be issued in US Dollars or in any Alternative Currency. “Global Tranche
Percentage” means, with respect to any Global Tranche Lender at any time, the
percentage of the aggregate Global Tranche Commitments represented by such
Global Tranche Lender’s Global Tranche Commitment at such time; provided that,
in the case of Section 2.15 when a Defaulting Lender shall exist, “Global
Tranche Percentage” shall mean the percentage of the total Global Tranche
Commitments (disregarding any Defaulting Lender’s Global Tranche Commitment)
represented by such Lender’s Global Tranche Commitment. If the Global Tranche
Commitments have expired or been terminated, the Global Tranche Percentages
shall be determined on the basis of the Global Tranche Commitments most recently
in effect, giving effect to any assignments. “Global Tranche Revolving Credit
Exposure” means, with respect to any Global Tranche Lender at any time, the sum
of (a) the aggregate amount of the US Dollar [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e024.jpg]
17 Equivalents of such Global Tranche Lender’s outstanding Global Tranche
Revolving Loans, (b) such Global Tranche Lender’s Global Tranche L/C Exposure
and (c) such Global Tranche Lender’s Global Tranche Swing Line Exposure. “Global
Tranche Revolving Loans” means Loans made by the Global Tranche Lenders pursuant
to Section 2.01(a). Each Global Tranche Revolving Loan denominated in US Dollars
shall be a LIBOR Loan or an ABR Loan. Each Global Tranche Revolving Loan
denominated in Euros shall be a EURIBOR Loan. Each Global Tranche Revolving Loan
denominated in Canadian Dollars shall be a CDOR Loan. Each Global Tranche
Revolving Loan denominated in an Alternative Currency other than Euros or
Canadian Dollars shall be a LIBOR Loan. “Global Tranche Swing Line Exposure”
means, at any time, the aggregate amount of the US Dollar Equivalents of the
Global Tranche Swing Line Loans outstanding at such time. The Global Tranche
Swing Line Exposure of any Lender at any time shall be the sum of (a) its Global
Tranche Percentage of the aggregate amount of the US Dollar Equivalents of the
Global Tranche Swing Line Loans outstanding at such time (excluding, in the case
of any Lender that is a Swing Line Lender, Global Tranche Swing Line Loans made
by it and outstanding at such time to the extent that the other Global Tranche
Lenders shall not have funded their participations in such Global Tranche Swing
Line Loans), adjusted to give effect to any reallocation under Section 2.15 of
the Global Tranche Swing Line Exposures of Defaulting Lenders in effect at such
time, and (b) in the case of any Lender that is a Swing Line Lender, the
aggregate principal amount of all Global Tranche Swing Line Loans made by such
Lender and outstanding at such time to the extent that the other Global Tranche
Lenders shall not have funded their participations in such Global Tranche Swing
Line Loans. “Global Tranche Swing Line Loan” means a Swing Line Loan designated
as such by the Company in accordance with Section 2.04(b). “Governmental
Authority” means any federal, state, municipal, national or other governmental
department, commission, board, bureau, court, central bank, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States of America, the
United States of America or a foreign entity or government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank). “Guarantee” by any Person means any
obligation, contingent or otherwise, of such Person directly or indirectly
guaranteeing any Indebtedness of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of such Person (a) to purchase or pay (or advance or supply funds for
the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise) and the purpose of such contracts is to provide credit
support in the nature of a [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e025.jpg]
18 guaranty or (b) entered into for the purpose of assuring in any other manner
the holder of such Indebtedness of the payment thereof or to protect such holder
against loss in respect thereof (in whole or in part), provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning. “Increasing Lenders” has the meaning specified in Section
2.08(d). “Indebtedness” means, as to any Person, without duplication, (a) all
Funded Indebtedness of such Person, (b) all Funded Indebtedness of any other
Person secured by any Lien on any property or asset owned or held by such
Person, regardless of whether the indebtedness secured thereby shall have been
assumed by such Person or is non-recourse to the credit of such Person, other
than indebtedness secured by cash deposits subject to a legal right of set-off
and not classified as a liability under GAAP, and (c) all Funded Indebtedness of
any other Person Guaranteed by such Person. “Indemnified Liabilities” has the
meaning specified in Section 11.09(a). “Indemnified Party” has the meaning
specified in Section 11.09(a). “Indemnified Taxes” means (a) Taxes, other than
Excluded Taxes, imposed on or with respect to any payment made by or on account
of any obligation of any Borrower under this Agreement or any other Loan
Document and (b) to the extent not otherwise described in clause (a) of this
definition, Other Taxes. “Index Debt” means senior, unsecured, long-term
Indebtedness for borrowed money of the Company that is not guaranteed by any
other Person or subject to any other credit enhancement. “Information” has the
meaning specified in Section 11.13. “Interest Election Request” means a request
by the Company to convert or continue a Borrowing in accordance with Section
2.07, in the form of Exhibit D hereto. “Interest Payment Date” means (a) with
respect to any ABR Loan (other than a Swing Line Loan), the last day of each
March, June, September and December, (b) with respect to any LIBOR, EURIBOR or
CDOR Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a LIBOR, EURIBOR or CDOR Borrowing
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that shall occur at an interval of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Swing Line Loan, the day that such Loan is required to be repaid.
“Interest Period” means with respect to any LIBOR, EURIBOR or CDOR Borrowing,
the period commencing on the date of such Borrowing and ending on (a) the day
that is one week thereafter, if quotations are available for deposits of such
duration, or (b) the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter (or, if agreed to by each Lender
participating therein, twelve [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e026.jpg]
19 months thereafter), in each case as the Company may elect; provided that (i)
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR, EURIBOR or CDOR Borrowing with an Interest Period of
greater than one week, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period (other than any LIBOR,
EURIBOR or CDOR Borrowing with an Interest Period of one week) that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any LIBOR, EURIBOR or CDOR
Loan for any Interest Period or clause (c) of the definition of the term
Alternate Base Rate, a rate per annum that results from interpolating on a
linear basis between (a) the applicable Screen Rate for the longest maturity for
which a Screen Rate is available that is shorter than the applicable period and
(b) the applicable Screen Rate for the shortest maturity for which a Screen Rate
is available that is longer than the applicable period, in each case, as of the
time the Interpolated Screen Rate is required to be determined in accordance
with the other provisions hereof; provided that if such rate would be less than
zero, such rate shall be deemed to be zero. “JPMCB” means JPMorgan Chase Bank,
N.A. and its successors. “L/C Commitment” means, with respect to any L/C Issuer,
the commitment of such L/C Issuer to issue Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of the L/C
Exposure that may be attributable to Letters of Credit issued by such L/C
Issuer. The initial amount of each L/C Issuer’s LC Commitment is set forth in
Schedule 2.05B or, in the case of any L/C Issuer that becomes a L/C Issuer
hereunder pursuant to Section 2.05(i) or 2.05(k), in its L/C Issuer Agreement.
The L/C Commitment of any L/C Issuer may be increased or reduced by written
agreement between such L/C Issuer and the Company, provided that a copy of such
written agreement shall have been delivered to the Administrative Agent. “L/C
Disbursement” means a payment made by an L/C Issuer pursuant to a Letter of
Credit. “L/C Exposure” means, at any time, the sum of the Global Tranche L/C
Exposure and the US Tranche L/C Exposure at such time. The L/C Exposure of any
Lender at any time shall be the sum of such Lender’s Global Tranche L/C Exposure
and US Tranche L/C Exposure. “L/C Fronting Fee” has the meaning specified in
Section 2.11(b). [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e027.jpg]
20 “L/C Issuer” means JPMCB, Bank of America, N.A., Barclays Bank PLC, HSBC Bank
USA, National Association, U.S. Bank National Association, Wells Fargo Bank,
N.A. and such other Lenders as may become L/C Issuers hereunder from time to
time by entering into L/C Issuer Agreements with the Company pursuant to Section
2.05(i) or 2.05(k), each in its capacity as an issuer of Letters of Credit
hereunder, other than any Person that shall have ceased to be an L/C Issuer as
provided in Section 2.05(i). Each L/C Issuer may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such L/C Issuer, in
which case the term “L/C Issuer” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate (it being agreed that such L/C
Issuer shall cause such Affiliate to comply with the requirements of Section
2.05 with respect to such Letters of Credit). “L/C Issuer Agreement” means an
L/C Issuer Agreement between an L/C Issuer, the Administrative Agent and the
Company, substantially in the form of Exhibit E. “L/C Issuer Fee” has the
meaning specified in Section 2.11(b). “L/C Participation Fee” has the meaning
specified in Section 2.11(b). “Lender Parent” means, with respect to any Lender,
any Person as to which such Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01, any other Person that shall
have become a Lender pursuant to an Assignment and Assumption or Section
2.08(d), other than any such Person that shall have ceased to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes each Swing Line Lender. For all purposes of Article
III, the term “Lender” includes each L/C Issuer. “Letter of Credit” means a (a)
letter of credit issued under this Agreement and (b) each of the Existing
Letters of Credit. “LIBO Rate” means, with respect to any LIBOR Loan denominated
in any currency for any Interest Period, the applicable Screen Rate as of the
Specified Time on the Quotation Day. “LIBOR”, when used in reference to any Loan
or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, shall bear interest at a rate determined by reference to the LIBO
Rate or the Adjusted LIBO Rate. “Lien” means any interest in property securing
any obligation owed to, or a claim by, a Person other than the owner of the
property, whether such interest is based on the common law, statute or contract,
and including but not limited to the lien or security interest arising from a
mortgage, encumbrance, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes. For the
purposes of this Agreement, the Company and any Subsidiary shall be deemed to be
the owner of any property which it has acquired or holds subject to a
conditional sale [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e028.jpg]
21 agreement, financing lease, or other arrangement pursuant to which title to
the property has been retained by or vested in some other Person for security
purposes. “Loan Documents” means this Agreement, each Borrowing Subsidiary
Agreement, each Borrowing Subsidiary Termination, each Accession Agreement, each
Extension Agreement and, other than for purposes of Section 11.06, each L/C
Issuer Agreement, each Swing Line Agreement and the Notes. “Loans” means the
loans made by the Lenders to the Borrowers pursuant to this Agreement. “Local
Time” means (a) with respect to any Loan or Borrowing denominated in US Dollars
or any Letter of Credit, New York City time, (b) with respect to a Loan or
Borrowing denominated in Canadian Dollars, Toronto time and (c) with respect to
any Loan or Borrowing denominated in any other currency, London time. “Margin
Stock” shall have the meaning specified for such term in Regulation U of the
Board. “Material Adverse Effect” means a material adverse effect on (a) the
business, financial position or results of operations of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company to pay or perform
its material obligations, liabilities and indebtedness under the Loan Documents
as such payment or performance becomes due and payable in accordance with the
terms thereof, or (c) the rights, powers and remedies of the Administrative
Agent or any Lender under any Loan Document or the validity, legality or
enforceability thereof. “Material Plan” means, at any time, a Plan or Plans
having aggregate Unfunded Liabilities in excess of US$100,000,000. “Maximum
Amount” has the meaning specified in Section 11.20(a). “MNPI” means material
information concerning the Company or any of the Subsidiaries or any of its or
their respective securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Exchange Act. For purposes of this definition, “material information” means
information concerning the Company, the Subsidiaries or any of its or their
respective securities that could reasonably be expected to be material for
purposes of the United States federal and state securities laws. “Moody’s” means
Moody’s Investors Service, Inc., and any successor to its rating agency
business. “Multiemployer Plan” means at any time an employee benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making, or is accruing an obligation to make, contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five-year period. [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e029.jpg]
22 “Non-Defaulting Lender” means, at any time, any Lender that is not a
Defaulting Lender at such time. “Notes” means the promissory notes, if any,
executed and delivered pursuant to Section 2.09(e). “Notice of Objection” has
the meaning specified in Section 2.14. “NYFRB” means the Federal Reserve Bank of
New York. “NYFRB Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” shall mean
the rate for a federal funds transaction quoted at 11:00 a.m., New York City
time, on such day received to the Administrative Agent from a Federal funds
broker of recognized standing selected by it; provided, further, that if any of
the aforesaid rates shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. “Obligations” means the obligations,
liabilities and Indebtedness of the Company and each other Borrower with respect
to (a) the principal on the Loans and reimbursement obligations in respect of
the L/C Disbursements, and interest thereon, and (b) the payment and performance
of all other obligations, liabilities and Indebtedness of the Borrowers to the
Lenders, the L/C Issuers or the Administrative Agent hereunder, under any one or
more of the other Loan Documents or otherwise with respect to the Loans or
Letters of Credit. “Organizational Documents” means (a) with respect to any
corporation, its certificate or articles of incorporation or organization and
its by-laws, (b) with respect to any limited partnership, its certificate of
limited partnership and its partnership agreement, (c) with respect to any
general partnership, its partnership agreement, (d) with respect to any limited
liability company, its articles of organization or certificate of formation and
its operating agreement, and (e) with respect to any other form of entity, such
other organizational documents required by local law or customary under the
jurisdiction of formation of such entity to document the formation and
governance principles of such type of entity. “Other Taxes” has the meaning
specified in Section 3.05(b). “Overnight Bank Funding Rate” means, for any day,
the rate comprised of both overnight federal funds and overnight Eurodollar
borrowings by U.S.-managed banking offices of depository institutions, as such
composite rate shall be determined by the NYFRB as set forth on its public
website from time to time, and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate (from and after such date as the
NYFRB shall commence to publish such composite rate). “Participant” has the
meaning specified in Section 11.01(d). [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e030.jpg]
23 “Participant Register” has the meaning specified in Section 11.01(g).
“Participating Member State” means each state so described in any EMU
Legislation. “PBGC” means the Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.
“Person” means an individual, partnership, corporation, limited liability
company, limited liability partnership, trust, unincorporated organization,
association, joint venture or a Governmental Authority. “Plan” means at any time
an employee pension benefit plan (other than a Multiemployer Plan) which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code or Section 302 of ERISA and either (a) is sponsored,
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (b) has at any time within the preceding five
years been sponsored, maintained, or contributed to, by any Person which was at
such time a member of the ERISA Group for employees of any Person which was at
such time a member of the ERISA Group. “Platform” means IntraLinks™, DebtDomain,
SyndTrak, ClearPar or any other electronic platform chosen by the Administrative
Agent to be its electronic transmission system. “Prime Rate” means the rate of
interest last quoted by The Wall Street Journal as the “Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent in its reasonable discretion,
in consultation with the Company) or any similar release by the Board (as
determined by the Administrative Agent in its reasonable discretion, in
consultation with the Company). Each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective. “PTE” means a prohibited transaction class exemption issued by the
U.S. Department of Labor, as any such exemption may be amended from time to
time. “Public Lender” has the meaning specified in Section 6.01. “Quotation Day”
means, in respect of (a) the determination of the LIBO Rate for any Interest
Period for Loans in US Dollars or in any Alternative Currency (other than
Sterling), the day that is two Business Days prior to the first day of such
Interest Period, (b) any Interest Period for Loans in Euro, the day which is two
TARGET Operating Days prior to the first day of such Interest Period, and (c)
any Interest Period for Loans in Sterling or Canadian Dollars, the first day of
such Interest Period, in each case unless market practice changes for loans in
the applicable currency priced by [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e031.jpg]
24 reference to rates quoted in the Relevant Interbank Market, in which case the
Quotation Day for such currency shall be determined by the Administrative Agent
(in consultation with the Company) in accordance with market practice for such
loans priced by reference to rates quoted in the Relevant Interbank Market (and
if quotations would normally be given by leading banks for such loans priced by
reference to rates quoted in the Relevant Interbank Market on more than one day,
the Quotation Day shall be the last of those days). “Refinancing Indebtedness”
means, in respect of any Indebtedness (the “Original Indebtedness”), any
Indebtedness that extends, renews or refinances such Original Indebtedness (or
any Refinancing Indebtedness in respect thereof); provided that (a) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount of such Original Indebtedness; (b) such Refinancing Indebtedness shall
not constitute an obligation (including pursuant to a Guarantee) of any
Subsidiary that shall not have been (or, in the case of after-acquired
Subsidiaries, shall not have been required pursuant to the terms of the Original
Indebtedness to become) an obligor in respect of such Original Indebtedness; and
(c) such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof). “Register” has the meaning specified in Section 11.01(c). “Related
Parties” means, with respect to any specified Person, such Person’s Affiliates
and the directors, officers, partners, trustees, employees, agents and advisors
of such Person and of such Person’s Affiliates. “Relevant Interbank Market”
means (a) with respect to any currency (other than Euros or Canadian Dollars),
the London interbank market, (b) with respect to Euros, the European interbank
market and (c) with respect to Canadian Dollars, the Toronto interbank market.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposure
and unused Commitments representing more than 50% of the Aggregate Revolving
Credit Exposure and unused Commitments at such time; provided, that for purposes
of this definition, (a) in determining the Global Tranche Revolving Credit
Exposure of any Swing Line Lender, the Global Tranche Swing Line Exposure of
such Lender shall be deemed to equal its Global Tranche Percentage of all
outstanding Global Tranche Swing Line Loans, but adjusted to give effect to any
reallocation under Section 2.15(c) of the Global Tranche Swing Line Exposures of
Defaulting Lenders in effect at such time, (b) in determining the US Tranche
Revolving Credit Exposure of any Swing Line Lender, the US Tranche Swing Line
Exposure of such Lender shall be deemed to equal its US Tranche Percentage of
all outstanding US Tranche Swing Line Loans, but adjusted to give effect to any
reallocation under Section 2.15(c) of the US Tranche Swing Line Exposures of
Defaulting Lenders in effect at such time, and (c) the unused Commitments of any
such Lender shall be determined in a manner consistent with the preceding
clauses (a) and (b). [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e032.jpg]
25 “Restricted Obligations” has the meaning specified in Section 11.20(a).
“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, or a successor
thereto. “Revolving Borrowing” means a Borrowing comprised of Revolving Loans.
“Revolving Credit Exposure” means a Global Tranche Revolving Credit Exposure or
a US Tranche Revolving Credit Exposure. “Revolving Loan” means a Global Tranche
Revolving Loan or a US Tranche Revolving Loan, as applicable. “S&P” means S&P
Global Ratings, a division of S&P Global Inc., and any successor to its rating
agency business. “Sanctioned Country” means, at any time, a country, region or
territory which is the subject or target of comprehensive territorial Sanctions
(at the time of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state to whose jurisdiction the Company or any Subsidiary of the
Company is subject or Her Majesty’s Treasury of the United Kingdom, (b) any
Person located, organized or resident in a Sanctioned Country or (c) any Person
owned 50% or more by any Person or Persons described in the foregoing clause (a)
and/or, to the knowledge of the Borrowers, clause (b). “Sanctions” means
economic or financial sanctions or trade embargoes imposed, administered or
enforced from time to time by (a) the Office of Foreign Assets Control of the
U.S. Department of the Treasury or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state to whose jurisdiction the Company or any Subsidiary of the Company is
subject or Her Majesty’s Treasury of the United Kingdom. “Screen Rate” means (a)
in respect of the LIBO Rate for any Interest Period, or in respect of any
determination of the Alternate Base Rate pursuant to clause (c) of the
definition thereof, a rate per annum equal to the London interbank offered rate
as administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for deposits in the applicable
currency (for delivery on the first day of such Interest Period) with a term
equivalent to the relevant period as displayed on the Reuters screen page that
displays such rate (currently LIBOR01 or LIBOR02) (or, in the event such rate
does not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate as shall be [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e033.jpg]
26 selected by the Administrative Agent from time to time in its reasonable
discretion, in consultation with the Company), (b) in respect of the EURIBO Rate
for any Interest Period, the rate per annum determined by the European Money
Market Institute (or any other Person that takes over the administration of such
rate) as the rate at which interbank deposits in Euro are being offered by one
prime bank to another within the EMU zone for such Interest Period, as set forth
on the Reuters screen page that displays such rate (currently EURIBOR01) (or, in
the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion, in consultation with the Company) and (c) in respect of
the CDO Rate for any Interest Period, the average rate for bankers acceptances
denominated in Canadian Dollars with a term equal to the relevant Interest
Period as displayed on the on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time (or, in the event such rate does not appear on such page or
screen, on the appropriate page of such other information service that publishes
such rate, as shall be selected by the Administrative Agent from time to time in
its reasonable discretion, in consultation with the Company); provided that (i)
if, as to any currency, no Screen Rate shall be available for a particular
period at such time but Screen Rates shall be available for maturities both
longer and shorter than such period at such time, than the Screen Rate for such
period shall be the Interpolated Screen Rate as of such time and (ii) if the
Screen Rate, determined as provided above, would be less than zero, the Screen
Rate shall be deemed to be zero for purposes of this Agreement. “Significant
Subsidiary” means at any time any Subsidiary, except Subsidiaries which at such
time have been designated by the Company (by notice to the Administrative Agent,
which may be amended from time to time, which notices shall be made available by
the Administrative Agent to the Lenders upon request) as nonmaterial and which,
if aggregated and considered as a single Subsidiary, would not meet the
definition of “significant subsidiary” in Regulation S-X of the Securities and
Exchange Commission. “Specified Time” means (a) with respect to the LIBO Rate,
11:00 a.m., London time, (b) with respect to the EURIBO Rate, 11:00 a.m.,
Brussels time and (c) with respect to the CDO Rate, 10:15 a.m. Toronto time.
“Stated Termination Date” means December 17, 2023, subject to the extension
thereof pursuant to Section 2.16; provided, however that the Stated Termination
Date for any Lender that is a Declining Lender in respect of any requested
extension pursuant to Section 2.16 shall be the Stated Termination Date in
effect immediately prior to the effective date of the applicable Extension
Permitted Amendment for all purposes of this Agreement. “Statutory Reserve Rate”
means a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves), expressed as a decimal, established by the [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e034.jpg]
27 Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. LIBOR Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage. “Sterling” or “₤” means the lawful
currency of the United Kingdom. “subsidiary” means, with respect to any Person,
any corporation or other Person in which more than 50% of its outstanding Voting
Securities or more than 50% of all equity interests is owned directly or
indirectly by such Person and/or by one or more of its Subsidiaries.
“Subsidiary” means any subsidiary of the Company. “Surviving Company” has the
meaning specified in Section 7.04. “Swing Line Agreement” means an instrument
executed by the Company, a Lender and the Administrative Agent under which such
Lender agrees to serve as a Swing Line Lender and that sets forth the Swing Line
Commitment of such Lender. “Swing Line Commitment” means, with respect to each
Swing Line Lender, the commitment of such Swing Line Lender to make Swing Line
Loans pursuant to Section 2.04, expressed as an amount representing the maximum
aggregate amount of the US Dollar Equivalents of such Swing Line Lender’s
outstanding Swing Line Loans hereunder. The initial amount of each Swing Line
Lender’s Swing Line Commitment is set forth on Schedule 2.04 or in its Swing
Line Agreement. The Swing Line Commitment of any Swing Line Lender may be
increased or reduced by written agreement between such Swing Line Lender and the
Company, provided that a copy of such written agreement shall have been
delivered to the Administrative Agent. “Swing Line Exposure” means, at any time,
the sum of the Global Tranche Swing Line Exposure and the US Tranche Swing Line
Exposure at such time. The Swing Line Exposure of any Lender at any time shall
be the sum of such Lender’s Global Tranche Swing Line Exposure and US Tranche
Swing Line Exposure. “Swing Line Lender” means each of JPMCB, in its capacity as
a lender of Swing Line Loans pursuant to Section 2.04, and any other Lender that
shall have agreed to serve in such capacity pursuant to a Swing Line Agreement.
Any Swing Line Lender may perform any of its obligations in its capacity as such
through one or more of its Affiliates. “Swing Line Loan” means a Loan made
pursuant to Section 2.04. [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e035.jpg]
28 “Swiss Borrower” means any Borrowing Subsidiary incorporated under the laws
of Switzerland. “Swiss Federal Withholding Tax” means any Taxes levied pursuant
to the Swiss Federal Act on Withholding Tax (Bundesgesetz über die
Verrechnungssteuer vom 13. Oktober 1965, SR 642.21), as amended from time to
time. “Swiss Francs” or “CHF” means the lawful currency of Switzerland. “TARGET”
means the Trans-European Automated Real-time Gross Settlement Express Transfer
(TARGET2) payment system (or, if such payment system ceases to be operative,
such other payment system (if any) determined by the Administrative Agent to be
a suitable replacement). “TARGET Operating Day” means any day on which both (a)
banks in London are open for general business and (b) the TARGET is open for the
settlement of payments in Euro. “Taxes” means any and all present or future
taxes, duties, levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges, in each case in the
nature of a tax, imposed by any Governmental Authority, and all liabilities
(including penalties, interest, and expenses) with respect thereto. “Termination
Date” means, as to any Lender, the earliest of (a) the Stated Termination Date
applicable to such Lender, (b) the date of termination of the Lenders’
obligations pursuant to Section 9.01 upon the occurrence of an Event of Default
or (c) the date the Company voluntarily and permanently terminates the
Commitments in accordance with Section 2.08. “Transactions” means the execution,
delivery and performance by the Company and each Borrowing Subsidiary of each
Loan Document to which it is to be a party, the borrowing of the Loans and the
issuance of the Letters of Credit. “Trust” means the respective trusts
established under those certain deeds of trust dated August 21, 1951, made by
John E. Barbey and under the will of John E. Barbey, deceased. “Type”, when used
in reference to any Loan or Borrowing, refers to whether the rate of interest on
such Loan, or on the Loans comprising such Borrowing, is determined by reference
to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate, the CDO Rate, the
Alternate Base Rate, the Euro Overnight Rate or the Alternative Currency
Overnight Rate. “Undisclosed Administration” means, with respect to any Person,
the appointment of an administrator, provisional liquidator, conservator,
receiver, trustee, custodian or other similar official by a supervisory
authority or regulator under or based on the applicable law in the country where
such Person is subject to home jurisdiction [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e036.jpg]
29 supervision if the applicable law require that such appointment is not to be
publicly disclosed. “Unfunded Liabilities” means, with respect to any Plan at
any time, the amount (if any) by which (a) the value of all benefit liabilities
under such Plan, determined on a plan termination basis using the assumptions
prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the
fair market value of all Plan assets allocable to such liabilities under Title
IV of ERISA (excluding any accrued but unpaid contributions), all determined as
of the then most recent valuation date for such Plan, but only to the extent
such excess represents a potential liability of a member of the ERISA Group to
the PBGC or any other Person under Title IV of ERISA. “USA PATRIOT Act” means
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001. “US Borrower” means any Borrower
that is a US Person. “US Borrowing Subsidiary” means any Borrowing Subsidiary
that is a Domestic Subsidiary. “US Dollar Equivalent” means, on any date of
determination, (a) with respect to any amount in US Dollars, such amount, and
(b) with respect to any amount in any currency other than US Dollars, the
equivalent in US Dollars of such amount, determined by the Administrative Agent
pursuant to Section 1.04 using the Exchange Rate with respect to such currency
at the time in effect under the provisions of such Section. “US Dollars” or
“US$” means the lawful currency of the United States of America. “US Lender”
means any Lender that is a US Person. “US Person” means a “United States person”
as defined in Section 7701(a)(30) of the Code. “US Tranche Borrower” means (a)
the Company and (b) any US Borrowing Subsidiary that has been designated as a US
Tranche Borrower pursuant to Section 2.14. “US Tranche Commitment” means, with
respect to each Lender, the commitment, if any, of such Lender to make US
Tranche Revolving Loans and to acquire participations in US Tranche Letters of
Credit and US Tranche Swing Line Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s US Tranche Revolving
Credit Exposure, as such commitment may be reduced or increased from time to
time pursuant to Section 2.08 or assignments by or to such US Tranche Lender
pursuant to Section 11.01. The initial amount of each US Tranche Lender’s US
Tranche Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or the Accession Agreement pursuant to which such US Tranche Lender
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e037.jpg]
30 shall have assumed or provided its US Tranche Commitment, as the case may be.
The aggregate amount of US Tranche Commitments on the Closing Date is US$0. “US
Tranche L/C Disbursement” means an L/C Disbursement in respect of a US Tranche
Letter of Credit. “US Tranche L/C Exposure” means, at any time, the sum of (a)
the US Dollar Equivalents of the undrawn amounts of all outstanding US Tranche
Letters of Credit at such time plus (b) the sum of the US Dollar Equivalents of
the amounts of all US Tranche L/C Disbursements that have not yet been
reimbursed by or on behalf of the applicable Borrowers at such time. The US
Tranche L/C Exposure of any Lender at any time shall be its US Tranche
Percentage of the aggregate US Tranche L/C Exposure at such time. For purposes
of determining the US Tranche L/C Exposure at any time, the amount of any US
Tranche Letter of Credit that, by its terms or the terms of any letter of credit
application related thereto, provides for one or more automatic increases in the
stated amount thereof shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time. “US Tranche Lender” means a
Lender with a US Tranche Commitment or a US Tranche Revolving Credit Exposure.
“US Tranche Lending Office” means, with respect to any US Tranche Lender, such
office(s) as such Lender (or any Affiliate of such Lender) shall have specified
from time to time as its “US Tranche Lending Office(s)” by notice to the Company
and the Administrative Agent. “US Tranche Letter of Credit” means a Letter of
Credit designated as such by the Company in accordance with Section 2.05(b). US
Tranche Letters of Credit may be issued in US Dollars or in any Alternative
Currency. “US Tranche Percentage” means, with respect to any US Tranche Lender
at any time, the percentage of the aggregate US Tranche Commitments represented
by such US Tranche Lender’s US Tranche Commitment at such time; provided that,
in the case of Section 2.15 when a Defaulting Lender shall exist, “US Tranche
Percentage” shall mean the percentage of the total US Tranche Commitments
(disregarding any Defaulting Lender’s US Tranche Commitment) represented by such
Lender’s US Tranche Commitment. If the US Tranche Commitments have expired or
been terminated, the US Tranche Percentages shall be determined on the basis of
the US Tranche Commitments most recently in effect, giving effect to any
assignments. “US Tranche Revolving Credit Exposure” means, with respect to any
US Tranche Lender at any time, the sum of (a) the aggregate amount of the US
Dollar Equivalents of such US Tranche Lender’s outstanding US Tranche Revolving
Loans, (b) such US Tranche Lender’s US Tranche L/C Exposure and (c) such US
Tranche Lender’s US Tranche Swing Line Exposure. [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e038.jpg]
31 “US Tranche Revolving Loans” means Loans made by the US Tranche Lenders
pursuant to Section 2.01(b). Each US Tranche Revolving Loan denominated in US
Dollars shall be a LIBOR Loan or an ABR Loan. Each US Tranche Revolving Loan
denominated in Euros shall be a EURIBOR Loan. Each US Tranche Revolving Loan
denominated in Canadian Dollars shall be a CDOR Loan. Each US Tranche Revolving
Loan denominated in an Alternative Currency other than Euros and Canadian
Dollars shall be a LIBOR Loan. “US Tranche Swing Line Exposure” means, at any
time, the aggregate amount of the US Dollar Equivalents of the US Tranche Swing
Line Loans outstanding at such time. The US Tranche Swing Line Exposure of any
Lender at any time shall be the sum of (a) its US Tranche Percentage of the
aggregate amount of the US Dollar Equivalents of the US Tranche Swing Line Loans
outstanding at such time (excluding, in the case of any Lender that is a Swing
Line Lender, US Tranche Swing Line Loans made by it and outstanding at such time
to the extent that the other US Tranche Lenders shall not have funded their
participations in such US Tranche Swing Line Loans), adjusted to give effect to
any reallocation under Section 2.15 of the US Tranche Swing Line Exposures of
Defaulting Lenders in effect at such time, and (b) in the case of any Lender
that is a Swing Line Lender, the aggregate principal amount of all US Tranche
Swing Line Loans made by such Lender and outstanding at such time to the extent
that the other US Tranche Lenders shall not have funded their participations in
such US Tranche Swing Line Loans. “US Tranche Swing Line Loan” means a Swing
Line Loan designated as such by the Company in accordance with Section 2.04(b).
“VF Enterprises” has the meaning specified in the preamble hereto. “VF Europe”
has the meaning specified in the preamble hereto. “VF International” has the
meaning specified in the preamble hereto. “VF Investments” has the meaning
specified in the preamble hereto. “Voting Securities” means shares of capital
stock issued by a corporation, or equivalent interests in any other Person, the
holders of which are ordinarily, in the absence of contingencies, entitled to
vote for the election of directors (or persons performing similar functions) of
such Person, even if the right so to vote has been suspended by the happening of
such a contingency. “Wholly Owned Subsidiary” means any Subsidiary all of the
shares of capital stock or other ownership interests of which (except directors’
qualifying shares and, in the case of any Subsidiary organized in a jurisdiction
outside of the United States, shares not exceeding 5% of total shares) are at
the time directly or indirectly owned by the Company. “Write-Down and Conversion
Powers” means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e039.jpg]
32 Authority from time to time under the Bail-In Legislation for the applicable
EEA Member Country, which write-down and conversion powers are described in the
EU Bail-In Legislation Schedule. “Yen” or “¥” means the lawful currency of
Japan. SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Global Tranche Revolving Loan”) or by Type (e.g., a “LIBOR Revolving Loan”) or
by Class and Type (e.g., a “Global Tranche LIBOR Revolving Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Global Tranche
Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by Class and Type (e.g., a
“Global Tranche LIBOR Borrowing”). SECTION 1.03. Rules of Interpretation. (a)
All accounting terms not specifically defined herein shall have the meanings
assigned to such terms, and shall be interpreted in accordance with, GAAP as in
effect from time to time; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Article
VII (including any defined term as used in such Article) to eliminate the effect
of any change in GAAP or in the application thereof on the operation of such
covenant (or if the Administrative Agent notifies the Company that the Required
Lenders wish to amend any covenant in Article VII (including any defined term as
used in such Article) for such purpose), then the Company’s compliance with such
covenant shall be determined on the basis of GAAP as in effect and applied
immediately before the relevant change in GAAP or in the application thereof
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Company and the Required Lenders.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all, computations of
amounts and ratios referred to herein shall be made without giving effect to (i)
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Company or any Subsidiary at “fair value” as defined therein, (ii) any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, and (iii) any treatment of any lease (or similar arrangement
conveying the right to use) as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect on December 31, 2017, as a result of the effectiveness of the Financial
Accounting Standards Board Accounting Standards Codification 842 (or any other
Accounting Standards Codification having a similar result or effect) (and
related interpretations). (b) The headings, subheadings and table of contents
used herein or in any other Loan Document are solely for convenience of
reference and shall not constitute a [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e040.jpg]
33 part of any such document or affect the meaning, construction or effect of
any provision thereof. (c) Except as otherwise expressly provided, references in
any Loan Document to articles, sections, paragraphs, clauses, annexes,
appendices, exhibits and schedules are references to articles, sections,
paragraphs, clauses, annexes, appendices, exhibits and schedules in or to such
Loan Document. (d) All definitions set forth herein or in any other Loan
Document shall apply to the singular as well as the plural form of such defined
term, and all references to the masculine gender shall include reference to the
feminine or neuter gender, and vice versa, as the context may require. (e) When
used herein or in any other Loan Document, words such as “hereunder”, “hereto”,
“hereof” and “herein” and other words of like import shall, unless the context
clearly indicates to the contrary, refer to the whole of the applicable document
and not to any particular article, section, subsection, paragraph or clause
thereof. (f) References to “including” mean including without limiting the
generality of any description preceding such term, and for purposes hereof the
rule of ejusdem generis shall not be applicable to limit a general statement,
followed by or referable to an enumeration of specific matters, to matters
similar to those specifically mentioned. (g) The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The word “will” shall be construed to have the
same meaning and effect as the word “shall”. (h) Whenever interest rates or fees
are established in whole or in part by reference to a numerical percentage
expressed as “%”, such arithmetic expression shall be interpreted in accordance
with the convention that 1% = 100 basis points. (i) Each of the parties to the
Loan Documents and their counsel have reviewed and revised, or requested (or had
the opportunity to request) revisions to, the Loan Documents, and any rule of
construction that ambiguities are to be resolved against the drafting party
shall be inapplicable in the construing and interpretation of the Loan Documents
and all exhibits, schedules and appendices thereto. (j) Any reference to an
officer of any Borrower or any other Person by reference to the title of such
officer shall be deemed to refer to each other officer of such Person, however
titled, exercising the same or substantially similar functions. (k) Unless the
context otherwise requires, any definition of or reference to any agreement,
instrument or other document herein (including to any Loan Document) shall be
construed as referring to such agreement or other document as from time to time
amended, restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein). [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e041.jpg]
34 (l) Unless the context otherwise requires, any definition of or reference to
any statute, rule or regulation shall be construed as referring hereto as from
time to time amended, supplemented or otherwise modified (including by
succession of comparable successor laws). (m) Unless the context otherwise
requires, any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof. SECTION 1.04. Currency Translation. The Administrative Agent shall
determine the US Dollar Equivalent of any Borrowing denominated in a currency
other than US Dollars (a) as of the date of the commencement of the initial
Interest Period therefor (or, in the case of a Swing Line Loan, as of the date
on which such Swing Line Loan is made) and (b) as of the earlier of (i) the last
Business Day of each subsequent calendar quarter and (ii) the date of the
commencement of each subsequent Interest Period therefor, in each case using the
Exchange Rate for such currency in relation to US Dollars in effect on the date
that is three Business Days prior to the date on which such calculation shall be
made, and each such amount shall be the US Dollar Equivalent of such Borrowing
until the next required calculation thereof pursuant to this sentence. The
Administrative Agent shall determine the US Dollar Equivalent of any Letter of
Credit denominated in a currency other than US Dollars as of the date such
Letter of Credit is issued, amended to increase its face amount, extended or
renewed and as of the last Business Day of each subsequent calendar quarter, in
each case using the Exchange Rate for such currency in relation to US Dollars in
effect on the date that is three Business Days prior to the date on which such
Letter of Credit is issued, amended to increase its face amount, extended or
renewed and as of the last Business Day of such subsequent calendar quarter, as
the case may be, and each such amount shall be the US Dollar Equivalent of such
Letter of Credit until the next required calculation thereof pursuant to this
sentence. The Administrative Agent shall notify the Company and the Lenders of
each calculation of the US Dollar Equivalent of each Borrowing or Letter of
Credit. SECTION 1.05. Change of Currency. (a) Each obligation of the Borrowers
to make a payment denominated in the national currency unit of any member state
of the European Union that adopts the Euro as its lawful currency after the date
hereof shall be redenominated into Euro at the time of such adoption (in
accordance with the EMU Legislation). If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the Relevant Interbank Market for the basis of accrual of interest
in respect of the Euro, such expressed basis shall be replaced by such
convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any LIBOR Borrowing in
the currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period. [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e042.jpg]
35 (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro. Each provision of this Agreement also shall be subject to
such reasonable changes of construction as the Administrative Agent may from
time to time specify to be appropriate to reflect a change in currency of any
other country and any relevant market conventions or practices relating to the
change in currency. SECTION 1.06. Interest Rates; LIBOR Notification. The
interest rate on LIBOR Loans is determined by reference to the LIBO Rate, which
is derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the UK Financial Conduct Authority announced that, after the end of 2021,
it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on LIBOR Loans. In light of this eventuality, public and private
sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 3.02(b), Section
3.02(b) provides a mechanism for determining an alternative rate of interest.
The Administrative Agent will notify the Company, pursuant to Section 3.02, in
advance of any change to the reference rate upon which the interest rate on
LIBOR Loans is based. However, the Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of Screen Rate or with
respect to any alternative or successor rate thereto, or replacement rate
thereof, including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 3.02(b), will be
similar to, or produce the same value or economic equivalence of, the LIBO Rate
or have the same volume or liquidity as did the London interbank offered rate
prior to its discontinuance or unavailability. ARTICLE II The Credits SECTION
2.01. Commitments. (a) Global Tranche Commitments. Subject to the terms and
conditions set forth herein, each Global Tranche Lender agrees to make Global
Tranche Revolving Loans (i) denominated in US Dollars to the Company or any
Borrowing Subsidiary that is a Domestic Subsidiary and (ii) denominated in any
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e043.jpg]
36 Alternative Currency to the Company or any Borrowing Subsidiary that is a
Foreign Subsidiary, from time to time during the Availability Period in
principal amounts at any time outstanding that will not (after giving effect to
any prepayment of any Global Tranche Borrowing made with the proceeds of such
Loans on the same Business Day) result in (i) the Aggregate Global Tranche
Revolving Credit Exposure exceeding the aggregate Global Tranche Commitments,
(ii) the Global Tranche Revolving Credit Exposure of any Global Tranche Lender
exceeding its Global Tranche Commitment or (iii) the Aggregate Revolving Credit
Exposure exceeding the aggregate Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Global Tranche
Borrowers may borrow, prepay and reborrow Global Tranche Revolving Loans. (b) US
Tranche Commitments. Subject to the terms and conditions set forth herein, each
US Tranche Lender agrees to make US Tranche Revolving Loans denominated in US
Dollars or Alternative Currencies to the US Tranche Borrowers from time to time
during the Availability Period in principal amounts at any time outstanding that
will not (after giving effect to any prepayment of any US Tranche Borrowing made
with the proceeds of such Loans on the same Business Day) result in (i) the
Aggregate US Tranche Revolving Credit Exposure exceeding the aggregate US
Tranche Commitments, (ii) the US Tranche Revolving Credit Exposure of any US
Tranche Lender exceeding its US Tranche Commitment or (iii) the Aggregate
Revolving Credit Exposure exceeding the aggregate Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
US Tranche Borrowers may borrow, prepay and reborrow US Tranche Revolving Loans.
SECTION 2.02. Loans and Borrowings. (a) Each Global Tranche Revolving Loan shall
be made as part of a Global Tranche Borrowing consisting of Global Tranche
Revolving Loans of the same Type and currency made by the Global Tranche Lenders
ratably in accordance with their respective Global Tranche Commitments. Each US
Tranche Revolving Loan shall be made as part of a US Tranche Borrowing
consisting of US Tranche Revolving Loans of the same Type and currency made by
the US Tranche Lenders ratably in accordance with their respective US Tranche
Commitments. Each Swing Line Loan shall be made in accordance with the
procedures set forth in Section 2.04. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required. (b) Subject to Sections 3.02 and 3.03, (i) each Revolving Borrowing
denominated in US Dollars shall be comprised entirely of (A) LIBOR Loans or (B)
ABR Loans, (ii) each Revolving Borrowing denominated in any Alternative Currency
other than Euros or Canadian Dollars shall be comprised entirely of LIBOR Loans,
(iii) each Revolving Borrowing denominated in Euros shall be comprised entirely
of EURIBOR Loans, (iv) each Revolving Borrowing denominated in Canadian Dollars
shall be comprised entirely of CDOR Loans, (v) each Swing Line Loan denominated
in US Dollars shall be an ABR Loan and (vi) each Swing Line Loan denominated in
Euro shall be an Euro Overnight Rate Loan. Each Lender at its option may make
any Loan by [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e044.jpg]
37 causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option (x) shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement and (y) shall be subject to Section 3.06. (c) At the
commencement of each Interest Period for any LIBOR, EURIBOR or CDOR Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the applicable Borrowing Multiple and not less than the applicable Borrowing
Minimum; provided that any LIBOR, EURIBOR or CDOR Borrowing that results from a
continuation of an outstanding Borrowing of such Type may be in an aggregate
amount that is equal to such outstanding Borrowing. At the time that each ABR
Borrowing (other than a Swing Line Loan) is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of US$1,000,000 and not less than
US$5,000,000. Each Swing Line Loan denominated in US Dollars shall be in an
amount that is an integral multiple of US$100,000 and not less than US$500,000.
Each Swing Line Loan denominated in Euro shall be in an amount that is an
integral multiple of €$100,000 and not less than €$500,000. Notwithstanding the
foregoing, an ABR Borrowing (including a Swing Line Loan denominated in US
Dollars) of any Class may be in an aggregate amount that is equal to the entire
unused balance of the Commitments of such Class or that is required to finance
the reimbursement of an L/C Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of 20 LIBOR,
EURIBOR and CDOR Borrowings outstanding. (d) Notwithstanding any other provision
of this Agreement, no Borrower shall be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Stated Termination Date. SECTION 2.03. Requests for
Borrowings. To request a Revolving Borrowing for any Borrower, the Company shall
submit to the Administrative Agent, by fax or email (in .pdf or .tif format), a
completed Borrowing Notice signed by an Authorized Representative (a) in the
case of a LIBOR, EURIBOR or CDOR Borrowing, not later than 1:00 p.m., Local
Time, three Business Days before the date of the proposed Borrowing and (b) in
the case of an ABR Borrowing, not later than 12:00 noon, New York City time, on
the date of the proposed Borrowing. Each such Borrowing Notice shall specify the
following information in compliance with Section 2.02: (i) the applicable
Borrower in respect of such Borrowing; (ii) whether such Borrowing is to be a US
Tranche Borrowing or a Global Tranche Borrowing; (iii) the Type of such
Borrowing; (iv) the currency and the principal amount of such Borrowing; (v) the
date of such Borrowing, which shall be a Business Day; [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e045.jpg]
38 (vi) in the case of a LIBOR, EURIBOR or CDOR Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; (vii) the location and number of the
relevant Borrower’s account to which funds are to be disbursed or, in the case
of any ABR Revolving Borrowing requested to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e), the identity of the L/C Issuer
that made such L/C Disbursement; and (viii) in the case of a Borrowing by a
Foreign Borrowing Subsidiary, the jurisdiction from which payments of the
principal and interest on such Borrowing will be made. If no election as to the
currency of a Revolving Borrowing is specified, then the requested Borrowing
shall be denominated in US Dollars. If no election as to the Type of Revolving
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing
if denominated in US Dollars, a EURIBOR Borrowing if denominated in Euros, a
CDOR Borrowing if denominated in Canadian Dollars or a LIBOR Borrowing if
denominated in an Alternative Currency other than Euro or Canadian Dollars. If
no election is specified as to the Class of a Revolving Borrowing with respect
to which the applicable Borrower is both a US Tranche Borrower and a Global
Tranche Borrower, then the requested Borrowing shall be a US Tranche Borrowing
(to the extent unused US Tranche Commitments are available in the amount of such
Borrowing) and otherwise a Global Tranche Borrowing. If no Interest Period is
specified with respect to any requested LIBOR, EURIBOR or CDOR Borrowing, then
the applicable Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Promptly following receipt of a Borrowing Notice in
accordance with this Section (but in any event, if received not later than 3:00
p.m., Local Time, on the same Business Day such Borrowing Notice is received by
the Administrative Agent), the Administrative Agent shall advise each Lender of
the applicable Class of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Revolving Borrowing. SECTION 2.04.
Swing Line Loans. (a) Subject to the terms and conditions set forth herein, each
Swing Line Lender agrees to make Global Tranche Swing Line Loans and US Tranche
Swing Line Loans (i) denominated in US Dollars to the Company or any Borrowing
Subsidiary that is a Domestic Subsidiary and (ii) denominated in Euro to the
Company or any Borrowing Subsidiary, from time to time during the Availability
Period, in an aggregate principal amount at any time outstanding that will not
result in (A) the sum of the US Dollar Equivalents of the outstanding Swing Line
Loans exceeding US$100,000,000, (B) the sum of the US Dollar Equivalents of the
outstanding Swing Line Loans made by any Swing Line Lender exceeding its Swing
Line Commitment, (C) the Aggregate Global Tranche Revolving Credit Exposure
exceeding the aggregate Global Tranche Commitments, (D) the Global Tranche
Revolving Credit Exposure of any Lender (including a Swing Line Lender)
exceeding its Global Tranche Commitment, (E) the Aggregate US Tranche Revolving
Credit Exposure exceeding the aggregate US Tranche Commitments, (F) the US
Tranche Revolving Credit Exposure of [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e046.jpg]
39 any Lender (including a Swing Line Lender) exceeding its US Tranche
Commitment and (G) in the event the Stated Termination Date shall have been
extended as provided in Section 2.16, the Swing Line Exposure of any Class
attributable to Swing Line Loans of such Class maturing after any Existing
Stated Termination Date and the L/C Exposure of such Class attributable to
Letters of Credit of such Class expiring after such Existing Stated Termination
Date exceeding the aggregate Commitments of such Class that shall have been
extended to a date after the latest maturity date of such Swing Line Loans of
such Class and the latest expiration date of such Letters of Credit of such
Class; provided that no Swing Line Lender shall be required to make a Swing Line
Loan to refinance an outstanding Swing Line Loan. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Company and the
Borrowing Subsidiaries may borrow, prepay and reborrow Swing Line Loans. The
failure of any Swing Line Lender to make any Swing Line Loan required to be made
by it shall not relieve any other Swing Line Lender of its obligations
hereunder; provided that the Swing Line Commitment of each Swing Line Lender is
several and no Swing Line Lender shall be responsible for any other Swing Line
Lender’s failure to make Swing Line Loans as required. (b) To request a Swing
Line Loan, the Company shall submit to the Administrative Agent, by fax or email
(in .pdf or .tif format), a completed Borrowing Notice signed by an Authorized
Representative not later than 2:00 p.m., Local Time, on the day of such proposed
Swing Line Loan. Each such Borrowing Notice shall be irrevocable and shall
specify (i) the requested date (which shall be a Business Day), (ii) the
currency and principal amount of the requested Swing Line Loan, (iii) whether
such Swing Line Loan is to be a Global Tranche Swing Line Loan or a US Tranche
Swing Line Loan, (iv) the applicable Borrower and the applicable Swing Line
Lender(s) with respect to such Swing Line Loan, (v) the location and number of
the relevant Borrower’s account to which funds are to be disbursed or, in the
case of any Swing Line Loan requested to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e), the identity of the L/C Issuer
that made such L/C Disbursement and (vi) in the case of a Swing Line Loan to be
made to a Foreign Borrowing Subsidiary, the jurisdiction from which payments of
the principal and interest on such Swing Line Loan will be made. The
Administrative Agent will promptly advise each applicable Swing Line Lender of
any such notice received by it. Each applicable Swing Line Lender shall make its
Swing Line Loan available to the applicable Borrower by remittance of the amount
thereof to the account so designated (or, in the case of a Swing Line Loan made
to finance the reimbursement of an L/C Disbursement as provided in Section
2.05(e), by remittance to the applicable L/C Issuer) by 3:00 p.m., Local Time,
on the requested date of such Swing Line Loan. (c) Each Swing Line Lender may by
written notice given to the Administrative Agent not later than 12:00 noon, New
York City time, on any Business Day (i) require the Global Tranche Lenders to
acquire participations on such Business Day in all or a portion of the Global
Tranche Swing Line Loans outstanding and (ii) require the US Tranche Lenders to
acquire participations on such Business Day in all or a portion of the US
Tranche Swing Line Loans outstanding. Such notice shall specify the amounts and
currencies of the Swing Line Loans in which the Global Tranche Lenders or US
Tranche Lenders, as the case may be, will participate. Promptly upon receipt of
such [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e047.jpg]
40 notice, the Administrative Agent will give notice thereof to each Global
Tranche Lender or US Tranche Lender, as the case may be, specifying in such
notice such Lender’s Global Tranche Percentage or US Tranche Percentage of such
Swing Line Loan or Loans. Each Lender of the applicable Class hereby
unconditionally and irrevocably agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of such Swing Line
Lender, such Lender’s Global Tranche Percentage or US Tranche Percentage, as the
case may be, of each such Swing Line Loan in the currency of such Loan. Each
Lender acknowledges and agrees that, in making any Swing Line Loan, such Swing
Line Lender shall be entitled to rely, and shall not incur any liability for
relying, upon the representations of the Company made in the applicable
Borrowing Notice or deemed made pursuant to Section 4.02, unless, at least one
Business Day prior to the time such Swing Line Loan was made, the Required
Lenders shall have notified such Swing Line Lender (with a copy to the
Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02(b) or 4.02(c) would not be satisfied if such Swing
Line Loan were then made (it being understood and agreed that, in the event such
Swing Line Lender shall have received any such notice, it shall have no
obligation to make any Swing Line Loan until and unless it shall be satisfied
that the events and circumstances described in such notice shall have been cured
or otherwise shall have ceased to exist). Each Lender of any Class further
acknowledges and agrees that its obligation to acquire participations in Swing
Line Loans of such Class pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligations under this paragraph by wire transfer
of immediately available funds promptly, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders pursuant to
this paragraph), and the Administrative Agent shall promptly pay to such Swing
Line Lender the amounts so received by them from the applicable Lenders. The
Administrative Agent shall notify the Company of any participations in any Swing
Line Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swing Line Loan shall be made to the Administrative Agent and
not to such Swing Line Lender. Any amounts received by such Swing Line Lender
from or on behalf of the Company or any Borrowing Subsidiary in respect of a
Swing Line Loan after receipt by such Swing Line Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the applicable Lenders that shall have
made their payments pursuant to this paragraph and to such Swing Line Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to such Swing Line Lender or to the Administrative Agent, as applicable,
if and to the extent such payment is required to be refunded to the Company or
any Borrowing Subsidiary for any reason. The purchase of participations in a
Swing Line Loan pursuant to this paragraph shall not relieve the Company or any
Borrowing Subsidiary of any default in the payment thereof. [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e048.jpg]
41 SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company (i) on behalf of itself or any other US
Tranche Borrower, may request the issuance, amendment, renewal or extension of
US Tranche Letters of Credit and (ii) on behalf of itself or any other Global
Tranche Borrower, may request the issuance, amendment, renewal or extension of
Global Tranche Letters of Credit, in each case for its own account, the account
of the applicable Borrower or the account of any Subsidiary (provided that the
Company shall be a co-applicant and co-obligor with respect to each Letter of
Credit issued for the account of any Subsidiary that is not a Borrower), in a
form reasonably acceptable to the Administrative Agent and the applicable L/C
Issuer, at any time and from time to time during the Availability Period.
Notwithstanding anything contained in any letter of credit application furnished
to any L/C Issuer in connection with the issuance of any Letter of Credit, in
the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by a Borrower to, or entered into by a
Borrower with, an L/C Issuer relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Existing Letters of Credit will, for
all purposes of this Agreement (including paragraphs (d) and (e) of this
Section), be deemed to have been issued hereunder on the Closing Date as Global
Tranche Letters of Credit, and will, for all purposes of this Agreement,
constitute Letters of Credit. The Company unconditionally and irrevocably agrees
that, in connection with any Letter of Credit issued for the account of any
Subsidiary that is not a Borrower, the Company will be fully responsible for the
reimbursement of L/C Disbursements, the payment of interest thereon and the
payment of fees due under Section 2.11(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Company hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor of the obligations of such a Subsidiary that shall be an account party
in respect of any such Letter of Credit). (b) Notice of Issuance, Amendment,
Renewal, Extension; Certain Conditions. (i) To request the issuance of a Letter
of Credit or the amendment, renewal or extension of an outstanding Letter of
Credit (other than an automatic renewal permitted pursuant to paragraph (c) of
this Section), the Company shall submit, by fax or email (in .pdf or .tif
format), to the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m., Local Time, at least three Business Days (or five Business Days
for Letters of Credit denominated in an Alternative Currency), in advance of the
requested date of issuance, amendment, renewal or extension or, in either case,
such later time as the applicable L/C Issuer shall agree, a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the Borrower on whose behalf such
Letter of Credit is requested, the Class of such Letter of Credit, the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the
currency in which such Letter of Credit is to be denominated (which shall be US
Dollars or any Alternative Currency), the name and address of the beneficiary
thereof and such other information as shall be necessary to enable the
applicable L/C Issuer to prepare, amend, renew or extend such Letter of Credit.
If requested by such L/C Issuer, the [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e049.jpg]
42 applicable Borrower also shall submit a letter of credit application on such
L/C Issuer’s standard form in connection with any request for a Letter of
Credit. (ii) A US Tranche Letter of Credit shall be issued, amended, renewed or
extended only if, after giving effect to such issuance, amendment, renewal or
extension, (A) the L/C Exposure shall not exceed US$50,000,000, (B) the amount
of the L/C Exposure attributable to Letters of Credit issued by an L/C Issuer
will not exceed its L/C Commitment, (C) the Aggregate US Tranche Revolving
Credit Exposure shall not exceed the aggregate US Tranche Commitments, (D) no US
Tranche Lender will have a US Tranche Revolving Credit Exposure greater than its
US Tranche Commitment and (E) in the event the Stated Termination Date shall
have been extended as provided in Section 2.16, the US Tranche Swing Line
Exposure attributable to US Tranche Swing Line Loans maturing after any Existing
Stated Termination Date and the US Tranche L/C Exposure attributable to US
Tranche Letters of Credit expiring after such Existing Stated Termination Date
will not exceed the aggregate US Tranche Commitments that shall have been
extended to a date after the latest maturity date of such US Tranche Swing Line
Loans and the latest expiration date of such US Tranche Letters of Credit. (iii)
A Global Tranche Letter of Credit shall be issued, amended, renewed or extended
only if, after giving effect to such issuance, amendment, renewal or extension,
after giving effect to such issuance, amendment, renewal or extension, (A) the
L/C Exposure shall not exceed US$50,000,000, (B) the amount of the L/C Exposure
attributable to Letters of Credit issued by an L/C Issuer will not exceed its
L/C Commitment, (C) the Aggregate Global Tranche Credit Revolving Exposure shall
not exceed the aggregate Global Tranche Commitments, (D) no Global Tranche
Lender will have a Global Tranche Revolving Credit Exposure greater than its
Global Tranche Commitment and (E) in the event the Stated Termination Date shall
have been extended as provided in Section 2.16, the Global Tranche Swing Line
Exposure attributable to Global Tranche Swing Line Loans maturing after any
Existing Stated Termination Date and the Global Tranche L/C Exposure
attributable to Global Tranche Letters of Credit expiring after such Existing
Stated Termination Date will not exceed the aggregate Global Tranche Commitments
that shall have been extended to a date after the latest maturity date of such
Global Tranche Swing Line Loans and the latest expiration date of such Global
Tranche Letters of Credit. (iv) No L/C Issuer shall be under any obligation to
issue (but may issue) any Letter of Credit if (A) any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain such L/C Issuer from issuing such Letter of Credit, (B) any law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e050.jpg]
43 not in effect on the Closing Date and which such L/C Issuer in good faith
deems material, (C) shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material, (D) the issuance of such Letter of Credit
would violate one or more policies of such L/C Issuer applicable to letters of
credit generally or (E) such Letter of Credit shall be a trade or commercial
Letter of Credit. (c) Expiration Date. Each Letter of Credit will expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Stated Termination Date (giving effect
to any extensions thereof pursuant to Section 2.16); provided that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
Company and the applicable L/C Issuer pursuant to which the expiration date of
such Letter of Credit shall automatically be extended for a period of up to 12
months (but not to a date later than the date set forth in clause (ii) above),
subject to a right on the part of such L/C Issuer to prevent any such renewal
from occurring by giving notice to the beneficiary at least a specified time (as
agreed upon by the Company and the applicable L/C Issuer) in advance of any such
renewal. (d) Participations. (i) By the issuance of a US Tranche Letter of
Credit (or an amendment to a US Tranche Letter of Credit increasing the amount
thereof) and without any further action on the part of the applicable L/C Issuer
or the US Tranche Lenders, such L/C Issuer hereby grants to each US Tranche
Lender, and each US Tranche Lender hereby acquires from such L/C Issuer, a
participation in such US Tranche Letter of Credit equal to such Lender’s US
Tranche Percentage of the aggregate amount available to be drawn under such US
Tranche Letter of Credit. In consideration and in furtherance of the foregoing,
each US Tranche Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable L/C Issuer, such
Lender’s US Tranche Percentage of each US Tranche L/C Disbursement made by such
L/C Issuer and not reimbursed by the applicable Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment in
respect of a US Tranche L/C Disbursement required to be refunded to the
applicable Borrower for any reason. (ii) By the issuance of a Global Tranche
Letter of Credit (or an amendment to a Global Tranche Letter of Credit
increasing the amount thereof) and without any further action on the part of the
applicable L/C Issuer or the Global Tranche Lenders, such L/C Issuer hereby
grants to each Global Tranche Lender, and each Global Tranche Lender hereby
acquires from such L/C Issuer, a participation in such Global Tranche Letter of
Credit equal to such Lender’s Global Tranche Percentage of the aggregate amount
available to be drawn under such Global Tranche Letter of Credit. In
consideration and in furtherance of the foregoing, each Global Tranche Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the applicable L/C Issuer, such Lender’s Global Tranche
Percentage of each Global Tranche L/C [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e051.jpg]
44 Disbursement made by such L/C Issuer and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment in respect of a Global Tranche L/C Disbursement required
to be refunded to the applicable Borrower for any reason. (iii) Any payment by
the US Tranche Lenders or the Global Tranche Lenders, as applicable, in
accordance with the foregoing clauses (i) and (ii) shall be made in the currency
of such L/C Disbursement. (iv) Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph (d) in respect
of US Tranche Letters of Credit or Global Tranche Letters of Credit, as
applicable, is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit, the occurrence and continuance of a Default or Event of
Default, any reduction or termination of the Commitments, any fluctuation in
currency values or any force majeure or other event that under any rule of law
or uniform practices to which any Letter of Credit is subject (including Section
3.14 of ISP 98 or any successor publication of the International Chamber of
Commerce) permits a drawing to be made under such Letter of Credit after the
expiration thereof or of the applicable Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever; provided that on the Facility Termination Date, the Lenders shall
cease to have any participation obligations in respect of any undrawn Letters of
Credit that shall have been cash collateralized or otherwise backstopped as
contemplated by the definition of the term “Facility Termination Date”. Each
Lender further acknowledges and agrees that, in issuing, amending, renewing or
extending any Letter of Credit, the applicable L/C Issuer shall be entitled to
rely, and shall not incur any liability for relying, upon the representation and
warranty of the applicable Borrower deemed made pursuant to Section 4.02 unless,
at least one Business Day prior to the time such Letter of Credit is issued,
amended, renewed or extended (or, in the case of an automatic renewal permitted
pursuant to paragraph (c) of this Section, at least one Business Day prior to
the time by which the election not to extend must be made by the applicable L/C
Issuer), a majority in interest of the Lenders that would acquire participations
in such Letter of Credit pursuant to this paragraph (d) shall have notified the
applicable L/C Issuer (with a copy to the Administrative Agent) in writing that,
as a result of one or more events or circumstances described in such notice, one
or more of the conditions precedent set forth in Section 4.02(b) or 4.02(c)
would not be satisfied if such Letter of Credit were then issued, amended,
renewed or extended (it being understood and agreed that, in the event any L/C
Issuer shall have received any such notice, it shall have no obligation to
issue, amend, renew or extend any Letter of Credit until and unless it shall be
satisfied that the events and circumstances described in such notice shall have
been cured or otherwise shall have ceased to exist). (e) Reimbursement. If an
L/C Issuer shall make any L/C Disbursement in respect of a Letter of Credit, the
applicable Borrower shall reimburse such L/C [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e052.jpg]
45 Disbursement by paying to the Administrative Agent an amount in the currency
of such L/C Disbursement equal to such L/C Disbursement not later than 2:00
p.m., Local Time, on the Business Day immediately following the day on which the
applicable Borrower shall have received notice of such L/C Disbursement;
provided that, if such L/C Disbursement is denominated in US Dollars and is not
less than US$1,000,000, subject to the conditions to borrowing set forth herein,
the Company may request (i) in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing or (ii) in accordance with Section 2.04
that such payment be financed with a Swing Line Loan, in each case of the
applicable Class and in an equivalent amount and, to the extent so financed,
such Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing or Swing Line Loan, as applicable. If
the applicable Borrower fails to make any such reimbursement payment when due,
the Administrative Agent shall notify each applicable Lender of such L/C
Disbursement, the amount of the payment then due from such Borrower in respect
thereof and such Lender’s US Tranche Percentage or Global Tranche Percentage, as
applicable, thereof. Promptly following receipt of such notice, each applicable
Lender shall pay to the Administrative Agent on the date such notice is received
its US Tranche Percentage or Global Tranche Percentage, as applicable, of the
applicable L/C Disbursement payment then due from such Borrower in the currency
of such L/C Disbursement and in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly pay to the applicable L/C Issuer the
amounts so received by it from such Lenders. Promptly following receipt by the
Administrative Agent of any payment from a Borrower pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the applicable L/C
Issuer or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such L/C Issuer, then to such Lenders and such L/C Issuer
as their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse an L/C Issuer for any L/C Disbursement (other than the
funding of an ABR Revolving Loan or a Swing Line Loan as contemplated above)
shall not constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such L/C Disbursement. (f) Obligations Absolute. Each
Borrower’s obligation to reimburse L/C Disbursements as provided in paragraph
(e) of this Section is absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, or any term or provision herein or therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by any L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, (iv) any force majeure or other event that under any rule
of law or uniform practices to which any Letter of Credit is subject (including
Section 3.14 of ISP 98 or any successor publication of the International Chamber
of Commerce) permits a drawing to be made under such Letter of Credit after the
stated expiration date thereof or of the applicable Commitments [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e053.jpg]
46 or (v) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of set-off
against, such Borrower’s obligations hereunder. None of the Administrative
Agent, the Lenders, the L/C Issuers or any of their Related Parties shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from any other act, failure to act or other event or
circumstance; provided that the foregoing shall not be construed to excuse any
L/C Issuer from liability to a Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower to the fullest extent
permitted by applicable law) suffered by such Borrower that are found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such L/C Issuer’s gross negligence or willful misconduct. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable L/C Issuer may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit. (g) Disbursement Procedures. The
applicable L/C Issuer shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The applicable L/C Issuer shall promptly notify the Administrative Agent and the
applicable Borrower by telephone (confirmed by fax or email) of such demand for
payment and whether such L/C Issuer has made or will make an L/C Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the applicable Borrower of its obligation to reimburse such
L/C Issuer and the applicable Lenders with respect to any such L/C Disbursement.
(h) Interim Interest. If an L/C Issuer shall make any L/C Disbursement, then,
unless the applicable Borrower shall reimburse such L/C Disbursement in full on
the date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that the applicable Borrower reimburses such L/C
Disbursement, (i) in the case of an L/C Disbursement made in US Dollars, at the
rate per annum then applicable to ABR Revolving Loans, (ii) in the case of an
L/C Disbursement made in Euro, at the rate per annum then applicable to Euro
Overnight Rate Loans and (iii) in the case of an L/C Disbursement made in any
Alternative Currency (other than Euro), the Alternative Currency Overnight Rate
plus the Applicable Rate applicable to LIBOR, EURIBOR or CDOR Revolving Loans,
as the case may be, at such time; provided that, if the applicable Borrower
fails to reimburse any L/C Disbursement when due and payable pursuant to
paragraph (e) of this Section, then Section 2.12(f) shall apply. Interest
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e054.jpg]
47 accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable L/C Issuer (except that interest accrued on
and after the date of payment by any applicable Lender pursuant to paragraph (e)
of this Section to reimburse such L/C Issuer shall be paid to the Administrative
Agent for the account of such Lender), and shall be payable on the date on which
the applicable Borrower is required to reimburse the applicable L/C Disbursement
(and thereafter on demand). (i) Replacement of an L/C Issuer. An L/C Issuer may
be replaced at any time by written agreement among the Company, the
Administrative Agent, the replaced L/C Issuer and the successor L/C Issuer that
agrees to act in such capacity in accordance with Section 2.05(k). The
Administrative Agent shall notify the Lenders of any such replacement of an L/C
Issuer. At the time any such replacement shall become effective, the Borrowers
shall pay all unpaid fees accrued for the account of the replaced L/C Issuer
pursuant to Section 2.11(b). From and after the effective date of any such
replacement, (i) the successor L/C Issuer shall have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “L/C
Issuer” shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuers, as the context shall
require. After the replacement of an L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of an L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement (including the right to receive
fees under Section 2.11(b)), but shall not be required to issue additional
Letters of Credit. (j) Cash Collateralization. If any Event of Default shall
occur and be continuing, on the Business Day that the Company receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with L/C Exposures representing more
than 50% of the L/C Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, each Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the applicable Lenders and the L/C Issuers, an amount equal to the
portion of the L/C Exposure attributable to each Letter of Credit issued for the
account of such Borrower as of such date plus any accrued and unpaid interest
thereon in cash and in the currency of such Letter of Credit; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to any Borrower described in Section 8.01(g) or 8.01(h). The Borrowers
shall also deposit cash collateral in accordance with this paragraph as and to
the extent required by Section 2.15. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Obligations of the applicable Borrower in connection with the applicable Letters
of Credit and otherwise as expressly set forth below, and the applicable
Borrower hereby creates in favor of the Administrative Agent a security interest
in each such deposit to secure such Obligations. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e055.jpg]
48 applicable Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys of a Borrower in such account shall, notwithstanding
anything to the contrary in Section 2.13(b), be applied by the Administrative
Agent to reimburse the L/C Issuers for L/C Disbursements in respect of Letters
of Credit issued for the account of such Borrower (or, in the case of moneys
deposited by the Company, the other Borrowers) for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of such Borrower (or, in the case of moneys
deposited by the Company, the other Borrowers) for the L/C Exposure in respect
of Letters of Credit issued for the account of such Borrower (or, in the case of
moneys deposited by the Company, the other Borrowers) at such time or, if the
maturity of the Loans has been accelerated (but subject to (i) the consent of
Lenders with L/C Exposure representing more than 50% of the L/C Exposure and
(ii) in the case of any such application at a time when any Lender is a
Defaulting Lender (but only if, after giving effect thereto, the remaining cash
collateral in respect of the L/C Exposure shall be less than the aggregate L/C
Exposure of all the Defaulting Lenders) the consent of each L/C Issuer), be
applied to satisfy other obligations of such Borrower (or, in the case of moneys
deposited by the Company, the other Borrowers) under this Agreement. If a
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three Business
Days after all Events of Default have been cured or waived. If any Borrower is
required to provide an amount of cash collateral hereunder pursuant to Section
2.15, such amount (to the extent not applied as aforesaid) shall be returned to
such Borrower as promptly as practicable (and in no event more than three
Business Days) to the extent that, after giving effect to such return, no L/C
Issuer shall have any exposure in respect of any outstanding Letter of Credit
that is not fully covered by the Commitments of the Non-Defaulting Lenders
and/or the remaining cash collateral. (k) Designation of Additional L/C Issuers.
From time to time, the Company may by notice to the Administrative Agent and the
Lenders designate as additional L/C Issuers one or more Lenders (or Affiliates
of Lenders) that agree to serve in such capacity as provided below. The
acceptance by a Lender (or an Affiliate of a Lender) of any appointment as an
L/C Issuer hereunder shall be evidenced by an L/C Issuer Agreement, which shall
set forth the L/C Commitment of such Lender (or Affiliate) and be executed by
such Lender (or Affiliate), the Company and the Administrative Agent and, from
and after the effective date of such agreement, (i) such Lender (or Affiliate)
shall have all the rights and obligations of an L/C Issuer under this Agreement
and the other Loan Documents and (ii) references herein and in the other Loan
Documents to the term “L/C Issuer” shall be deemed to include such Lender in its
capacity as an L/C Issuer. The L/C Issuer Agreement of any L/C Issuer may limit
the currencies in which and the Borrowers for the accounts of which such L/C
Issuer will issue Letters of Credit, and any such limitations will, as to such
L/C Issuer, be deemed to be incorporated into this Agreement. (l) L/C Issuer
Reports. Unless otherwise agreed by the Administrative Agent, each L/C Issuer
shall report in writing to the Administrative Agent (i) on or prior [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e056.jpg]
49 to each Business Day on which such L/C Issuer issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the Class, currency and aggregate face amount of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after giving
effect to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), (ii) on each Business Day on which such L/C Issuer
makes any L/C Disbursement, the Class of such L/C Disbursement and the date,
currency and amount of such L/C Disbursement, (iii) on any Business Day on which
a Borrower fails to reimburse an L/C Disbursement required to be reimbursed to
such L/C Issuer on such day, the date of such failure and the Class, currency
and amount of such L/C Disbursement and (iv) on any other Business Day, such
other information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such L/C Issuer. SECTION 2.06. Funding of
Borrowings. (a) Each Lender shall make each Loan to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds in the
applicable currency by (i) in the case of a LIBOR Borrowing, a EURIBOR Borrowing
or a CDOR Borrowing, 10:00 a.m., Local Time and (ii) in the case of an ABR
Borrowing, 1:00 p.m., New York City time, in each case to the account of the
Administrative Agent most recently designated by the Administrative Agent for
such purpose by notice to the applicable Lenders; provided that Swing Line Loans
shall be made as provided in Section 2.04. The Administrative Agent will make
such Loan proceeds available to the applicable Borrower by promptly remitting
the amounts so received, in like funds, to the account designated in the
applicable Borrowing Notice; provided that ABR Revolving Loans made to finance
the reimbursement of an L/C Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable L/C Issuer specified in
the applicable Borrowing Notice. If a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, the
Administrative Agent shall return the amounts so received to the respective
Lenders. (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower on such date a corresponding amount in the required currency. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and such
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to such Borrower to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender,
(A) if denominated in US Dollars, the greater of (x) the Federal Funds Effective
Rate and (y) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation and (B) if denominated in any
other currency, the greater of (x) the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (which
determination will be conclusive absent manifest error) and [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e057.jpg]
50 (y) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of such Borrower,
the interest rate applicable to the subject Loan pursuant to Section 2.12. If
such Borrower and such Lender shall both pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. Any payment by any Borrower shall be without prejudice to any claim
such Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. SECTION 2.07. Interest Elections. (a) Each
Revolving Borrowing initially shall be of the Class and Type specified in the
applicable Borrowing Notice and, in the case of a LIBOR, EURIBOR or CDOR
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Notice. Thereafter, the Company may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a LIBOR,
EURIBOR or CDOR Borrowing, may elect Interest Periods therefor, all as provided
in this Section and on terms consistent with the other provisions of this
Agreement. The Company may elect different options with respect to different
portions of the applicable affected Revolving Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing and the Loans comprising each such portion shall be
considered a separate Borrowing. This Section shall not apply to Swing Line
Loans, which may not be converted or continued. Notwithstanding any other
provision of this Section, the Company shall not be permitted to change the
Class or, except as permitted in Sections 3.02 and 3.03, the currency of any
Borrowing or elect an Interest Period for a LIBOR, EURIBOR or CDOR Borrowing
that does not comply with Section 2.02(b). (b) To make an election pursuant to
this Section, the Company shall submit to the Administrative Agent, by fax or
email (in .pdf or .tif format), a completed Interest Election Request in a form
approved by the Administrative Agent and signed by an Authorized Representative
by the time and date that a Borrowing Notice would be required under Section
2.03 if the Company were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each Interest
Election Request shall specify the following information in compliance with
Section 2.02: (i) the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing); (ii) the effective date
of the election made pursuant to such Interest Election Request, which shall be
a Business Day; (iii) the Type of the resulting Borrowing; and [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e058.jpg]
51 (iv) if the resulting Borrowing is to be a LIBOR, EURIBOR or CDOR Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”. If by any such Interest Election Request the Company requests
a LIBOR, EURIBOR or CDOR Borrowing but does not specify an Interest Period, then
the Company shall be deemed to have selected an Interest Period of one month’s
duration. (c) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing. (d) If
the Company fails to deliver a timely Interest Election Request with respect to
a LIBOR, EURIBOR or CDOR Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is prepaid in accordance with
the provisions of Section 2.10, at the end of such Interest Period such
Borrowing shall be continued as a Borrowing of the applicable Type for an
Interest Period of one month. (e) Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Company, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing
denominated in US Dollars may be converted to or continued as a LIBOR Borrowing,
(ii) unless repaid, each LIBOR Borrowing denominated in US Dollars shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto and (iii) unless repaid, each LIBOR, EURIBOR or CDOR Borrowing
denominated in an Alternative Currency shall be continued as a LIBOR, EURIBOR or
CDOR Borrowing, as applicable, with an Interest Period of one month’s duration.
The foregoing is without prejudice to the other rights and remedies available
hereunder upon an Event of Default. SECTION 2.08. Termination, Reduction and
Increase of Commitments; Redesignation of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Stated Termination Date. (b)
The Company may, upon three Business Days prior written notice to the
Administrative Agent specifying the effective date thereof, terminate, or from
time to time permanently reduce, the Commitments of any Class; provided that (i)
each such reduction of the Commitments of any Class shall be in an amount that
is not less than the Borrowing Minimum and an integral multiple of the Borrowing
Multiple, in each case for Borrowings denominated in US Dollars (or, if less,
the entire remaining amount of the Commitments of such Class), (ii) the Company
shall not terminate or reduce the Commitments of any Class if after giving
effect to such termination or reduction and to any concurrent payment or
prepayment of Loans or L/C Disbursements, (A) the aggregate Revolving Credit
Exposure of such Class would exceed the aggregate amount of Commitments of such
Class, (B) the Aggregate Revolving Credit Exposure would exceed the aggregate
Commitments or (C) the Revolving Credit Exposure of such Class [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e059.jpg]
52 of any Lender would exceed its Commitment of such Class and (iii) if an Event
of Default shall have occurred and be continuing, the Company shall not
terminate or reduce the Commitments of any Class unless it shall simultaneously
and ratably reduce the Commitments of the other Class. (c) Promptly following
receipt of notice from the Company pursuant to paragraph (b) of this Section,
the Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Company pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of any
Class may state that such notice is conditioned upon the effectiveness of other
credit facilities or the completion of other transactions, in which case such
notice may be revoked or extended by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied or the satisfaction of such condition is delayed. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders of such Class in accordance with their respective Commitments of such
Class. (d) (i)The Company, the Administrative Agent and any Lender or any other
Person qualifying as an Eligible Assignee or any combination of such Lenders and
such Persons (collectively, “Increasing Lenders”), may (in their sole
discretion) enter into one or more amendment agreements substantially in the
form of Exhibit F hereto (each an “Accession Agreement”) without further
approval of the other Lenders or any other Borrower, pursuant to which the
Increasing Lenders agree to establish or increase, as the case may be, Global
Tranche Commitments or US Tranche Commitments in an aggregate amount for all
Commitments so established or increased pursuant to this paragraph during the
term of this Agreement not to exceed US$750,000,000; provided that: (A) each
such increase shall be in an amount equal to US$20,000,000 or an integral
multiple of US$5,000,000 in excess thereof; (B) each Borrower shall execute and
deliver to the Administrative Agent (1) board resolutions of such Borrower
certified by its secretary or assistant secretary authorizing such increase and
(2) a legal opinion of either the General Counsel of such Borrower or special
counsel to such Borrower as to the due authorization, execution and delivery of
this Agreement, as modified by such increase, the enforceability thereof and the
absence of conflicts with the Organizational Documents and material agreements
of such Borrower, all in form and substance substantially similar to such
opinions delivered on the Closing Date in satisfaction of Section 4.01(a)(ii);
(C) the Company shall deliver to the Administrative Agent a certificate of an
Authorized Representative certifying that no Default or Event of Default then
exists or would arise as a result of any such increase; and (D) if such
Increasing Lender is not already a Lender hereunder, each Increasing Lender
shall be subject to the approval of the Administrative [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e060.jpg]
53 Agent, each L/C Issuer and each Swing Line Lender (in each case, which
approval shall not be unreasonably withheld, delayed or conditioned). (ii) Upon
the execution, delivery and acceptance of the documents required by this Section
2.08(d), each Increasing Lender shall have all the rights and obligations of a
Lender under this Agreement. The Administrative Agent shall provide the Lenders
with notice of the revised Commitments of the Lenders, including the Increasing
Lenders. Upon the effectiveness of an increase provided for in this Section
2.08(d), if any Loans of a Class affected by such increase are then outstanding,
each applicable Borrower shall prepay to certain Lenders amounts of such Loans
outstanding (including any additional amounts required pursuant to Section 3.04)
and borrow from certain other Lenders new Loans as necessary so that, after
giving effect to such prepayments and borrowings on such date, the percentage of
the principal balance of all outstanding Loans of the applicable Class owing to
each Lender is equivalent to each such Lender’s ratable percentage (based on its
Commitment, and the Commitments of the other Lenders, of such Class) of all such
outstanding Loans of such Class after giving effect to any nonratable increase
in the Commitments of such Class resulting from the exercise of an increase
pursuant to this Section 2.08(d). (e) Notwithstanding anything in this Agreement
to the contrary, any US Tranche Lender (a “Converting Lender”) may elect to
convert its US Tranche Commitment, in whole but not in part, to a Global Tranche
Commitment with the consent of the Company and pursuant to an agreement entered
into by such US Tranche Lender, the Administrative Agent and the Company (a
“Conversion Agreement”); provided that, after giving effect to such conversion
and to the transactions provided for in this Section 2.08(e), (i) the aggregate
US Tranche Revolving Credit Exposure will not exceed the aggregate US Tranche
Commitments and (ii) the US Tranche Revolving Credit Exposure of any US Tranche
Lender will not exceed its US Tranche Commitment. On the effective date of any
such conversion (which shall be the date specified in the applicable Conversion
Agreement), (A) the US Tranche Commitment of such Converting Lender shall become
a Global Tranche Commitment, with the result that the aggregate amount of the
Global Tranche Commitments shall be increased and the aggregate amount of the US
Tranche Commitments shall be reduced by the amount of the US Tranche Commitment
so converted, and (B) such Converting Lender shall, with respect to its
converted Commitment, have the rights and obligations of a Global Tranche
Lender. Upon the effectiveness of any such conversion, (x) if any Loans are then
outstanding, each applicable Borrower shall prepay to certain Lenders the
amounts of such Loans outstanding, including all outstanding US Tranche Loans of
the Converting Lender (and any additional amounts required pursuant to Section
3.04), and borrow from certain other Lenders new Loans, as necessary so that,
after giving effect to such prepayments and borrowings on such date, the
percentage of the principal balance of all outstanding Loans of each Class owing
to each Lender is equivalent to such Lender’s ratable percentage (based on its
Commitment of such Class, and the Commitments of the other Lenders of such
Class) of all such outstanding Loans of such Class and (y) if any Letters of
Credit or Swing Line Loans are then outstanding, the allocation of the
participation exposures with [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e061.jpg]
54 respect to such then-existing or any subsequent Letters of Credit or Swing
Line Loans of each Class shall be reallocated on a ratable basis (based on each
Lender’s Commitment, and the Commitments of the other Lenders, of such Class) as
between the Lenders of such Class after giving effect to any such conversion.
SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made by
such Lender to such Borrower on the Termination Date and (ii) to each Swing Line
Lender the then unpaid principal amount of each Swing Line Loan made by such
Swing Line Lender to such Borrower on the earlier of the Termination Date and
the first date after such Swing Line Loan is made that is the 15th day or the
last day of a calendar month and that is at least four Business Days after the
day on which such Swing Line Loan is made; provided that on each date on which a
Borrowing denominated in US Dollars (including any ABR Borrowing) is made to the
Company, the Company shall repay all its Swing Line Loans then outstanding. (b)
Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the Indebtedness of each Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. (c) The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type of each such Loan and, in
the case of any LIBOR, EURIBOR or CDOR Loan, the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from each Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders or any of them and each Lender’s share thereof. The information
contained in such accounts will be made available to the Company at reasonable
times and upon reasonable request. (d) The entries made in the accounts
maintained pursuant to paragraph (b) or (c) of this Section shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of any Borrower to repay the Loans in accordance with the terms of this
Agreement. (e) Any Lender may request that Loans of any Class made by it to any
Borrower be evidenced by a promissory note. In such event, the applicable
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Company and the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
11.01) be represented by one or more promissory notes in [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e062.jpg]
55 such form payable to the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns). SECTION 2.10.
Prepayment of Loans. (a) Each Borrower shall have the right at any time and from
time to time to prepay any Borrowing of such Borrower in whole or in part,
subject to Section 3.04 (but otherwise without premium or penalty) and the
requirements of this Section. (b) If, on any date, the Company shall have
received notice from the Administrative Agent that (i) the aggregate Revolving
Credit Exposure of any Class shall exceed the aggregate Commitments of such
Class or (ii) the Aggregate Revolving Credit Exposure shall exceed the aggregate
Commitments, then (A) if any ABR Revolving Borrowing or Swing Line Loan of the
applicable Class (in the case of clause (i)), or of either Class (in the case of
clause (ii)) shall be outstanding, the Borrowers shall, within three Business
Days of receipt of such notice, prepay such ABR Revolving Borrowing or Swing
Line Loan and (B) on the last day of any Interest Period for any LIBOR, EURIBOR
or CDOR Borrowing of the applicable Class (in the case of clause (i)), or of
either Class (in the case of clause (ii)), the applicable Borrower shall, if
such day is at least three Business Days after receipt of such notice, prepay
such LIBOR, EURIBOR or CDOR Borrowing, in each case, in an aggregate amount
equal to the lesser of (x) the amount necessary to eliminate such excess and (y)
the amount of such Borrowing. If, on any date, the Company shall have received
notice from the Administrative Agent that (1) the aggregate Revolving Credit
Exposure of any Class shall exceed 105% of the aggregate Commitments of such
Class or (2) the aggregate Revolving Credit Exposure shall exceed 105% of the
aggregate Commitments, then the Borrowers shall, within three Business Days of
receipt of such notice, prepay one or more Borrowings in an aggregate principal
amount sufficient to eliminate such excess. (c) On the date of any termination
or reduction of the Commitments of either Class pursuant to Section 2.08, the
Company shall pay or prepay (or shall cause a Borrowing Subsidiary to pay or
prepay) so much of the Borrowings of such Class as shall be necessary in order
that (i) the aggregate Revolving Credit Exposure of such Class shall not exceed
the aggregate Commitments of such Class, (ii) the Aggregate Revolving Credit
Exposure shall not exceed the aggregate Commitments and (iii) the Revolving
Credit Exposure of such Class of any Lender shall not exceed its Commitment of
such Class, in each case after giving effect to such termination or reduction.
(d) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Company shall select the Borrowing or Borrowings to be prepaid and shall specify
such selection in the notice of such prepayment pursuant to paragraph (e) of
this Section. (e) The Company shall notify the Administrative Agent (and, in the
case of prepayment of a Swing Line Loan, the Swing Line Lender that made such
Swing Line Loan) of any prepayment of a Borrowing hereunder (i) in the case of a
LIBOR, EURIBOR or CDOR Borrowing, not later than 1:00 p.m., Local Time, three
Business Days before the date of such prepayment, (ii) in the case of an ABR
Revolving [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e063.jpg]
56 Borrowing, not later than 12:00 noon, New York City time, on the date of such
prepayment and (iii) in the case of prepayment of a Swing Line Loan, not later
than 12:00 noon, Local Time, on the date of prepayment. Each such notice shall
be irrevocable, shall be submitted by fax or email (in .pdf or .tif format) and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.12. SECTION 2.11. Fees. (a) The Borrowers agree
to pay to the Administrative Agent, in US Dollars, for the account of each
Lender, a facility fee (a “Facility Fee”), which shall accrue at the Applicable
Rate on the daily amount of each Commitment of such Lender (whether used or
unused), in each case during the period from and including the Closing Date to
but excluding the date on which such Commitment terminates; provided that, if
any Lender continues to have any Revolving Credit Exposure of any Class after
its Commitment of such Class terminates, then the Facility Fee shall continue to
accrue on the daily amount of such Lender’s Revolving Credit Exposure of such
Class from and including the date on which such Commitment terminates to but
excluding the date on which such Lender ceases to have any Revolving Credit
Exposure of such Class. Accrued Facility Fees shall be payable in arrears on the
last day of March, June, September and December of each year, commencing on the
first such date to occur after the date hereof, and, with respect to the
Commitments of any Class, on the date on which the Commitments of such Class
shall terminate; provided that the Facility Fees accruing on the Revolving
Credit Exposure of any Class after the date on which the Commitments of such
Class terminate shall be payable on demand. All Facility Fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). (b) The
Company agrees to pay (or cause the applicable Borrowing Subsidiary to pay) (i)
to the Administrative Agent for the account of each Lender a participation fee
(an “L/C Participation Fee”) with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate used in determining the
interest rate applicable to LIBOR Revolving Loans on the daily amount of such
Lender’s L/C Exposure (excluding any portion thereof attributable to
unreimbursed L/C Disbursements) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Commitments
terminate and the date on which such Lender ceases to have any L/C Exposure, and
(ii) to each L/C Issuer, a fronting fee (an “L/C Fronting Fee”), which shall
accrue at the rate of 0.125% per annum on the average daily undrawn amount of
the outstanding Letters of Credit of each Class issued by such L/C Issuer during
the period from and including the Closing Date to but [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e064.jpg]
57 excluding the later of the date of termination of the Commitments and the
date on which the last of such Letters of Credit expires, terminates or is drawn
in full, as well as such L/C Issuer’s standard fees (“L/C Issuer Fees”) with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. L/C Participation Fees and L/C Fronting
Fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to any
L/C Issuer pursuant to this paragraph shall be payable within 10 days after
demand. All L/C Participation Fees and L/C Fronting Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). (c) The
Borrowers agree to pay to the Administrative Agent, for its own account, fees
payable in the amounts and at the times separately agreed upon in writing
between the Company and the Administrative Agent. (d) The Borrowers agree to
pay, through the Administrative Agent, upfront fees in the amounts heretofore
communicated to the Lenders by the Company and the Administrative Agent. (e) All
fees payable hereunder shall be paid on the dates on which due and payable, in
immediately available funds, to the Administrative Agent or to any L/C Issuer
(in the case of fees payable to it) for distribution, in the case of Facility
Fees, L/C Participation Fees and upfront fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances, absent manifest
error. SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swing Line Loan denominated in US Dollars) shall bear interest
at the Alternate Base Rate plus the Applicable Rate. (b) The Loans comprising
each LIBOR Borrowing shall bear interest (i) in the case of a LIBOR Revolving
Loan denominated in US Dollars, at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate and (ii) in the
case of a LIBOR Revolving Loan denominated in a currency other than US Dollars,
at the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate. (c) The Loans comprising each EURIBOR Borrowing shall bear
interest at the EURIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate. (d) The Loans comprising each CDOR Borrowing shall
bear interest at the CDO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate. [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e065.jpg]
58 (e) Each Swing Line Loan denominated in Euro shall bear interest at the Euro
Overnight Rate plus the Applicable Rate. (f) Notwithstanding the foregoing, if
any principal of or interest on any Loan, any reimbursement payment owed in
respect of an L/C Disbursement or any fee or other amount payable by any
Borrower hereunder is not paid when due and payable, whether at stated maturity,
upon acceleration or otherwise, such overdue amount shall bear interest, to the
fullest extent permitted by applicable law, after as well as before judgment, at
a rate per annum equal to (i) in the case of overdue principal of any Loan or
any interest on any Loan, 2% per annum plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount, 2% per annum plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section. (g) Accrued interest on each Loan of
any Class shall be payable in arrears on each Interest Payment Date for such
Loan and upon the termination of the Commitments of such Class; provided that
(i) interest accrued pursuant to paragraph (f) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any LIBOR, EURIBOR or CDOR Revolving Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion. All interest shall be payable
in the currency in which the applicable Loan is denominated. (h) All interest
hereunder shall be computed on the basis of a year of 360 days, except that (i)
interest on LIBOR Borrowings denominated in Sterling, (ii) interest on CDOR
Borrowings and (iii) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall each be
computed on the basis of a year of 365 days (or, in the case of ABR Borrowings,
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate, EURIBO Rate, Euro
Overnight Rate or CDO Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error. SECTION 2.13.
Payments Generally; Pro Rata Treatment; Sharing of Set- offs. (a) Each Borrower
shall make each payment required to be made by it hereunder or under any other
Loan Document (whether of principal, interest, fees or reimbursement of L/C
Disbursements, or of amounts payable under Sections 3.01, 3.04 or 3.05, or
otherwise) prior to 2:00 p.m., Local Time, at the place of payment, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may be deemed, in the discretion of
the Administrative Agent, to have been received on the next succeeding Business
Day for purposes of calculating interest thereon. Unless and until otherwise
specified, all such payments shall be made to the Administrative Agent for the
account of the applicable Lenders to such [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e066.jpg]
59 account as the Administrative Agent shall from time to time specify in one or
more notices delivered to the Company, except that payments to be made directly
to an L/C Issuer or a Swing Line Lender shall be so directly made and payments
to be made pursuant to Sections 3.01, 3.04, 3.05, 11.05 and 11.09 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. Each such payment
shall be made in US Dollars, except that the principal of and interest on any
Loan or L/C Disbursement denominated in an Alternative Currency shall be made in
such currency. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment under any Loan Document shall
be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment. (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed L/C
Disbursements, interest and fees then due and payable hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due and
payable hereunder, ratably among the parties entitled thereto in accordance with
the amounts of interest and fees then due and payable to such parties and (ii)
second, towards payment of principal and unreimbursed L/C Disbursements then due
and payable hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and unreimbursed L/C Disbursements then due and
payable to such parties. (c) If any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Revolving Loans, participations in L/C
Disbursements or Swing Line Loans or accrued interest on any of the foregoing
(collectively “Claims”) resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Claims than the proportion received by
any other Lender with respect to its Claims, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Claims of the other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amounts of their respective Claims; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, unless the
Lender from which such payment is recovered is required to pay interest thereon,
in which case each Lender returning funds to such Lender shall pay its pro rata
share of such interest and (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by the Company or any Borrowing
Subsidiary pursuant to and in accordance with the express terms of this
Agreement (for the avoidance of doubt, as it may be amended from time to time),
including the last [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e067.jpg]
60 paragraph of Section 2.08(d), Section 2.08(e) and Section 2.16, or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Claims to any assignee or participant, other than to
the Company or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Company and each Borrowing Subsidiary
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against it rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Company or such Borrowing Subsidiary in the amount of
such participation. (d) Unless the Administrative Agent shall have received
notice from the Company prior to the date on which any payment is due for the
account of the Lenders or the L/C Issuers hereunder that the applicable Borrower
will not make such payment, the Administrative Agent may assume that such
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the L/C Issuers, as
the case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or the L/C Issuers, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or such L/C Issuer with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of (i) if denominated in US Dollars, the greater of (x) the Federal
Funds Effective Rate and (y) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) if
denominated in any other currency, the greater of (x) the rate reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount (which determination will be conclusive absent manifest error) and (y) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. (e) If any Lender shall fail to make any
payment required to be made by it under this Agreement to or for the account of
the Administrative Agent, any L/C Issuer or any Swing Line Lender, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by it for the
account of such Lender for the benefit of the Administrative Agent, such Swing
Line Lender or such L/C Issuer, as the case may be, to satisfy such Lender’s
obligations to it until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
for application to, any future funding obligations of such Lender, in the case
of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion. SECTION 2.14. Borrowing Subsidiaries. On
or after the Closing Date, the Company may at any time and from time to time
designate a Subsidiary as a Borrowing Subsidiary by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company. As soon as practicable upon receipt thereof, the
Administrative Agent will post a copy of such Borrowing Subsidiary Agreement to
the Lenders. Each Borrowing Subsidiary Agreement shall become effective on the
date 10 days after it has been posted by the Administrative Agent to the
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e068.jpg]
61 Lenders (subject to the receipt by each Lender, at least five Business Days
prior to such effectiveness, of any information reasonably requested by it under
the USA PATRIOT Act or other “know-your-customer” laws (including the Beneficial
Ownership Regulation) not later than the third Business Day after the posting
date of such Borrowing Subsidiary Agreement), unless, in the case of any Foreign
Subsidiary, the Administrative Agent shall theretofore have received written
notice from any Lender (or shall itself have delivered a notice to the Company)
(a) that it is unlawful under Federal or applicable state or foreign law for
such Lender or the Administrative Agent, as the case may be, to make Loans or
otherwise extend credit to or do business with such Subsidiary as provided
herein or (b) that such Lender or the Administrative Agent, as the case may be,
is restricted by operational or administrative procedures or other applicable
internal policies from extending credit under this Agreement to Persons in the
jurisdiction in which such Subsidiary is located (a “Notice of Objection”), in
which case such Borrowing Subsidiary Agreement shall not become effective until
such time as such Lender or the Administrative Agent, as the case may be, (i)
withdraws such Notice of Objection, (ii) in the case of a Lender, ceases to be a
Lender hereunder, including pursuant to Section 3.07, or (iii) in the case of a
Lender, has its Global Tranche Revolving Loans, at the election of the Company,
converted to US Tranche Revolving Loans, on terms and pursuant to procedures to
be agreed by the Administrative Agent and the Company consistent with Section
2.08(e). Upon the effectiveness of a Borrowing Subsidiary Agreement as provided
in the preceding sentence, the applicable Subsidiary shall for all purposes of
this Agreement be a Borrowing Subsidiary and a party to this Agreement. In the
event the Company shall have executed and delivered to the Administrative Agent
a Borrowing Subsidiary Termination with respect to any Borrowing Subsidiary,
such Borrowing Subsidiary shall cease to be a Borrowing Subsidiary and a party
to this Agreement; provided that no Borrowing Subsidiary Termination will become
effective as to any Borrowing Subsidiary at a time when any principal of or
interest on any Loan to such Borrowing Subsidiary shall be outstanding
hereunder, any Letters of Credit issued for the account of such Borrowing
Subsidiary shall be outstanding hereunder unless such Letters of Credit have
been drawn in full or have expired or been cash collateralized in accordance
with Section 2.05(j) or any amounts payable by such Borrowing Subsidiary in
respect of L/C Disbursements, interest and/or fees (and, to the extent notified
by the Administrative Agent or any Lender, any other amounts payable by such
Borrowing Subsidiary) shall be outstanding hereunder, provided further that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Borrowing Subsidiary to make further Borrowings under this Agreement. If
(x) a Borrowing Subsidiary is to consolidate or merge with or into any other
Person or to consummate a Division and (y) the Person surviving such
consolidation or merger (the “Surviving Subsidiary”) or the Division Successor,
as applicable, will not be (1) a Domestic Subsidiary, (2) located in the same
jurisdiction as the Borrowing Subsidiary effecting such consolidation, merger or
Division at the time such consolidation, merger or Division is effective, or (3)
in the case of a Borrowing Subsidiary that is a Global Tranche Borrower, located
in the same jurisdiction as any other Borrowing Subsidiary, at the time such
consolidation, merger or Division is effective, then, (A) any principal of or
interest on any Loan outstanding to such Borrowing Subsidiary shall be repaid
prior to, and a Borrowing Subsidiary Termination [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e069.jpg]
62 will be deemed to become effective as to such Surviving Subsidiary or
Division Successor, as applicable, at the time of such merger, consolidation or
Division, and (B) at the time of such merger, consolidation or Division, the
Company shall automatically be substituted for such Borrowing Subsidiary as the
account party on any outstanding Letter of Credit that shall have been issued
for the account of such Borrowing Subsidiary, unless, in each case, such
Surviving Subsidiary satisfies the foregoing provisions of this Section 2.14.
SECTION 2.15. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender: (a) Facility Fees shall continue to accrue on the Commitments of such
Defaulting Lender pursuant to Section 2.11(a) only to the extent of the
Revolving Credit Exposures of such Defaulting Lender (excluding any portion
thereof constituting Swing Line Exposure or L/C Exposure of such Defaulting
Lender that (i) is subject to reallocation under clause (c)(i) below or (ii) is
prepaid or cash collateralized by the applicable Borrowers in accordance with
clause (c)(ii) below); (b) the Commitments and the Revolving Credit Exposures of
such Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 11.06); provided
that any amendment, waiver or other modification requiring the consent of all
Lenders or all Lenders affected thereby shall, except as otherwise provided in
Section 11.06, require the consent of such Defaulting Lender in accordance with
the terms hereof; (c) if any Swing Line Exposure or L/C Exposure of any Class
exists at the time such Lender becomes a Defaulting Lender then: (i) (A) first,
the Swing Line Exposure of such Class of such Defaulting Lender (other than any
portion of such Swing Line Exposure (x) referred to in clause (b) of the
definition of Global Tranche Swing Line Exposure or US Tranche Swing Line
Exposure, as the case may be, or (y) with respect to which such Defaulting
Lender shall have funded its participation as contemplated by Section 2.04(c))
shall be reallocated among the Non-Defaulting Lenders with Commitments of such
Class ratably in accordance with their respective Commitments of such Class, but
only to the extent the sum of all Non-Defaulting Lenders’ Revolving Credit
Exposures of such Class plus such Defaulting Lender’s Swing Line Exposure of
such Class (other than any portion thereof referred to in the parenthetical
clause above) does not exceed the sum of all Non- Defaulting Lenders’
Commitments of such Class; and (B) second, the L/C Exposure of such Class of
such Defaulting Lender (other than any portion thereof attributable to
unreimbursed L/C Disbursements with respect to which such Defaulting Lender
shall have funded its participation as contemplated by Sections 2.05(d) and
2.05(e)) shall be reallocated among the Non-Defaulting Lenders with [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e070.jpg]
63 Commitments of such Class ratably in accordance with their respective
Commitments of such Class, but only to the extent the sum of all Non-Defaulting
Lenders’ Revolving Credit Exposures of such Class (including any Swing Line
Exposures reallocated pursuant to subclause (A) of this clause (i)) plus such
Defaulting Lender’s L/C Exposure of such Class (other than any portion thereof
referred to in the parenthetical clause above) does not exceed the sum of all
Non- Defaulting Lenders’ Commitments of such Class; (ii) if the reallocation
described in clause (i) above cannot, or can only partially, be effected, the
applicable Borrowers shall within one Business Day following notice by the
Administrative Agent (A) first, prepay the portion of such Defaulting Lender’s
Swing Line Exposure of the applicable Class (other than any portion thereof
referred to in the first parenthetical in such clause (i)) that has not been
reallocated as set forth in such clause and (B) second, cash collateralize for
the benefit of the L/C Issuers the portion of such Defaulting Lender’s L/C
Exposure of the applicable Class (other than any portion thereof referred to in
the second parenthetical in such clause (i)) that has not been reallocated as
set forth in such clause in accordance with the procedures set forth in Section
2.05(j) for so long as such L/C Exposure is outstanding; (iii) if the Borrowers
cash collateralize any portion of such Defaulting Lender’s L/C Exposure pursuant
to clause (ii) above, the Borrowers shall not be required to pay L/C
Participation Fees pursuant to Section 2.11(b) with respect to the portion of
such Defaulting Lender’s L/C Exposure for so long as such Defaulting Lender’s
L/C Exposure is cash collateralized; (iv) if any portion of the L/C Exposure of
such Defaulting Lender is reallocated pursuant to clause (i) above, then the
fees payable to the applicable Lenders pursuant to Section 2.11(a) or 2.11(b)
shall be adjusted to give effect to such reallocation; (v) if all or any portion
of such Defaulting Lender’s Swing Line Exposure that is subject to reallocation
pursuant to clause (i) above is neither reallocated nor reduced pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Swing Line Lender or any other Lender hereunder, all Facility Fees that
otherwise would have been payable to such Defaulting Lender with respect to such
portion of its Swing Line Exposure shall be payable to the Swing Line Lender
until and to the extent that such Swing Line Exposure is reallocated and/or
reduced to zero; and (vi) if all or any portion of such Defaulting Lender’s L/C
Exposure that is subject to reallocation pursuant to clause (i) above is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any L/C Issuer or any other
Lender hereunder, all Facility Fees that otherwise would have been payable to
such Defaulting Lender with respect to such portion of its L/C Exposure, and all
L/C Participation Fees payable under Section 2.11(b) with respect to such
portion of its L/C Exposure, shall be [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e071.jpg]
64 payable to the L/C Issuers (and allocated among them ratably based on the
amount of such portion of the L/C Exposure of such Defaulting Lender
attributable to Letters of Credit issued by each L/C Issuer) until and to the
extent that such L/C Exposure is reallocated and/or cash collateralized; and (d)
so long as such Lender is a Defaulting Lender, no Swing Line Lender shall be
required to fund any Swing Line Loan and no L/C Issuer shall be required to
issue, amend, renew or extend any Letter of Credit of an applicable Class
unless, in each case, it is satisfied that, after giving effect to such funding
or issuance, amendment, renewal or extension, the Defaulting Lender’s Swing Line
Exposure (other than any portion thereof referred to in clause (b) of the
definition of Global Tranche Swing Line Exposure or US Tranche Swing Line
Exposure, as the case may be) or L/C Exposure of each applicable Class will be
fully covered by the Commitments of such Class of the Non-Defaulting Lenders,
after giving effect to the reallocation of participating interests in any such
funded Swing Line Loan or in any such issued, amended, renewed or extended
Letter of Credit in accordance with clause (c)(i) above and/or cash collateral
in respect of such Letter of Credit is provided by the Borrowers in accordance
with clause (c)(ii) above. In the event that the Administrative Agent, the
Company, each Swing Line Lender and each L/C Issuer each agree that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swing Line Exposure and L/C Exposure of the Lenders
of the applicable Class shall be readjusted to reflect the inclusion of such
Lender’s Commitment of such Class and on such date such Lender shall purchase at
par such of the Loans of the applicable Class of the other Lenders, and such
funded participations in Swing Line Loans and L/C Disbursement of such Class, as
the Administrative Agent shall determine may be necessary in order for the
Lenders to hold such Loans and funded participations ratably in accordance with
their Commitment of such Class, and such Lender shall thereupon cease to be a
Defaulting Lender (but shall not be entitled to receive any fees accrued during
the period when it was a Defaulting Lender, and all amendments, waivers or
modifications effected without its consent in accordance with the provisions of
Section 11.06 and this Section 2.15 during such period shall be binding on it).
The rights and remedies against, and with respect to, a Defaulting Lender under
this Section 2.15 are in addition to, and cumulative and not in limitation of,
all other rights and remedies that the Administrative Agent and each Lender,
each Swing Line Lender, each L/C Issuer, the Company or any Borrowing Subsidiary
may at any time have against, or with respect to, such Defaulting Lender.
SECTION 2.16. Extension Offers. (a) The Company may, by written notice to the
Administrative Agent, make offers (collectively, an “Extension Offer”) on equal
terms to all the Lenders of one or more Classes (each Class subject to such an
Extension Offer being an “Extension Request Class”) to enter into an Extension
Permitted Amendment pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Company. Such notice shall
set forth (i) the terms and conditions of the requested Extension Permitted
Amendment and (ii) the date on which such Extension Permitted Amendment is
requested to become effective (which shall not be fewer than 10 Business Days or
more than 30 Business Days after the date of [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e072.jpg]
65 such notice, unless otherwise agreed to by the Administrative Agent).
Extension Permitted Amendments shall become effective (A) only with respect to
the Loans and Commitments of the Lenders of the Extension Request Class that
accept the applicable Extension Offer (such acceptance being in the sole and
individual discretion of each such Lender and such Lenders being called
“Extending Lenders”, and Lenders of such Class that do not accept such Extension
Offer being called “Declining Lenders”), (B) only if Lenders (including any
replacement Lenders referred to in the last sentence of paragraph (c) below)
representing at least a majority of the Commitments of the Extension Request
Class accept such Extension Offer and such Commitments, together with any
Commitments of any other Class or Classes that are simultaneously extended
pursuant to this Section, represent a majority in principal amount of the
aggregate Commitments and (C) in the case of any Extending Lender, only with
respect to such Lender’s Loans and Commitments of the Extension Request Class as
to which such Lender’s acceptance has been made. (b) An Extension Permitted
Amendment shall be effected pursuant to an Extension Agreement executed and
delivered by the Company, each applicable Extending Lender and the
Administrative Agent; provided that no Extension Permitted Amendment shall
become effective unless (i) the Company shall have delivered to the
Administrative Agent a certificate of an Authorized Representative certifying
that (A) no Default or Event of Default shall have occurred and be continuing on
the date of effectiveness thereof, (B) on the date of effectiveness thereof, the
representations and warranties of each Borrower set forth in the Loan Documents
shall be true and correct in all material respects on and as of such date,
except in the case of any such representation and warranty that specifically
relates to an earlier date, in which case such representation and warranty shall
be so true and correct in all material respects on and as of such earlier date
and except that the financial statements referred to in Section 5.05 shall be
deemed to be those financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01, and (ii) the
Borrowers shall have delivered to the Administrative Agent such legal opinions,
evidence of authority, officer’s certificates and other documents as shall
reasonably have been requested by the Administrative Agent in connection
therewith. The Administrative Agent shall promptly notify each Lender of the
effectiveness of each Extension Agreement. Each Extension Agreement may, without
the consent of any Lender other than the applicable Extending Lenders, effect
such amendments to this Agreement and the other Loan Documents, including
provisions hereof or thereof that would otherwise require the consent of all the
Lenders, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the applicable Extending Lenders as a new Class of loans and/or
commitments hereunder and as the Company and the applicable Extending Lenders
may agree to the extent such amendment would otherwise be permitted pursuant to,
and is adopted in accordance with the consent requirements of, Section 11.06;
provided that (i) no such Extension Agreement shall effect any amendment or
waiver referred to in Section 11.06(a)(ii)(A), (B) or (C) without the consent of
each Lender affected thereby and (ii) except as otherwise agreed by each L/C
Issuer and each Swing Line Lender, as applicable, (A) the allocation of the
participation exposures with respect to any then-existing or subsequent Letters
of Credit or Swing Line Loans of the [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e073.jpg]
66 Extension Request Class shall be made on a ratable basis as between the new
Class of Commitments and the remaining Commitments of the Extension Request
Class and (B) the Availability Period and the Stated Termination Date, as such
terms are used in reference to Letters of Credit or Swing Line Loans, may not be
extended without the prior written consent of each L/C Issuer and each Swing
Line Lender, as applicable. (c) The applicable Commitment of each Declining
Lender under the Extension Request Class shall terminate on the Stated
Termination Date in effect as to such Lender prior to the effectiveness of any
such Extension Permitted Amendment (the “Existing Stated Termination Date”). The
principal amount of any outstanding Revolving Loans of the Extension Request
Class made by Declining Lenders, together with any accrued interest thereon and
any accrued fees and other amounts payable to or for the accounts of such
Declining Lenders, shall be due and payable on the Existing Stated Termination
Date, and on such date the Borrowers shall also make such other prepayments of
Loans as shall be required in order that, after giving effect to the termination
of the Commitments of, and all payments to, Declining Lenders pursuant to this
sentence, the aggregate Revolving Credit Exposure of the Extension Request Class
(or any separate Class comprising the Extending Lenders of such Class) will not
exceed the aggregate Commitments of such Class. Notwithstanding the foregoing
provisions of this paragraph, the Company shall have the right, pursuant to and
in accordance with Section 3.07 and such procedures as the Administrative Agent
may reasonably specify, at any time prior to the Existing Stated Termination
Date, to replace a Declining Lender with a Lender or other financial institution
that will agree to the Extension Permitted Amendment, and any such replacement
Lender shall for all purposes constitute an Extending Lender. SECTION 2.17. Use
of Proceeds. The proceeds of the Loans made hereunder shall be used by the
Company and the Borrowing Subsidiaries for general working capital needs and
other lawful corporate purposes, including, without limitation, the making of
acquisitions and, subject to Section 5.10, repurchases of outstanding shares of
the Company’s common stock. ARTICLE III Change in Circumstances SECTION 3.01.
Increased Cost and Reduced Return. (a) If any Change in Law: (i) shall impose,
modify, or deem applicable any reserve, special deposit, assessment, compulsory
loan, insurance charge or similar requirement (other than any reserve
requirement taken into account in determining the Adjusted LIBO Rate) relating
to any extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, any Lender (or its Applicable Lending Office),
including each Commitment of such Lender hereunder; [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e074.jpg]
67 (ii) shall impose on any Lender (or its Applicable Lending Office) or on the
London or European interbank market any other condition (other than Taxes)
affecting this Agreement or any Note or any Loans made by such Lender or any
Letter of Credit or participation therein; (iii) shall subject any Lender (or
its Applicable Lending Office) to any Taxes (other than (A) Indemnified Taxes,
(B) Excluded Taxes, (C) reserve, special deposit, assessment compulsory loan,
insurance charge or similar requirements, the compensation for which is governed
solely by Section 3.01(a)(i) or (D) capital adequacy or liquidity requirements,
the compensation for which is governed solely by Section 3.01(b)) on its loans,
letters of credit, participations or commitments, or on its assets, deposits,
reserves, liabilities or capital, in each case, attributable thereto; and the
result of any of the foregoing is to increase the cost to such Lender (or its
Applicable Lending Office) of making, converting into, continuing or maintaining
any Loan (or of maintaining its Commitment to make Loans) or issuing or
participating in any Letters of Credit (or of maintaining its obligation to
issue or participate in any Letter of Credit) or to reduce any sum received or
receivable by such Lender (or its Applicable Lending Office) under this
Agreement or any Note with respect to any Loan or Letter of Credit, then the
Borrowers shall pay to such Lender within 15 days of demand such amount or
amounts as will compensate such Lender for such increased cost or reduction. If
any Lender requests compensation under this paragraph (a), the Company may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue Loans of the Type with respect to
which such compensation is requested, or to convert Loans of any other Type into
Loans of such Type, until the event or condition giving rise to such request
ceases to be in effect; provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested. (b) If any Lender shall
have determined that any Change in Law regarding capital adequacy or liquidity
has or would have the effect of reducing the rate of return on the capital of
such Lender or its Lender Parent as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or its Lender Parent could
have achieved but for such Change in Law (taking into consideration its policies
with respect to capital adequacy and liquidity), then from time to time within
15 days after demand by such Lender (with a copy to the Administrative Agent)
the Borrowers shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its Lender Parent for such reduction. (c) Each Lender
shall promptly notify the Company and the Administrative Agent of any event of
which it has knowledge which will entitle such Lender to compensation pursuant
to this Section 3.01 and will designate a different Applicable Lending Office if
such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the judgment of such Lender, be otherwise
disadvantageous to it. Any Lender claiming compensation under this Section 3.01
shall furnish to the Company and the Administrative Agent a statement setting
forth the [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e075.jpg]
68 additional amount or amounts to be paid to it hereunder and the calculation
thereof in reasonable detail, which shall be conclusive in the absence of
manifest error. In determining such amount, such Lender may use any reasonable
averaging and attribution methods. (d) Failure or delay on the part of any
Lender to demand compensation for any increased costs or reduction in amounts
received or receivable or reduction in return on capital shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrowers shall not be under any obligation to compensate any Lender under
paragraph (a) or (b) above with respect to increased costs or reduction in
return on capital with respect to any period prior to the date that is three
months prior to such request if such Lender knew or could reasonably have been
expected to be aware of the circumstances giving rise to such increased costs or
reductions in return on capital and of the fact that such circumstances would in
fact result in a claim for increased compensation by reason of such increased
costs or reductions in capital; provided further that the foregoing limitation
shall not apply to any increased costs or reductions in return on capital
arising out of the retroactive application of any Change in Law as aforesaid
within such three month period. (e) Notwithstanding the foregoing provisions of
this Section, no Lender shall be entitled to request compensation under this
Section for any costs referred to in paragraph (a)(iii) above or any costs
imposed on such Lender under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or Basel III unless it shall be the general policy or practice of
such Lender to seek compensation under comparable credit facilities the
documents for which contain provisions comparable to this Section 3.01. SECTION
3.02. Limitation on Types of Loans. (a) If on or prior to the first day of any
Interest Period for any Eurocurrency Rate Loan or any CDOR Loan: (i) the
Administrative Agent determines (which determination shall be conclusive) that
by reason of circumstances affecting the Relevant Interbank Market, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate, the LIBO
Rate, the EURIBO Rate or the CDO Rate, as the case may be, for Loans in the
applicable currency for such Interest Period; or (ii) the Required Lenders
determine (which determination shall be conclusive) and notify the
Administrative Agent that the Adjusted LIBO Rate, the LIBO Rate, the EURIBO Rate
or the CDO Rate, as the case may be, for Loans in the applicable currency will
not adequately and fairly reflect the cost to the Lenders of funding or
maintaining Eurocurrency Rate Loans or CDOR Loans in such currency for such
Interest Period (any currency being affected by the circumstances described in
clause (i) or this clause (ii) being referred to as an “Affected Currency”);
then the Administrative Agent shall give the Company and the Lenders prompt
notice thereof, specifying the affected amounts, periods or currencies, and
until the Administrative Agent notifies the Company and the Lenders that the
circumstances [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e076.jpg]
69 giving rise to such notice no longer exist, (1) such Loans in any Affected
Currency requested to be made on the first day of such Interest Period (A) in
the case of Loans in US Dollars will be made as ABR Loans and (B) in the case of
Loans in any Alternative Currency, will not be made, (2) any outstanding Loans
in an Affected Currency shall continue to bear interest at the rates applicable
under Section 2.12 and shall (A) in the case of Loans in US Dollars, be
converted into ABR Loans on the last day of the then- current Interest Period
with respect thereto and (B) in the case of Loans in any Alternative Currency,
at the option of the Company, either (x) be paid on the last day of the
then-current Interest Period with respect thereto or (y) be converted into ABR
Revolving Loans denominated in US Dollars on the last day of the then-current
Interest Period with respect thereto, at the Exchange Rate in effect on such day
(it being agreed that at the request of any affected Lender (with a copy to the
Administrative Agent), the applicable Borrower will pay to such Lender any
additional amount required to compensate such Lender for any actual losses
sustained by it as a result of such conversion of the currency of any Loan) and
(3) no further Loans in an Affected Currency that is an Alternative Currency
shall be made or continued as such. (b) If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in paragraph (a)(i) of this Section have arisen
(including because the applicable Screen Rate is not available or published on a
current basis) and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in paragraph (a)(i) of this Section have not arisen but
(A) the supervisor for the administrator of the applicable Screen Rate has made
a public statement that the administrator of the applicable Screen Rate is
insolvent (and there is no successor administrator that will continue
publication of the applicable Screen Rate), (B) the supervisor for the
administrator or the administrator of the applicable Screen Rate has made a
public statement identifying a specific date after which the applicable Screen
Rate will permanently or indefinitely cease to be published or (C) the
supervisor for the administrator of the applicable Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the applicable Screen Rate may
no longer be used for determining interest rates for loans denominated in the
applicable currency, then the Administrative Agent and the Company shall
endeavor in good faith to establish an alternate rate of interest to the
applicable Screen Rate for such currency that gives due consideration to the
then prevailing market convention in the United States for determining a rate of
interest for syndicated loans denominated in the applicable currency at such
time, and the Administrative Agent and the Company shall enter into an amendment
to this Agreement to reflect such alternate rate of interest and such other
related changes to this Agreement as may be applicable (it being understood that
such amendment shall not reduce the Applicable Rate); provided that if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 11.06, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date a copy of such amendment is provided to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e077.jpg]
70 accordance with this paragraph (b) (but, in the case of the circumstances
described in clause (ii)(A) or (ii)(B) of the first sentence of this paragraph
(b), only to the extent the applicable Screen Rate for such Interest Period is
not available or published at such time on a current basis), clauses (1), (2)
and (3) of paragraph (a) of this Section shall be applicable. SECTION 3.03.
Illegality. Notwithstanding any other provision of this Agreement, in the event
that it becomes unlawful for any Lender or its Applicable Lending Office to
make, maintain, or fund Eurocurrency Rate Loans in one or more currencies, or to
make Loans of any Type to Borrowers in one or more jurisdictions, hereunder,
then such Lender shall promptly notify the Company thereof and such Lender’s
obligation to make or continue any Eurocurrency Rate Loans in such currencies,
to convert other Types of Loans into any Eurocurrency Rate Loans in such
currencies or to make Loans to Borrowers in such jurisdictions shall be
suspended until the circumstances giving rise to suspension no longer exist (in
which case such Lender shall again make, maintain, and fund Eurocurrency Rate
Loans in such currencies and Loans to Borrowers in such jurisdictions), and each
such Eurocurrency Rate Loan in an affected currency then outstanding shall (a)
in the case of Loans in US Dollars, be converted into ABR Loans on the last day
of the then-current Interest Period with respect thereto and (b) in the case of
Loans in any Alternative Currency, at the option of the Company, either (x) be
paid on the last day of the then-current Interest Period with respect thereto or
(y) be converted into ABR Loans denominated in US Dollars on the last day of the
then-current Interest Period with respect thereto, at the Exchange Rate in
effect on such day. SECTION 3.04. Compensation. Upon the request of any Lender
(with a copy to the Administrative Agent), the applicable Borrowers shall
promptly pay to such Lender such amount or amounts as shall be sufficient (in
the reasonable opinion of such Lender) to compensate it for any loss, cost and
expense incurred by it as a result of: (a) any payment, prepayment, or
conversion of a Eurocurrency Rate Loan or CDOR Loan for any reason (except as
set forth in the first sentence of Section 2.07(b)) including, without
limitation, the acceleration of the Loans pursuant to Section 8.01, on a date
other than the last day of the Interest Period for such Loan; or (b) any failure
by a Borrower for any reason (including, without limitation, the failure of any
condition precedent specified in Article IV to be satisfied) to borrow, convert,
continue, or prepay a Eurocurrency Rate Loan or CDOR Loan on the date for such
borrowing, conversion, continuation, or prepayment specified in the relevant
Borrowing Notice, Interest Election Request or notice of prepayment under this
Agreement. Such amount payable to any Lender shall equal an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest that would
have accrued on the principal amount of such Eurocurrency Rate Loan or CDOR Loan
had such event not occurred, at the Adjusted LIBO Rate, LIBO Rate, EURIBO Rate
or CDO Rate that would have been applicable to such Loan (excluding the
Applicable Rate that would have been added thereto), for the period from the
date of such event to the last day of the then [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e078.jpg]
71 current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate such Lender would bid, if it were to
bid, at the commencement of such period for deposits in the applicable currency
of a comparable amount and for a comparable period from other banks in the
Relevant Interbank Market. SECTION 3.05. Taxes. (a) Any and all payments by any
Borrower to or for the account of any Lender or the Administrative Agent
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Taxes, other than as required by applicable law. If
any Borrower shall be required by applicable law to deduct or withhold any Taxes
from or in respect of any sum payable under this Agreement or any other Loan
Document to any Lender or the Administrative Agent, (i) such Borrower shall make
such deductions, (ii) such Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law, (iii) if such Tax is an Indemnified Tax, then the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 3.05) such
Lender or the Administrative Agent receives an amount equal to the sum it would
have received had no such deductions been made and (iv) within thirty days after
the date of such payment, such Borrower shall furnish to the Administrative
Agent, at its address referred to in Section 11.02, the original or a certified
copy of a receipt evidencing payment thereof or, if such receipt is not legally
available, any other document evidencing payment thereof that is reasonably
satisfactory to such Lender or the Administrative Agent (as the case may be).
(b) In addition, the Borrowers agree to pay any and all present or future stamp
or documentary Taxes and any other excise or property Taxes (other than any
Luxembourg stamp duties or similar Taxes payable as a result of a registration,
submission or filing not required by law, but not excluding any such duties or
Taxes imposed in connection with a registration, submission or filing required
to enforce or exercise the rights and remedies of a Lender or the Administrative
Agent following an Event of Default) which arise from any payment made under
this Agreement or any other Loan Document or from the execution or delivery of,
or otherwise with respect to, this Agreement or any other Loan Document
(hereinafter referred to as “Other Taxes”); provided that, where such Other
Taxes arise from a Loan made or Letter of Credit issued to the Company, the
Borrowers shall pay only such Other Taxes as shall be imposed by the United
States or any political subdivision thereof. (c) The Borrowers agree to
indemnify each Lender and the Administrative Agent for the full amount of any
Indemnified Taxes (including, without limitation, any Indemnified Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 3.05)
payable or paid by such Lender or the Administrative Agent (as the case may be).
Indemnification shall be made within 15 days of the date of demand therefor.
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e079.jpg]
72 (d) Each Lender severally agrees to indemnify the Administrative Agent for
the full amount of (i) Indemnified Taxes attributable to such Lender (but only
to the extent that any Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrowers to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 11.01(g) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent hereunder or
in connection with any Loan Document. Indemnification shall be made whether or
not such Taxes described in clause (i) through (iii) of this paragraph (d) were
correctly or legally imposed or asserted by the relevant Governmental Authority
and shall be made within 15 days of the date of demand therefor. A certificate
as to the amount of such payment or liability delivered to a Lender by the
Administrative Agent shall be conclusive absent manifest error. (e) Each Lender
that is entitled to an exemption from or reduction of withholding Tax with
respect to payments under this Agreement or any other Loan Document shall, at
the reasonable request of the Company or the Administrative Agent, deliver to
the Company (with a copy to the Administrative Agent), at such time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law (if any) as is required to permit such payments to
be made without withholding or at a reduced rate. (f) Without limiting the
foregoing, in the case of a US Borrower, (i) any US Lender shall provide upon
executing this Agreement (and from time to time thereafter upon any reasonable
request of such US Borrower or the Administrative Agent) a duly executed
Internal Revenue Service Form W-9 and (ii) any Foreign Lender shall, to the
extent it is legally entitled to do so, provide upon executing this Agreement
(and from time to time thereafter upon any reasonable request of such US
Borrower or the Administrative Agent) a duly executed applicable Internal
Revenue Service Form W-8 (or in the case of a Foreign Lender that is not a bank,
other customary documentation reasonably satisfactory to the Borrower
establishing eligibility for the portfolio interest exemption). (g) If a payment
made to a Lender under any Loan Document would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Company and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for the purposes of this Section 3.05(f),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e080.jpg]
73 (h) If any Lender receives a refund or credit from a taxation authority (such
credit to include any increase in any foreign tax credit) in respect of any
Indemnified Taxes for which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts hereunder, it shall
within 30 days from the date of such receipt pay over the amount of such refund,
credit or other reduction (including any interest paid or credited by the
relevant taxing authority or Governmental Authority with respect to such refund,
credit or other reduction) to the applicable Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower with
respect to the Indemnified Taxes giving rise to such refund or credit), net of
all reasonable out-of-pocket third party expenses of such Lender related to
claiming such refund or credit and without interest (other than interest paid by
the relevant taxation authority with respect to such refund or credit);
provided, however, that such Borrower agrees to repay, upon the request of such
Lender, the amount paid over to such Borrower (plus penalties, interest or other
charges) to such Lender in the event such Lender is required to repay such
refund or credit to such taxation authority. (i) Notwithstanding anything to the
contrary in this Section 3.05, if the Internal Revenue Service determines that a
Lender is participating in a conduit financing arrangement as defined in Section
7701(l) of the Code and the regulations thereunder (a “Conduit Financing
Arrangement”), then (i) any Taxes that a Borrower is required to withhold from
payments to the Lender participating in the Conduit Financing Arrangement shall
be excluded from the additional amounts to be paid under paragraphs (a) or (c)
of this Section 3.05 and (ii) such Lender shall indemnify any Borrower in full
for any and all Taxes for which a Borrower is held liable under Section 1461 of
the Code by virtue of such Conduit Financing Arrangement. SECTION 3.06.
Designation and Change of Lending Offices. (a) Each Lender and each L/C Issuer
agrees that it will endeavor in good faith to designate as the office or offices
from which it makes Loans or from which it issues Letters of Credit, as
applicable, one or more of its existing offices not known to it to be subject to
costs or other requirements for which it would be entitled to seek compensation
under Section 3.01, 3.02(a)(ii), 3.03 or 3.05 (or, where such costs cannot be
avoided, that will minimize such costs), insofar as such designation would not
result, in the sole judgment of such Lender, in economic, legal or regulatory
disadvantages to such Lender or any such lending office, and subject to overall
policy considerations of such Lender. (b) Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.01,
3.02(a)(ii), 3.03 or 3.05 with respect to such Lender, it will, if requested by
the Company, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided, that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this Section
3.06 shall affect or postpone any of the obligations of any Borrower or the
rights of any Lender pursuant to Section 3.01, 3.02(a), 3.03 or 3.05.
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e081.jpg]
74 SECTION 3.07. Substitution of Lenders. Upon the receipt by a Borrower from
any Lender (an “Affected Lender”) of a claim under Section 3.01, 3.02(a)(ii),
3.03 or 3.05, or if any Lender shall (x) become a Defaulting Lender or a
Declining Lender or (y) deliver a Notice of Objection pursuant to Section 2.14,
the Company may: (a) request one or more of the other Lenders to acquire and
assume all or part of such Affected Lender’s Loans and Commitments or (b)
replace such Affected Lender by designating another Lender or a financial
institution that is willing to acquire such Loans and assume such Commitments;
provided that (i) such replacement does not conflict with any requirement of
law, (ii) the applicable Borrower shall repay (or the replacement bank or
financial institution shall purchase, at par) all Loans, accrued interest and
other amounts owing to such replaced Lender prior to the date of replacement,
(iii) the applicable Borrowers shall be liable to such replaced Lender under
Section 3.04 if any Eurocurrency Rate Loan or CDOR Loan owing to such replaced
Lender shall be prepaid (or purchased) other than on the last day of the
Interest Period relating thereto, (iv) the replacement bank or institution, if
not already a Lender, shall otherwise qualify as an Eligible Assignee, (v) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 11.01 (provided that the applicable Borrowers or
replacement Lender shall be obligated to pay the registration and processing
fee) and (vi) the applicable Borrowers shall pay all additional amounts (if any)
required pursuant to Section 3.01, 3.02(b), 3.03 or 3.05, as the case may be, to
the extent such additional amounts were incurred on or prior to the consummation
of such replacement. ARTICLE IV Conditions to Making Loans and Issuing Letters
of Credit SECTION 4.01. Conditions of Closing. The obligations of the Lenders to
make Revolving Loans, of the Swing Line Lenders to make Swing Line Loans and of
the L/C Issuers to issue Letters of Credit are subject to the conditions
precedent that: (a) the Administrative Agent shall have received on the Closing
Date the following: (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agent (which may include fax or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement; (ii) the written opinion or opinions with respect
to the Loan Documents and the transactions contemplated thereby of (A) Laura C.
Meagher, General Counsel of the Company, (B) Davis Polk & Wardwell, special
counsel to the Company, (C) Ballard Spahr LLP, Pennsylvania counsel for the
Company, (D) Norton Rose Fulbright Luxembourg SCS, Luxembourg counsel for the
Company, (E) Baker McKenzie Brussels, Belgian counsel for the Company, and (F)
Baker McKenzie Zurich, Swiss counsel for the Company, in each case, dated the
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e082.jpg]
75 Closing Date, addressed to the Administrative Agent and the Lenders and
satisfactory to the Administrative Agent; (iii) resolutions of the board of
directors or other appropriate governing body (or of the appropriate committee
thereof) of each Borrower certified by its secretary or assistant secretary or
any Authorized Representative as of the Closing Date, approving and adopting the
Loan Documents to be executed by such Borrower and authorizing the execution and
delivery thereof; (iv) specimen signatures of officers or other appropriate
representatives executing the Loan Documents on behalf of each Borrower,
certified by its secretary or assistant secretary or any Authorized
Representative; (v) the Organizational Documents of each Borrower certified as
of the Closing Date as true and correct by its secretary or assistant secretary
or any Authorized Representative; (vi) to the extent applicable and available in
the relevant jurisdiction, a certificate issued as of a recent date by the
Secretary of State or other appropriate Governmental Authority of the
jurisdiction of formation of each Borrower as to the due existence and good
standing of such Borrower; (vii) notice of appointment of the initial Authorized
Representative(s); (viii) a certificate of the Company certifying that (A) as of
the Closing Date, each of the representations and warranties set forth in
Article V is true and correct in all material respects, (B) after giving effect
to the Closing Date and all Loans to be made on the Closing Date, there will be
no Default or Event of Default under this Agreement, and (C) except as disclosed
in any reports or financial statements publicly filed with the Securities and
Exchange Commission prior to the Closing Date, as of the Closing Date there
shall not have occurred a material adverse change since December 30, 2017, in
the business, financial position or results of operations of the Company and its
Subsidiaries, taken as a whole; (ix) evidence that the Existing Credit Agreement
has been, or concurrently with the Closing Date is being, terminated (and each
of the Lenders that is a party to the Existing Credit Agreement hereby waives
any requirement of prior notice for such termination), and that all amounts
outstanding or accrued for the accounts of the lenders thereunder have been, or
concurrently with the Closing Date are being, paid; and (x) such other
documents, instruments, certificates and opinions as the Administrative Agent or
the Required Lenders may reasonably request on or prior to the Closing Date in
connection with the consummation of the transactions contemplated hereby;
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e083.jpg]
76 (b) any fees and expenses required to be paid on or before the Closing Date
shall have been paid, including, to the extent invoiced at least one Business
Day prior to the Closing Date, all fees, charges and disbursements of counsel to
the Administrative Agent; and (c) the Lenders shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation, to the extent requested by the Lenders at least three Business Days
prior to the Closing Date. Without limiting the generality of the provisions of
Article IX, for purposes of determining satisfaction of the conditions specified
in this Section 4.01, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted, or to be satisfied with, each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. SECTION 4.02. Conditions of Revolving Loans,
Letters of Credit and Swing Line Loans. The obligations of the Lenders to make
any Revolving Loans, the obligation of each Swing Line Lender to make any Swing
Line Loan and the obligation of each L/C Issuer to issue, renew or extend any
Letter of Credit or to amend any Letter of Credit to increase the stated amount
thereof hereunder on or subsequent to the Closing Date are subject to the
satisfaction of the following conditions: (a) (i) the Administrative Agent, in
the case of a Revolving Loan, or the applicable Swing Line Lender, in the case
of a Swing Line Loan, shall have received a Borrowing Notice as required by
Article II or (ii) the applicable L/C Issuer, in the case of any issuance,
renewal or extension or such amendment of a Letter of Credit, shall have
received a request for such issuance, renewal or extension or such amendment as
required by Article II; (b) the representations and warranties set forth in
Article V (other than those set forth in Section 5.05) shall be true and correct
in all material respects on and as of the date of each such Loan or the date of
issuance, renewal or extension or such amendment of each such Letter of Credit,
as applicable, with the same effect as though such representations and
warranties had been made on and as of such date, except to the extent that such
representations and warranties expressly relate to an earlier date and except
that the financial statements referred to in Section 5.04 shall be deemed to be
those financial statements most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 6.01 from the date such financial statements
are delivered to the Administrative Agent and the Lenders in accordance with
such Section; and (c) at the time of and after giving effect to each such Loan
or the date of issuance, renewal or extension or such amendment of each such
Letter of Credit, [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e084.jpg]
77 as applicable, no Default or Event of Default shall have occurred and be
continuing. At the time of each Borrowing, each issuance, renewal or extension
of a Letter of Credit and each amendment of a Letter of Credit that increases
the stated amount thereof, the Company and each applicable Borrower shall be
deemed to represent that each of the conditions set forth in this Section 4.02
has been satisfied. SECTION 4.03. Initial Revolving Loans, Letters of Credit and
Swing Line Loans of each New Borrowing Subsidiary. Without limiting the
conditions set forth in Section 4.02, the obligation of each Lender and L/C
Issuer to make Loans or issue Letters of Credit for the account of any Borrowing
Subsidiary designated pursuant to Section 2.14 is subject to the satisfaction of
the following conditions: (a) The Administrative Agent shall have received such
Borrowing Subsidiary’s Borrowing Subsidiary Agreement, duly executed by all
parties thereto. (b) The Administrative Agent shall have received a written
opinion of counsel for such Borrowing Subsidiary covering such matters relating
to such Borrowing Subsidiary or its Borrowing Subsidiary Agreement as the
Administrative Agent shall reasonably request. (c) The Administrative Agent
shall have received such documents and certificates as the Administrative Agent
may reasonably request relating to the organization, existence and good standing
of such Borrowing Subsidiary, the authorization of the Transactions insofar as
they relate to such Borrowing Subsidiary and any other legal matters relating to
such Borrowing Subsidiary, its Borrowing Subsidiary Agreement or such
Transactions, all in form and substance satisfactory to the Administrative
Agent. ARTICLE V Representations and Warranties The Company represents and
warrants with respect to itself and its Subsidiaries that: SECTION 5.01.
Corporate Existence and Power. The Company and each other Borrower is duly
organized, validly existing and, to the extent applicable in the relevant
jurisdiction, in good standing under the laws of the jurisdiction of its
organization, and has all the corporate or other requisite powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted, except to the extent that the failure
to have any such licenses, authorizations, consents and approvals could not
reasonably be expected to result in a Material Adverse Effect. [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e085.jpg]
78 SECTION 5.02. Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Company and each other Borrower of
this Agreement and the other Loan Documents to which it is a party are within
its corporate or other applicable powers, have been duly authorized by all
necessary corporate or other applicable action, require no action by or in
respect of, or filing with, any Governmental Authority and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
its Organizational Documents or, except to the extent that any such
contravention or defaults could not reasonably be expected to result in a
Material Adverse Effect, of any agreement, judgment, injunction, order, decree
or other instrument binding upon the Company or any of its Subsidiaries or
result in the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries. SECTION 5.03. Binding Effect. This Agreement
constitutes a valid and binding agreement of the Company and each other
Borrower, and each other Loan Document, when executed and delivered by any
Borrower, will constitute a valid and binding agreement of such Borrower, in
each case enforceable in accordance with its terms. SECTION 5.04. Financial
Information. The consolidated balance sheet of the Company and its Subsidiaries
as of December 30, 2017, and the related consolidated statements of income,
retained earnings and cash flow for the fiscal year then ended, reported on by
PricewaterhouseCoopers LLP and set forth in the Company’s Form 10-K for the
fiscal year then ended, fairly present, in conformity with GAAP, the
consolidated financial position of the Company and its Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year. SECTION 5.05. Litigation. There is no action, suit or proceeding pending
against, or, to the knowledge of the Company, threatened against or affecting,
the Company or any of its Subsidiaries before any court or arbitrator or any
Governmental Authority which could reasonably be expected to result in a
Material Adverse Effect, or which in any manner draws into question the validity
of this Agreement or the other Loan Documents. SECTION 5.06. Compliance with
ERISA. Except to the extent the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, each member of the ERISA Group
has fulfilled its obligations under the minimum funding standards of ERISA and
the Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. No member of the ERISA Group has (a) sought a waiver of the minimum
funding standard under Section 412 of the Code in respect of any Plan or
Multiemployer Plan, (b) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Code or (c) incurred any liability under Title IV of ERISA other
than a liability to the PBGC for [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e086.jpg]
79 premiums under Section 4007 of ERISA, in each case that could reasonably be
expected to have a Material Adverse Effect. SECTION 5.07. Environmental Matters.
In the ordinary course of its business, the Company conducts periodic reviews,
which it considers prudent and reasonable in light of the nature of the
business, of the effect of Environmental Laws on the business, operations and
properties of the Company and its Subsidiaries, in the course of which it
identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties presently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with environmental
protection standards imposed by law or as a condition of any license, permit or
contract, any related constraints on operating activities, including any
periodic or permanent shutdown of any facility or reduction in the level of or
change in the nature of operations conducted thereat and any actual or potential
liabilities to third parties, including employees, and any related costs and
expenses). On the basis of this review, the Company has reasonably concluded
that Environmental Laws are unlikely to have a Material Adverse Effect. SECTION
5.08. Taxes. The Company and its Significant Subsidiaries have filed all United
States Federal income tax returns and all other material tax returns required to
be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Company or any Significant
Subsidiary, except (a) for such amounts as may be contested in good faith by
appropriate proceedings or (b) to the extent that any failure to file or pay
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Company and its Subsidiaries
in respect of Taxes or other governmental charges are, in the reasonable opinion
of the Company, adequate. SECTION 5.09. Margin Stock. The proceeds of the
borrowings made hereunder will be used by the Company only for the purposes
expressly authorized herein. None of such proceeds will be used, directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock or for
the purpose of reducing or retiring any Indebtedness which was originally
incurred to purchase or carry Margin Stock or for any other purpose which might
constitute any of the Loans a “purpose” credit within the meaning of Regulation
U or Regulation X (12 C.F.R. Part 221) of the Board; provided, however, that the
Company may purchase (i) its own stock and (ii) Margin Stock so long as,
following the application of the proceeds of each borrowing hereunder, not more
than 25% of the value of the assets of the Company and its Subsidiaries on a
consolidated basis will be Margin Stock. SECTION 5.10. Investment Company.
Neither the Company nor any Borrowing Subsidiary is required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. SECTION 5.11. Full Disclosure. All information concerning the
Company, the Subsidiaries and the transactions contemplated hereby, other than
any forward-looking statements, taken as a whole, that has been or will be made
available by [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e087.jpg]
80 the Company to the Administrative Agent or any Lender is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made, and any forward-looking statements that have been or will
be made available by the Company to the Administrative Agent or any Lender are
or will be, when furnished, based upon assumptions that the Company’s management
believes to be reasonable at the time such statements are made. SECTION 5.12. No
Consents, Etc. Neither the respective businesses or properties of the Company or
any Subsidiary, nor any relationship among the Company or any Subsidiary and any
other Person, nor any circumstance in connection with the execution, delivery
and performance of the Loan Documents and the transactions contemplated thereby,
is such as to require a consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority on the part of
the Company or any Borrowing Subsidiary as a condition to the consummation of
the Transactions, which, if not obtained or effected, could reasonably be
expected to have a Material Adverse Effect, or if so, such consent, approval,
authorization, filing, registration or qualification has been duly obtained or
effected, as the case may be, except that under Luxembourg law, registration
with the Administration de l’Enregistrement, des Domaines et de la TVA may
become necessary and registration duty (nominal or an ad valorem duty) may be
payable where any of the Loan Documents (i) is appended to a document (annexé à
un acte) that must itself be legally registered or deposited in the minutes of a
notary (déposé au rang des minutes d’un notaire) or (ii) must be legally
registered within a certain deadline (délai de rigueur) and is used (directly or
by way of reference) (A) in legal proceedings before Luxembourg courts, (B)
before a Luxembourg notary or a Luxembourg bailiff or (C) in another public act
(acte public). SECTION 5.13. Anti-Corruption Laws and Sanctions. The Borrowers
have implemented and maintain in effect policies and procedures reasonably
designed to promote compliance by the Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrowers, their Subsidiaries and, to the
knowledge of the Borrowers, their respective officers, employees, directors and
agents, acting in their capacity as such, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects. None of (a) the
Borrowers, any Subsidiary or, to the knowledge of the Borrowers, any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrowers, any agent of the Borrowers or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e088.jpg]
81 ARTICLE VI Affirmative Covenants Until the Facility Termination Date, unless
the Required Lenders shall otherwise consent in writing: SECTION 6.01. Financial
Reports, Etc. The Company will deliver to the Administrative Agent, on behalf of
the Lenders: (a) as soon as available and in any event within 90 days after the
end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, retained earnings and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all prepared in accordance with GAAP and containing
opinions of PricewaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing, which are unqualified as to the
scope of the audit performed and as to the “going concern” status of the
Company; (b) as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and the related consolidated statements of income for such quarter
and of income and cash flows for the portion of the Company’s fiscal year ended
at the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of the
Company’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation and conformity with GAAP by an
Authorized Representative; (c) simultaneously with the delivery of each set of
financial statements referred to in clauses (a) and (b) above, a certificate of
an Authorized Representative substantially in the form of Exhibit G hereto (i)
setting forth in reasonable detail the calculations required to establish
whether the Company was in compliance with the requirements of Sections 7.01,
7.02(j) and 7.03(f) as of the last day of the applicable fiscal year or quarter
and (ii) stating whether there exists on the date of such certificate any
Default or Event of Default and, if any Default or Event of Default then exists,
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto; (d) simultaneously with the delivery of
each set of financial statements referred to in clause (a) above, a statement of
the firm of independent public accountants which reported on such statements (i)
advising whether anything has come to their attention to cause them to believe
that there existed on the date of such statements any Default or Event of
Default and (ii) confirming the calculations set forth in the Authorized
Representative’s certificate delivered simultaneously therewith pursuant to
clause (c) above, provided that such [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e089.jpg]
82 statement need not be provided if it is the general practice and policy of
such firm not to provide such statements; (e) forthwith upon the occurrence of
any Default or Event of Default, a certificate of an Authorized Representative
setting forth the details thereof and the action which the Company is taking or
proposes to take with respect thereto; (f) promptly upon the mailing thereof to
the shareholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed; (g) promptly upon the filing thereof,
copies of all registration statements (other than the exhibits thereto and any
registration statements on Form S-8 or its equivalent) and reports on Forms
10-K, 10-Q and 8-K (or their equivalents) which the Company shall have filed
with the Securities and Exchange Commission; (h) if and when any member of the
ERISA Group (i) gives or is required to give notice to the PBGC of any
“reportable event” (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice that it has incurred complete or partial withdrawal liability under Title
IV of ERISA or notice that any Multiemployer Plan is insolvent, has been
terminated or is in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA), a copy of such notice; (iii)
receives notice from the PBGC under Title IV of ERISA of an intent to terminate,
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or appoint a trustee to administer, any Plan, a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Code, a copy of such application; (v) gives notice of intent to terminate
any Plan under Section 404l(c) of ERISA, a copy of such notice and other
information filed with the PBGC; (vi) gives notice of withdrawal from any Plan
pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to make
any payment or contribution to any Plan or Multiemployer Plan or in respect of
any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of an Authorized
Representative setting forth details as to such occurrence and the action, if
any, which the Company or applicable member of the ERISA Group is required or
proposes to take with respect thereto; provided that no such delivery referred
to in clauses (i) through (vii) above shall be required unless the event
described in the applicable clause could reasonably be expected to result in a
Material Adverse Effect; [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e090.jpg]
83 (i) promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation; and (j) from time to time such additional
information regarding the financial position or business of the Company and its
Subsidiaries as the Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to clauses (a), (b), (f) or (g) of
this Section may be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date on which such documents are posted (or
a link thereto is provided) (i) on the Company’s website on the Internet at
www.vfc.com (or such other URL as shall have been specified by the Company to
the Administrative Agent in a written notice), (ii) at www.sec.gov or (iii) on
the Platform, in each case so long as such documents are generally available
without charge to the Administrative Agent and each of the Lenders at such
locations; provided that: (x) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (y) the Company
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and, upon request, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Company with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents. The
Company hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Company or any Borrowing Subsidiary hereunder
(collectively, the “Company Materials”) by posting the Company Materials on the
Platform and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive MNPI and who may be engaged in investment
and other market-related activities with respect to securities of the Company or
any of its Subsidiaries. The Company hereby agrees that (w) all Company
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC”, the Company shall be deemed to have authorized the
Administrative Agent, the L/C Issuers and the Lenders to treat such Company
Materials as not containing any MNPI (provided, however, that to the extent such
Company Materials constitute Information, they shall be treated as set forth in
Section 11.13); (y) all Company Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent shall be entitled to treat any Company
Materials that are not [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e091.jpg]
84 marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor”. Notwithstanding the foregoing, the
Company shall be under no obligation to mark any Company Materials “PUBLIC”.
SECTION 6.02. Payment of Taxes. The Company will pay, and will cause each
Significant Subsidiary to pay, all its Tax liabilities, except (a) where the
same may be contested in good faith by appropriate proceedings or (b) where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect, and the Company will maintain, and will cause each Significant
Subsidiary to maintain, to the extent required under GAAP (or, in the case of a
foreign Significant Subsidiary, the accounting standards applicable thereto),
appropriate reserves for the accrual of the same. SECTION 6.03. Maintenance of
Properties; Insurance. Except to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, the Company will
(a) keep, and will cause each Significant Subsidiary to keep, all material
property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, and will cause
each Significant Subsidiary to maintain (either in the name of the Company or in
such Significant Subsidiary’s own name) with financially sound and reputable
insurance companies, insurance on all their property in at least such amounts
and against at least such risks as are usually insured against in the same
general area by companies of established repute engaged in the same or a similar
business; provided that the Company shall have the right to self-insure or use a
captive insurer in order to meet such insurance requirements so long as the
Company or such captive insurer provides the Administrative Agent and the
Lenders with reasonable proof of financial responsibility. The Company will
furnish to the Administrative Agent and the Lenders, upon written request from
the Administrative Agent, full information as to the insurance carried. SECTION
6.04. Compliance with Laws. The Company will comply, and will cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of Governmental Authorities
(including, without limitation, Environmental Laws, ERISA, the Trading with the
Enemy Act and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V), the USA PATRIOT Act,
the United States Foreign Corrupt Practices Act of 1977 and, in each case, the
rules and regulations thereunder and any other enabling legislation or executive
orders relating thereto), except where (a) the necessity of compliance therewith
is contested in good faith by appropriate proceedings or (b) failure to comply
therewith could not reasonably be expected to result in a Material Adverse
Effect. The Company will maintain in effect policies and procedures reasonably
designed to promote compliance by the Company, the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. SECTION 6.05. Books and Records. The Company will
maintain proper books of record and account in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Company. The Company will cause the [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e092.jpg]
85 Subsidiaries to maintain books of record and account of all financial
transactions and matters involving the assets and business of the Subsidiaries,
from which the Company may prepare consolidated financial statements in
conformity with GAAP consistently applied. SECTION 6.06. Existence. The Company
will, and will cause each Borrowing Subsidiary (for so long as it shall be a
Borrowing Subsidiary) to, do or cause to be done all things reasonably necessary
to preserve, renew and keep in full force and effect its legal existence;
provided that the foregoing shall not prohibit any merger, consolidation or
other transaction permitted under Section 7.04. ARTICLE VII Negative Covenants
Until the Facility Termination Date, unless the Required Lenders shall otherwise
consent in writing: SECTION 7.01. Consolidated Indebtedness to Consolidated
Capitalization. The Company will not permit the ratio of Consolidated
Indebtedness to Consolidated Capitalization to be greater than 0.60 to 1.00 at
any time. SECTION 7.02. Liens. The Company will not, and will not permit any
Subsidiary to, incur, create or permit to exist any Lien with respect to any
property or assets now owned or hereafter acquired by the Company or any
Subsidiary, other than: (a) Liens existing on the date of this Agreement
securing Indebtedness outstanding on the date of this Agreement in an aggregate
principal amount not exceeding US$50,000,000; (b) any Lien existing on any asset
of any Person at the time such Person becomes a Subsidiary (other than as a
result of a Division) and not created in contemplation of such event; (c) any
Lien on any asset of any Person existing at the time such Person is merged or
consolidated with or into the Company or a Subsidiary and not created in
contemplation of such event; (d) any Lien existing on any asset prior to the
acquisition thereof by the Company or a Subsidiary and not created in
contemplation of such acquisition; (e) any Lien on any asset securing
Indebtedness incurred or assumed for the purpose of financing all or any part of
the cost of acquiring such asset, provided that such Lien attaches to such asset
concurrently with or within 180 days after the acquisition thereof; [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e093.jpg]
86 (f) any Lien arising out of the refinancing, extension, renewal or refunding
of any Indebtedness secured by any Lien permitted by clauses (a) through (e)
above, provided that such Indebtedness is not increased and is not secured by
any additional assets; (g) Liens arising in the ordinary course of business
which (i) do not secure Indebtedness, (ii) do not secure any obligation in an
amount exceeding US$50,000,000 and (iii) do not otherwise in the aggregate
materially detract from the value of the assets subject thereto or materially
impair the use thereof in the operations of its business; (h) Liens on assets of
a Subsidiary securing Indebtedness owed to the Company or a Wholly Owned
Subsidiary; (i) Liens imposed by law for Taxes that are not yet due or are being
contested as described in Section 6.02; and (j) Liens not otherwise permitted by
the foregoing clauses securing Indebtedness in an aggregate principal amount at
any time outstanding not to exceed 15% of Consolidated Net Worth; provided that
the sum of the aggregate principal amount of Indebtedness permitted to be
secured by this clause (j) plus the aggregate principal amount of Indebtedness
incurred in accordance with Section 7.03(f) at any time outstanding shall not
exceed 20% of Consolidated Net Worth. SECTION 7.03. Indebtedness of
Subsidiaries. The Company will not permit any Subsidiary to incur, create,
assume or permit to exist any Indebtedness, howsoever evidenced, except: (a)
Indebtedness of any Person outstanding at the time such Person becomes a
Subsidiary (other than as a result of a Division) and not created in
contemplation of such event; (b) Indebtedness of any Person outstanding at the
time such Person is merged or consolidated with or into a Subsidiary and not
created in contemplation of such event; (c) Indebtedness secured by a Lien
permitted by Section 7.02 hereof; (d) Indebtedness owing to the Company or a
Wholly Owned Subsidiary; (e) Refinancing Indebtedness in respect of Indebtedness
permitted by clause (a), (b) or (c) above (other than, in the case of clause
(c), Refinancing Indebtedness in respect of (i) Indebtedness referred to in
Section 7.02(j) or (ii) Indebtedness referred to in Section 7.02(h) insofar as
such Refinancing Indebtedness would be owed to a Person other than the Company
or a Wholly Owned Subsidiary); and (f) Indebtedness not otherwise permitted by
the foregoing clauses of this Section in an aggregate outstanding principal
amount for all Subsidiaries at no time [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e094.jpg]
87 exceeding 15% of Consolidated Net Worth; provided that the sum of the
aggregate principal amount of Indebtedness incurred in accordance with this
clause (f) plus the aggregate principal amount of Indebtedness permitted to be
secured in accordance with Section 7.02(j) at any time outstanding shall not
exceed 20% of Consolidated Net Worth. The foregoing is subject to the further
limitation that for purposes of this Section, any preferred stock of a
Subsidiary held by a Person other than the Company or a Wholly Owned Subsidiary
shall be included, at the higher of its voluntary or involuntary liquidation
value, in the Indebtedness of such Subsidiary. SECTION 7.04. Consolidations,
Mergers and Sales of Assets. The Company will not (a) consolidate with or merge
with or into any other Person; provided that the Company may consolidate with or
merge with or into another Person if (i) (A) the Company is the corporation
surviving such merger and is not a subsidiary of another Person or (B) the
Person surviving such merger (the “Surviving Company”) is organized in the
United States or a jurisdiction thereof, is not a subsidiary of another Person
and assumes all of the obligations and liabilities of the Company under and in
respect of this Agreement and each other Loan Document, (ii) immediately after
giving effect to such merger, no Default or Event of Default shall have occurred
and be continuing and (iii) in the case of clause (i)(B) above, the
Administrative Agent shall have been given reasonable advance notice of such
transaction and shall have received such documents and certificates as the
Administrative Agent or its counsel shall reasonably have requested relating to
the organization, existence and good standing of the Surviving Company and the
authorization by the Surviving Company of such assumption of obligations and
liabilities, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel; or (b) sell, lease or otherwise transfer,
directly or indirectly, all or substantially all of its assets to any other
Person, except for sales, leases and other transfers to a Wholly Owned
Subsidiary. SECTION 7.05. Use of Proceeds. The Borrowers will not request any
Borrowing or Letter of Credit, and the Borrowers shall not directly or, to the
knowledge of the Borrowers, indirectly, use the proceeds of any Borrowing or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti- Corruption Laws or (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
licensed by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or otherwise authorized under U.S. law. ARTICLE VIII Events of Default
and Acceleration SECTION 8.01. Events of Default. If any one or more of the
following events (herein called “Events of Default”) shall occur for any reason
whatsoever (and whether such occurrence shall be voluntary or involuntary or
come about or be effected [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e095.jpg]
88 by operation of law or pursuant to or in compliance with any judgment, decree
or order of any court or any order, rule or regulation of any Governmental
Authority), that is to say: (a) if default shall be made in the due and punctual
payment of the principal of any Loan when and as the same shall be due and
payable, whether pursuant to any provision of Article II or Article III, at
maturity, by acceleration or otherwise; or (b) if default shall be made in the
due and punctual payment of any reimbursement obligation in respect of any L/C
Disbursement or any amount of interest on any Loan or other Obligation or of any
fees or other amounts payable to any of the Lenders, L/C Issuers or the
Administrative Agent within five days of the date on which the same shall be due
and payable; or (c) if default shall be made in the performance or observance of
the covenants set forth in (i) Section 6.01(e) with respect to an Event of
Default, (ii) Section 6.06 with respect to the legal existence of the Company or
(iii) Article VII; or (d) if a default shall be made in the performance or
observance of, or shall occur under, any covenant, agreement or provision
contained in this Agreement or any other Loan Document (other than as described
in clauses (a), (b) or (c) above) and such default shall continue for 30 or more
days after receipt of notice of such default by an Authorized Representative
from the Administrative Agent or the Required Lenders; or (e) if there shall
occur (i) a default, which is not waived or cured within any applicable period
of grace, in the payment of any principal with respect to any Indebtedness
(other than the Loans and other Obligations and other than Indebtedness owed to
the Company or any Subsidiary) of the Company or any Subsidiary in an amount not
less than US$100,000,000 in the aggregate outstanding, or (ii) any event or
condition, including any default in the payment of interest, fees or other
amounts, specified in any agreement or instrument under or pursuant to which any
such Indebtedness may have been issued, created, assumed, guaranteed or secured,
and such event or condition shall continue for more than the period of grace, if
any, therein specified, and such event or condition shall permit the holder of
any such Indebtedness (or any agent or trustee acting on behalf of one or more
holders) to accelerate the maturity thereof; or (f) if any representation or
warranty contained in any Loan Document, or any representation, warranty or
statement of fact in any writing, certificate, report or statement at any time
furnished to the Administrative Agent or any Lender by or on behalf of the
Company or any Subsidiary pursuant to or in connection with any Loan Document,
shall be false or misleading in any material respect when given; or [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e096.jpg]
89 (g) if the Company or any Significant Subsidiary shall be unable to pay its
debts generally as they become due; file a petition to take advantage of any
insolvency statute; make an assignment for the benefit of its creditors;
commence a proceeding for the appointment of a custodian, receiver, trustee,
liquidator or conservator of itself or of the whole or any substantial part of
its property; or file a petition or answer seeking liquidation, reorganization,
arrangement or similar relief any Debtor Relief Laws; or (h) if a court of
competent jurisdiction shall enter an order, judgment or decree appointing a
custodian, receiver, trustee, liquidator or conservator of the Company or any
Significant Subsidiary or of the whole or any substantial part of its properties
and such order, judgment or decree continues unstayed and in effect for a period
of 60 days, or shall approve a petition filed against the Company or any
Significant Subsidiary seeking liquidation, reorganization or arrangement or
similar relief under any Debtor Relief Laws, which petition is not dismissed
within 60 days; or if, under the provisions of any Debtor Relief Laws, a court
of competent jurisdiction shall assume custody or control of the Company or any
Significant Subsidiary or of the whole or any substantial part of its
properties, which control is not relinquished within 60 days; or if there is
commenced against the Company or any Significant Subsidiary any proceeding or
petition seeking liquidation, reorganization, arrangement or similar relief
under any Debtor Relief Laws, which proceeding or petition remains undismissed
for a period of 60 days; or if the Company or any Significant Subsidiary takes
any action to indicate its consent to or approval of any such proceeding or
petition; or (i) if (i) any judgment or order where the amount not covered by
insurance (or the amount as to which the insurer denies liability) is in excess
of US$100,000,000 is rendered against the Company or any Subsidiary, or (ii)
there is any attachment, injunction or execution against any of the Company’s or
the Subsidiaries’ properties for any amount in excess of US$100,000,000, and
such judgment, attachment, injunction or execution remains unpaid, unstayed,
undischarged, unbonded or undismissed for a period of thirty (30) days; or (j)
if any member of the ERISA Group shall fail to pay when due an amount or amounts
aggregating in excess of US$100,000,000 which it shall have become liable to pay
under Title IV of ERISA; or notice of intent to terminate a Material Plan shall
be filed under Title IV or ERISA by any member of the ERISA Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could reasonably be expected to cause one or more [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e097.jpg]
90 members of the ERISA Group to incur a payment obligation in excess of
US$100,000,000; or (k) if a Change of Control shall occur; then, and in any such
event and at any time thereafter during the continuance of such event, if such
Event of Default or any other Event of Default shall have not been waived, (i)
either or both of the following actions may be taken: the Administrative Agent
may with the consent of the Required Lenders, and at the direction of the
Required Lenders shall, (A) declare any obligation of the Lenders to make
further Loans, and of the L/C Issuers to issue, renew, extend or amend Letters
of Credit, terminated, whereupon the obligation of each Lender to make further
Loans hereunder, and of the L/C Issuers to issue, renew, extend or amend Letters
of Credit hereunder, shall terminate immediately, and (B) declare by notice to
the Company any or all of the Obligations to be immediately due and payable, and
the same, including all interest accrued thereon and all other obligations of
the Company and each Borrowing Subsidiary to the Administrative Agent, the
Lenders and the L/C Issuers, shall forthwith become immediately due and payable
without presentment, demand, protest, notice or other formality of any kind, all
of which are hereby expressly waived, anything contained herein or in any
instrument evidencing the Obligations to the contrary notwithstanding; provided,
however, that notwithstanding the above, if there shall occur an Event of
Default under clause (g) or (h) above with respect to a Borrower, then the
obligation of the Lenders to make Loans hereunder, and of the L/C Issuers to
issue, renew, extend or amend Letters of Credit hereunder, shall automatically
terminate and any and all of the Obligations shall be immediately due and
payable without the necessity of any action by the Administrative Agent or the
Required Lenders or notice to the Administrative Agent or the Lenders; and (ii)
the Administrative Agent may with the consent of the Required Lenders, and at
the direction of the Required Lenders shall, require that the Borrowers cash
collateralize all L/C Exposure (in an amount equal to the then outstanding L/C
Exposure) plus the Letter of Credit fees payable under Section 2.11(b) with
respect to each then outstanding Letter of Credit (calculated at the rate then
in effect for the period from the date of such cash collateralization until the
expiry date of each such Letter of Credit) in accordance with the procedures set
forth in Section 2.05(j); and (iii) the Administrative Agent and each of the
Lenders and L/C Issuers shall have all of the rights and remedies available
under the Loan Documents or under any applicable law. SECTION 8.02.
Administrative Agent to Act. In case any one or more Events of Default shall
occur and not have been waived, the Administrative Agent may, and at the
direction of the Required Lenders shall, proceed to protect and enforce their
rights or remedies either by suit in equity or by action at law, or both,
whether for the [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e098.jpg]
91 specific performance of any covenant, agreement or other provision contained
herein or in any other Loan Document, or to enforce the payment of the
Obligations or any other legal or equitable right or remedy. SECTION 8.03.
Cumulative Rights. No right or remedy herein conferred upon the Lenders, the L/C
Issuers or the Administrative Agent is intended to be exclusive of any other
rights or remedies contained herein or in any other Loan Document, and every
such right or remedy shall be cumulative and shall be in addition to every other
such right or remedy contained herein and therein or now or hereafter existing
at law or in equity or by statute, or otherwise. SECTION 8.04. No Waiver. No
course of dealing between the Company or any Borrowing Subsidiary, on the one
hand, and any Lender, any L/C Issuer or the Administrative Agent, on the other
hand, or any failure or delay on the part of any Lender, any L/C Issuer or the
Administrative Agent in exercising any rights or remedies under any Loan
Document or otherwise available to it, shall operate as a waiver of any rights
or remedies, and no single or partial exercise of any rights or remedies shall
operate as a waiver or preclude the exercise of any other rights or remedies
hereunder or of the same right or remedy on a future occasion. SECTION 8.05.
Allocation of Proceeds. If an Event of Default has occurred and not been waived,
and the maturity of the Loans has been accelerated pursuant to this Article
VIII, all payments received by the Administrative Agent hereunder in respect of
any principal of or interest on the Obligations, or any other amounts payable by
the Company or the Borrowing Subsidiaries hereunder, shall be applied by the
Administrative Agent in the following order: (a) amounts due to the
Administrative Agent, the Lenders and the L/C Issuers pursuant to Section 2.11
and Section 11.05; (b) payments of interest on Loans and interest on L/C
Disbursements to be applied for the ratable benefit of the Lenders (based on the
amounts accrued for the account of each Lender at such time) and the L/C
Issuers; (c) payments of principal of Loans and reimbursement of L/C
Disbursements, to be applied for the ratable benefit of the Lenders (based on
the amounts owing to each Lender at such time) and the L/C Issuers; (d) amounts
due to the Administrative Agent, the L/C Issuers and the Lenders pursuant to
Section 11.09; (e) payments of all other amounts due under any of the Loan
Documents, if any, to be applied for the ratable benefit of the parties entitled
thereto; (f) any surplus remaining after application as provided for herein, to
the applicable Borrowers or otherwise as may be required by applicable law.
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e099.jpg]
92 ARTICLE IX The Administrative Agent SECTION 9.01. Appointment and Authority.
Each of the Lenders and the L/C Issuers hereby irrevocably appoints JPMCB to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto. Except as expressly set forth in Section 9.06,
the provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuers, and the Borrowers shall have no rights
as third party beneficiaries of any of such provisions. SECTION 9.02. Rights as
Lenders. The Person serving as the Administrative Agent hereunder shall, if it
shall be a Lender or an L/C Issuer, have the same rights and powers in its
capacity as a Lender or an L/C Issuer as any other Lender or L/C Issuer and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “L/C Issuer” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the L/C Issuers. SECTION 9.03. Exculpatory Provisions. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent: (a) shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default or
Event of Default has occurred and is continuing (and it is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties); (b) shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e100.jpg]
93 Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose it to liability or that is contrary to any
Loan Document or applicable law; and (c) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it (i) with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary, or as
the Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Sections 8.01 and 11.06) or (ii) in the absence of
a court of competent jurisdiction having determined, in a final and
non-appealable judgment, that the Administrative Agent’s action or inaction
constituted gross negligence or willful misconduct on the part of the
Administrative Agent. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice (stating it
is a “notice of default”) describing such Default or Event of Default is given
to the Administrative Agent by a Borrower, a Lender or an L/C Issuer. The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the
sufficiency, validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent. SECTION 9.04. Reliance by
Administrative Agent. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any e-mail transmission of a .pdf or similar electronic copy of any
such document or other writing or any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or L/C Issuer unless the Administrative Agent shall
have [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e101.jpg]
94 received notice to the contrary from such Lender or L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for a Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. SECTION 9.05. Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub- agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to the respective activities of all such Persons in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent. SECTION 9.06. Resignation of
Administrative Agent. The Administrative Agent may at any time give notice of
its resignation to the Lenders, the L/C Issuers and the Company. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Company, to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers,
and with the consent of the Company, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the retiring
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
retiring Administrative Agent shall instead be made by or to each Lender and L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Sections 11.05 and
11.09 shall continue in effect for the benefit of the retiring Administrative
Agent, its sub-agents and their respective Related [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e102.jpg]
95 Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as the retiring
Administrative Agent. If the Person serving as the Administrative Agent has
become, or any Person as to which the Administrative Agent is, directly or
indirectly, a subsidiary has become, the subject of a Bankruptcy Event, the
Required Lenders may, to the extent permitted by applicable laws, by notice in
writing to the Company and such Person, remove such Person as Administrative
Agent and, with the consent of the Company, appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date. SECTION
9.07. Non-Reliance on Agents and Other Lenders. Each Lender and L/C Issuer
acknowledges that it has, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder. SECTION 9.08. No Other Duties, Etc. Anything
herein to the contrary notwithstanding, none of the Arrangers, bookrunners,
syndication agents or documentation agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as Administrative
Agent, a Lender, a Swing Line Lender or an L/C Issuer hereunder. SECTION 9.09.
Administrative Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Debtor Relief Law or any other judicial proceeding relative
to any Borrower, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Disbursement shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on such Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans, L/C Disbursements and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the L/C Issuers and the
Administrative Agent (including any claim for the [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e103.jpg]
96 reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuers and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuers and the
Administrative Agent hereunder) allowed in such judicial proceeding; and (b) to
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such
proceeding is hereby authorized by each Lender and L/C Issuer to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuers, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and their agents and counsel, and any other amounts due the
Administrative Agent hereunder. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or L/C Issuer to authorize the Administrative Agent to vote in respect of the
claim of any Lender or L/C Issuer in any such proceeding. SECTION 9.10. Certain
ERISA Matters. (a) Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of any Borrower, that at least one
of the following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement, (ii) the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e104.jpg]
97 (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. (b) In addition, unless either (1) sub-clause
(i) in paragraph (a) of this Section is true with respect to a Lender or (2) a
Lender has provided another representation, warranty and covenant in accordance
with sub-clause (iv) in paragraph (a) of this Section, such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of any Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto). ARTICLE X Guarantee SECTION 10.01. Guarantee. (a) To induce the
Lenders and the L/C Issuers to execute and deliver this Agreement and to make
the Loans and to issue the Letters of Credit hereunder, and in consideration
thereof, the Company hereby unconditionally and irrevocably guarantees to the
Administrative Agent, for the ratable benefit of the Administrative Agent, the
Lenders, the L/C Issuers and their respective successors, indorsees and assigns,
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations of the Borrowing
Subsidiaries. (b) The guarantee contained in this Article X shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Company and the successors and assigns thereof, and shall inure
to the benefit of the [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e105.jpg]
98 Administrative Agent, the Lenders, the L/C Issuers and their successors and
permitted assigns, until all the Obligations of the Borrowing Subsidiaries shall
have been satisfied by payment in full and the Commitments shall be terminated,
notwithstanding that from time to time during the term of this Agreement the
Borrowing Subsidiaries may be free from any Obligations. (c) The Company further
agrees that the guarantee contained in this Article X constitutes a guarantee of
payment when due and not of collection, and waives any right to require that any
resort be had by the Administrative Agent, any Lender or any L/C Issuer to any
security held for payment of the Obligations or to any balance of any deposit
account or credit on the books of the Administrative Agent, any Lender or any
L/C Issuer in favor of any Borrower or any other Person. SECTION 10.02. No
Subrogation. Notwithstanding any payment made by the Company hereunder or any
set-off or application of funds of the Company by the Administrative Agent, any
L/C Issuer or any Lender, the Company shall not be entitled to be subrogated to
any of the rights of the Administrative Agent, any L/C Issuer or any Lender
against any Borrowing Subsidiary or any collateral security or guarantee or
right of offset held by the Administrative Agent, any L/C Issuer or any Lender
for the payment of the Obligations of the Borrowing Subsidiaries, nor shall the
Company seek or be entitled to seek any contribution or reimbursement from any
Borrowing Subsidiary in respect of payments made by the Company hereunder, until
all amounts owing to the Administrative Agent, the L/C Issuers and the Lenders
by any Borrowing Subsidiary on account of the Obligations of the Borrowing
Subsidiaries are paid in full and the Commitments are terminated. If any amount
shall be paid to the Company on account of such subrogation rights at any time
when all of the Obligations of the Borrowing Subsidiaries shall not have been
paid in full or the Commitments shall not have been terminated, such amount
shall be held by the Company in trust for the Administrative Agent, the L/C
Issuers and the Lenders and shall, forthwith upon receipt by the Company, be
turned over to the Administrative Agent in the exact form received by the
Company (duly indorsed by the Company to the Administrative Agent, if required),
to be applied against the Obligations of the Borrowing Subsidiaries, whether
matured or unmatured, in such order as the Administrative Agent may determine.
SECTION 10.03. Amendments, etc. with respect to the Obligations. The Company
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Company and without notice to or further assent by the
Company, any demand for payment of any of the Obligations of any Borrowing
Subsidiary made by the Administrative Agent, any L/C Issuer or any Lender may be
rescinded by the Administrative Agent, such L/C Issuer or such Lender and any of
the Obligations of any Borrowing Subsidiary continued, and the Obligations of
any Borrowing Subsidiary, or the liability of any other Person upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent, any L/C Issuer or any
Lender, and this Agreement and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, including [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e106.jpg]
99 with respect to any condition precedent, as the Administrative Agent (or the
Required Lenders or all of the Lenders and the L/C Issuers, as the case may be)
may deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Administrative Agent, any L/C Issuer or
any Lender for the payment of the Obligations of any Borrowing Subsidiary may be
sold, exchanged, waived, surrendered or released. None of the Administrative
Agent, the L/C Issuers or the Lenders shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Obligations of any Borrowing Subsidiary or for the guarantee contained in this
Article X or any property subject thereto. SECTION 10.04. Guarantee Absolute and
Unconditional. Except as otherwise required by this Agreement, the Company
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations of any Borrowing Subsidiary and notice of or proof of
reliance by the Administrative Agent, any L/C Issuer or any Lender upon the
guarantee contained in this Article X or acceptance of the guarantee contained
in this Article X; the Obligations of any Borrowing Subsidiary, and any of them,
shall conclusively be deemed to have been created, contracted or incurred, or
renewed, extended, amended or waived, in reliance upon the guarantee contained
in this Article X; and all dealings between the Borrowing Subsidiaries and the
Company, on the one hand, and the Administrative Agent, the L/C Issuers and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Article X.
To the fullest extent permitted by applicable law, the Company waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Borrowing Subsidiary or the Company with respect to the Obligations
of any Borrowing Subsidiary. The Company understands and agrees that the
guarantee contained in this Article X shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the obligations of the Borrowing Subsidiaries
under this Agreement, any of the Obligations of any of the Borrowing
Subsidiaries or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent, any L/C Issuer or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrowing Subsidiary or any other
Person against the Administrative Agent, any L/C Issuer or any Lender, (c) any
law or regulation of any jurisdiction, or any other event, affecting any
material term of any Obligation of the Borrowing Subsidiaries or (d) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrowing
Subsidiaries or the Company) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Company or the Borrowing
Subsidiaries for the Obligations of any Borrowing Subsidiary, or of the Company
under the guarantee contained in this Article X, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Company, the Administrative Agent, any L/C Issuer
or any Lender may, but shall be under no obligation to, make a similar demand on
or otherwise pursue such rights and remedies as it may have against any
Borrowing Subsidiary or any other Person or against any collateral security or
guarantee for the Obligations of any Borrowing Subsidiary or any right of offset
with respect thereto, and any failure by the Administrative Agent, any L/C
Issuer or any [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e107.jpg]
100 Lender to make any such demand, to pursue such other rights or remedies or
to collect any payments from the Borrowing Subsidiaries or any other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any Borrowing Subsidiary or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve the Company of any obligation or liability hereunder, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent, any L/C Issuer or any Lender
against the Company. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings. SECTION 10.05.
Reinstatement. The guarantee contained in this Article X shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations of any Borrowing Subsidiary is rescinded
or must otherwise be restored or returned by the Administrative Agent, any L/C
Issuer or any Lender upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of any Borrowing Subsidiary, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrowing Subsidiary or any substantial part of its property,
or otherwise, all as though such payments had not been made. SECTION 10.06.
Payments. The Company hereby guarantees that payments hereunder will be paid to
the Administrative Agent without set-off or counterclaim in the applicable
currency at the office of the Administrative Agent set forth in Section 11.02.
SECTION 10.07. Independent Obligations. The obligations of the Company under the
guarantee contained in this Article X are independent of the obligations of the
Borrowing Subsidiaries, and a separate action or actions may be brought and
prosecuted against the Company whether or not any Borrowing Subsidiary is joined
in any such action or actions. The Company waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. ARTICLE XI Miscellaneous SECTION
11.01. Assignments and Participations. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any L/C Issuer that issues any Letter of Credit), except that (i) other than, in
the case of any Borrowing Subsidiary, as expressly provided in the last sentence
of Section 2.14 or, in the case of the Company, pursuant to a consolidation or
merger not prohibited under Section 7.04, no Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender, and (ii) no Lender may
assign or otherwise transfer any of its rights or [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e108.jpg]
101 obligations hereunder except (A) to an Eligible Assignee in accordance with
the provisions of subsection (b) of this Section, (B) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (C) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any L/C Issuer that issues any Letter of Credit),
Participants to the extent provided in subsection (e) of this Section and, to
the extent expressly contemplated hereby, the sub-agents of the Administrative
Agent and each of the Indemnified Parties) any legal or equitable right, remedy
or claim under or by reason of this Agreement. (b) Any Lender may at any time
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans and other amounts (including for purposes of this subsection (b),
participations in L/C Exposures and in Swing Line Loans) at the time owing to
it); provided that (i) except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment of any Class and the Loans
of such Class at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment of any Class (which for this purpose
includes Loans of such Class outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than US$10,000,000 or an integral multiple of US$5,000,000 in excess
thereof, unless each of the Administrative Agent and, so long as no Event of
Default under Section 8.01(a), (b), (g) or (h) has occurred and is continuing,
the Company otherwise consents (each such consent not to be unreasonably
withheld or delayed); (ii) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans of a Class (including
its participation interests in L/C Exposures and Swing Line Loans of such Class)
and the Commitment of such Class assigned, provided that this clause (ii) shall
not apply to Swing Line Loans in the event of any assignment by a Swing Line
Lender; (iii) any assignment of a Commitment must be approved (which approval
shall not be unreasonably withheld or delayed) by the Administrative Agent, each
L/C Issuer and each Swing Line Lender (whether or not the proposed assignee
would otherwise qualify as an Eligible Assignee); (vi) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of US$3,500; and
(iv) the assignee shall deliver to the Administrative Agent a completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder). Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the assignee thereunder shall
be a party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e109.jpg]
102 assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 11.05 and 11.09 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section. Notwithstanding
the foregoing, the Administrative Agent shall not be obligated to consent to an
assignment hereunder until it is satisfied it has complied with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations in relation to the assignment to such assignee Lender. (c) The
Administrative Agent, acting solely for this purpose as a non- fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent, the L/C Issuers and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and, as to entries pertaining to it,
any L/C Issuer or Lender, at any reasonable time and from time to time upon
reasonable prior notice. (d) Any Lender may at any time, without the consent of,
or (except as set forth below in this subsection (d)) notice to, any Borrower,
any L/C Issuer, any Swing Line Lender or the Administrative Agent, sell
participations to any Person (other than a natural person or any Borrower or any
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitments and the Loans (including such
Lender’s participations in L/C Exposures and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the L/C Issuers and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Each Lender selling a participation
shall notify the Company of the identity of the Participant and the amount of
the participation, provided that the failure of any Lender to give such notice
shall not affect the validity of such sale or the rights of the Participant
hereunder. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e110.jpg]
103 or other modification described in clause (ii) of the first proviso to
Section 11.06(a) that directly affects such Participant. Subject to subsection
(e) of this Section, the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection (b)
of this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.03 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13(c) as though it were a
Lender. (e) A Participant shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. No Participant shall be entitled to the benefits of
Section 3.05 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
provide such forms, certificates or other evidence, if any, with respect to
withholding Tax matters as required under Section 3.05 and otherwise complies
with the requirements of Section 3.05 as though it were a Lender. (f) Any Lender
may at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under any Note) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or any other central bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. (g)
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that, except as set
forth in paragraph (d) of this Section, no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans, Letters of Credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as such)
shall not have any responsibility for maintaining a Participant Register.
SECTION 11.02. Notices; Effectiveness; Electronic Communication. (a) General.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e111.jpg]
104 other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax or e-mail, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows: (i) if to the Company or
any Borrowing Subsidiary, to V.F. Corporation, 105 Corporate Center Boulevard,
Greensboro, North Carolina 27408, Attn: Omorlie Harris, Vice President-Treasurer
(Telephone: (336) 424-6040 Fax: (336) 424-7630; e-mail address:
omorlie_harris@vfc.com); (ii) if to the Administrative Agent, as follows: (A) if
such notice relates to a Loan or Borrowing denominated in US Dollars, or does
not relate to any particular Loan, Borrowing or Letter of Credit, to JPMorgan
Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn Street,
Floor L2S, Chicago, Illinois 60603, Attention of Julius C. Williams (Fax No.
844-490-5663; e-mail address: julius.c.williams@jpmorgan.com and
JPM.Agency.Servicing.1@JPMorgan.com), with a copy to JPMorgan Chase Bank, N.A.,
712 Main Street, 5th Floor North, Houston, Texas 77002, Attention of Antje B.
Focke (Fax No. 713-216-6710; e-mail address: antje.b.focke@jpmorgan.com); (B) if
such notice relates to a Loan or Borrowing denominated in Canadian Dollars, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn
Street, Floor L2S, Chicago, Illinois 60603, Attention of Julius C. Williams (Fax
No. 844-490-5663; e-mail address: julius.c.williams@jpmorgan.com and
JPM.Agency.Servicing.1@JPMorgan.com), with a copy to JPMorgan Chase Bank, N.A.,
712 Main Street, 5th Floor North, Houston, Texas 77002, Attention of Antje B.
Focke (Fax No. 713-216-6710; e- mail address: antje.b.focke@jpmorgan.com); (C)
if such notice relates to a Loan or Borrowing denominated in an Alternative
Currency other than Canadian Dollars, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn Street, Floor L2S, Chicago, Illinois
60603, Attention of Julius C. Williams (Fax No. 844-490-5663; e-mail address:
julius.c.williams@jpmorgan.com and JPM.Agency.Servicing.1@JPMorgan.com), with a
copy to JPMorgan Chase Bank, N.A., 712 Main Street, 5th Floor North, Houston,
Texas 77002, Attention of Antje B. Focke (Fax No. 713-216-6710; e- mail address:
antje.b.focke@jpmorgan.com); and (D) if such notice relates to a Letter of
Credit, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, Chicago,
Illinois 60603, Attention of Chicago LC Agency (Fax No. 214-307- 6874; e-mail
address: Chicago.LC.Agency.Activity.Team@JPMChase.com), with a copy to JPMorgan
Chase Bank, N.A., 712 Main Street, 5th Floor North, Houston, Texas 77002,
Attention of Antje B. Focke (Fax No. 713-216-6710; e- mail address:
antje.b.focke@jpmorgan.com); (iii) if to JPMCB as a Swing Line Lender, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 10 South Dearborn
Street, Floor L2S, Chicago, Illinois 60603, Attention of Julius C. Williams (Fax
No. 844-490-5663; e-mail address: julius.c.williams@jpmorgan.com and
JPM.Agency.Servicing.1@JPMorgan.com), with a copy to JPMorgan Chase [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e112.jpg]
105 Bank, N.A., 712 Main Street, 5th Floor North, Houston, Texas 77002,
Attention of Antje B. Focke (Fax No. 713-216-6710; e-mail address:
antje.b.focke@jpmorgan.com); (iv) if to JPMCB as an L/C Issuer, to JPMorgan
Chase Bank, N.A., 10 South Dearborn Street, Chicago, Illinois 60603, Attention
of Chicago LC Agency (Fax No. 214-307-6874; e-mail address:
Chicago.LC.Agency.Activity.Team@JPMChase.com), with a copy to JPMorgan Chase
Bank, N.A., 712 Main Street, 5th Floor North, Houston, Texas 77002, Attention of
Antje B. Focke (Fax No. 713-216-6710; e-mail address:
antje.b.focke@jpmorgan.com); (v) if to any other Swing Line Lender or L/C
Issuer, to it at its address (or fax number) most recently specified by it in a
notice delivered to the Administrative Agent and the Company (or, in the absence
of any such notice, to the address (or fax number) set forth in the
Administrative Questionnaire of the Lender that is serving as such Swing Line
Lender or L/C Issuer or is an Affiliate thereof); and (vi) if to any other
Lender, to it at its address (or fax number) set forth in its Administrative
Questionnaire. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by fax shall be deemed to have been given when sent, where the
proper transmission of such notice is either acknowledged by the recipient or
electronically confirmed by the transmitting device (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient).
Notices delivered through e-mail or other electronic communications to the
extent provided in subsection (b) below, shall be effective as provided in such
subsection (b). (b) Electronic Communications. Notices and other communications
to the Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and the Platform) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices under Article II to any Lender or L/C Issuer if such
Lender or L/C Issuer, as applicable, has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, the Company or any Borrowing Subsidiary
may, in its discretion, agree to accept notices and other communications to it
hereunder by other electronic communications pursuant to procedures approved by
it, provided that approval of such procedures may be limited to particular
notices or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e113.jpg]
106 “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to the Platform shall be deemed received upon the receipt by the intended
recipient at its e-mail address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor. (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE”. THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE COMPANY MATERIALS OR THE COMMUNICATIONS OR THE ADEQUACY
OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS
FROM THE COMPANY MATERIALS OR THE COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE COMPANY MATERIALS, THE COMMUNICATIONS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower’s or the Administrative Agent’s transmission of any
Company Materials or any Communications through the Internet, the Platform or
any other electronic transmission systems, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to any
Borrower, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages). (d) Change of Address, Etc. Each Borrower, the Administrative Agent,
each L/C Issuer and each Swing Line Lender may change its address, fax or
telephone number or e-mail address for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, fax or telephone number or e-mail address for notices and other
communications hereunder by notice to the Company, the Administrative Agent,
each L/C Issuer and each Swing Line Lender. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, fax number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e114.jpg]
107 Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable law, including United States Federal and
state securities laws, to make reference to Company Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain MNPI. (e) Reliance by Administrative Agent, L/C Issuers and Lenders.
The Administrative Agent, the L/C Issuers and the Lenders shall be entitled to,
but shall have no obligation to, rely and act upon any notices (including
telephonic notices) purportedly given by the Company (on behalf of itself or any
other Borrower) even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
the Administrative Agent, the L/C Issuers, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by the Company (on
behalf of itself or any other Borrower), except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Person; provided that in no event
shall any such Person have any liability to any Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages). All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording. SECTION 11.03. Right of Set-off; Adjustments. Upon
the occurrence and during the continuance of any Event of Default and following
notice to the Lenders from the Administrative Agent or the Required Lenders
authorizing the exercise of the rights set forth in this Section 11.03, each
Lender and L/C Issuer and each Affiliate of any of the foregoing shall hereby be
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or L/C Issuer, or by such an Affiliate, to or for the
credit or the account of the Company or any Borrowing Subsidiary against any and
all of the obligations of the Company or any Borrowing Subsidiary now or
hereafter existing under this Agreement and any other Loan Document held by such
Lender or L/C Issuer, irrespective of whether or not such Lender or L/C Issuer
shall have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured. Each Lender and L/C Issuer agrees
promptly to notify the Company after any such set-off and application made by
such Lender or L/C Issuer; provided, however that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and L/C Issuer under this Section 11.03 are in addition to other
rights and remedies (including, without limitation, other rights of set- off)
that such Lender, L/C Issuer or Affiliate may have. SECTION 11.04. Survival. All
covenants, agreements, representations and warranties made herein shall survive
the making by the Lenders of the Loans and the [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e115.jpg]
108 issuance by the L/C Issuers of Letters of Credit and the execution and
delivery to the Lenders of this Agreement and the other Loan Documents and shall
continue in full force and effect until the Facility Termination Date; provided
that the provisions of Sections 3.05, 10.05 and 11.09 and Article IX shall
survive and remain in full force and effect regardless of the occurrence of the
Facility Termination Date. SECTION 11.05. Expenses. The Borrowers agree to pay
on demand all reasonable out-of-pocket costs and expenses of the Administrative
Agent, the Arrangers and their respective Affiliates in connection with the
preparation, execution, delivery, administration, modification, and amendment of
this Agreement, the other Loan Documents, and the other documents to be
delivered hereunder and the structuring, arrangement and syndication of the
credit facilities established hereby, including, without limitation, the
reasonable fees and expenses of counsel for the Administrative Agent with
respect thereto and with respect to advising the Administrative Agent as to its
rights and responsibilities under the Loan Documents. If an Event of Default
occurs, the Borrowers further agree to pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent, the L/C Issuers
and the Lenders (including, without limitation, reasonable attorneys’ fees and
expenses) in connection with the enforcement (whether through negotiations,
legal proceedings, or otherwise) of the Loan Documents and the other documents
to be delivered hereunder. For the avoidance of doubt, no amount shall be
payable pursuant to this Section 11.05 in respect of Taxes other than any Taxes
that represent losses, claims or damages arising from any non-Tax claim. SECTION
11.06. Amendments and Waivers. (a) Except as provided in Section 11.06(b), any
provision of this Agreement or any other Loan Document may be amended or waived
if, but only if, such amendment or waiver is in writing and is signed by the
Company and the Required Lenders or, as to Loan Documents other than this
Agreement, the Administrative Agent at the direction of and on behalf of the
Required Lenders; provided that (i) any provision of this Agreement or any other
Loan Document may be amended by an agreement in writing entered into by the
Company and the Administrative Agent to cure any ambiguity, omission, defect or
inconsistency so long as, in each case, (A) such amendment does not adversely
affect the rights of any Lender or (B) the Lenders shall have received at least
five Business Days’ prior written notice thereof and the Administrative Agent
shall not have received, within five Business Days of the date of such notice to
the Lenders, a written notice from the Required Lenders stating that the
Required Lenders object to such amendment and (ii) no such amendment or waiver
shall (A) increase the Commitment of any Lender without the written consent of
such Lender, (B) reduce the principal of or rate or amount of interest on any
Loan or L/C Disbursement or any fees or other amounts payable hereunder (in each
case, other than as a result of any waiver of any default interest applicable
pursuant to Section 2.12(f)), without the written consent of each Lender
affected thereby, (C) postpone any date fixed for the payment of any scheduled
installment of principal of or interest on any Loan or any fees or other amounts
payable hereunder, or the required date of reimbursement of any L/C
Disbursement, or the scheduled date for termination or expiration of any
Commitment, without the written consent of each Lender affected thereby, (D)
change the percentage set forth in the definition of the term “Required Lenders”
or the percentage of the Commitments or of the unpaid principal amount of the
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e116.jpg]
109 Loans, or the number of Lenders, which shall be required for the Lenders or
any of them to take any action under this Section 11.06 or any other provision
of this Agreement, without the written consent of each Lender, (E) change
Section 2.08, 2.13 or 8.05 in a manner that would alter the pro rata sharing of
payments or the pro rata reduction of the Commitments required thereby, without
the written consent of each Lender, (F) release the Company from its Guarantee
obligations hereunder, without the written consent of each Lender, (G) amend
this Section 11.06, without the written consent of each Lender or (H) change any
provision of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders of any Class differently from
those of the other Class, without the written consent of Lenders representing a
majority in interest of such adversely affected Class; and, provided further,
that (x)(1) no amendment, waiver or consent shall, unless in writing and signed
by such L/C Issuer in addition to the Lenders required above, affect the rights
or duties of any L/C Issuer under this Agreement or under or in respect of any
Letter of Credit issued or to be issued by it; (2) no amendment, waiver or
consent shall, unless in writing and signed by such Swing Line Lender in
addition to the Lenders required above, affect the rights or duties of any Swing
Line Lender under this Agreement; and (3) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document and (y) any amendment, waiver or
other modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties thereunder of the Lenders of one Class (but
not the Lenders of the other Class) may be effected by an agreement or
agreements in writing entered into by the Company and the requisite number or
percentage in interest of the affected Class of Lenders that would be required
to consent thereto under this Section 11.06 if such Class of Lenders were the
only Class of Lenders hereunder at the time. (b) Notwithstanding anything to the
contrary in paragraph (a) of this Section: (i) this Agreement and the other Loan
Documents may be amended in a manner provided in Sections 1.05(b), 2.05(i),
2.05(k), 2.08(d), 2.16 and 3.02(b); (ii) this Agreement and the other Loan
Documents may be amended in the manner provided in Section 2.14 and, in
connection with any Borrowing Subsidiary becoming a party hereto, this Agreement
(including the Exhibits hereto) may be amended by an agreement in writing
entered into by the Company and the Administrative Agent to provide for such
technical modifications as they determine to be necessary or advisable in
connection therewith; (iii) the term “L/C Commitment” or “Swing Line
Commitment”, as such term is used in reference to any L/C Issuer or Swing Line
Lender, may be modified as contemplated by the definition of such term; and (iv)
no consent with respect to any amendment, waiver or other modification of this
Agreement or any other Loan Document shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e117.jpg]
110 modification referred to in clause (A), (B) or (C) of Section 11.06(a)(ii)
and then only in the event such Defaulting Lender shall be affected by such
amendment, waiver or other modification. (c) The Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, waivers or other modifications on behalf of such Lender. Any
amendment, waiver or other modification effected in accordance with this Section
11.06 shall be binding upon each Person that is at the time thereof a Lender and
each Person that subsequently becomes a Lender. (d) No notice to or demand on
any Borrower in any case shall entitle any Borrower to any other or further
notice or demand in similar or other circumstances, except as otherwise
expressly provided herein. No failure, delay or omission by the Administrative
Agent, any L/C Issuer or any Lender in exercising any right, remedy or option
shall operate as a waiver of such or any other right, remedy or option or of any
Default or Event of Default. SECTION 11.07. Counterparts; Electronic Execution.
(a) This Agreement and any Loan Document may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Agreement or any
Loan Document to produce or account for more than one such fully-executed
counterpart. Delivery of an executed counterpart of a signature page of this
Agreement or any Loan Document by facsimile transmission or other electronic
imaging shall be effective as delivery of a manually executed counterpart
thereof. (b) The words “execution”, “signed”, “signature”, “delivery” and words
of like import in or relating to any document to be signed in connection with
this Agreement or any other Loan Document and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent. SECTION 11.08. Termination.
The termination of this Agreement shall not affect any rights of the Borrowers,
the Lenders, the L/C Issuers or the Administrative Agent or any obligation of
the Borrowers, the Lenders, the L/C Issuers or the Administrative Agent arising
prior to the effective date of such termination, and the provisions hereof shall
continue to be fully operative until all transactions entered into or rights
created or obligations incurred prior to such termination have been fully
disposed of, concluded or liquidated and the Obligations (other than Obligations
in the nature of continuing indemnities or expense reimbursement obligations not
yet due and payable, [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e118.jpg]
111 which shall continue) arising prior to or after such termination have been
irrevocably paid in full. The rights granted to the Administrative Agent for the
benefit of the Lenders under the Loan Documents shall continue in full force and
effect, notwithstanding the termination of this Agreement, until all of the
Obligations have been paid in full after the termination hereof (other than
Obligations in the nature of continuing indemnities or expense reimbursement
obligations not yet due and payable, which shall continue) or the Company has
furnished the Lenders, the L/C Issuers and the Administrative Agent with an
indemnification satisfactory to the Administrative Agent and each Lender and L/C
Issuer with respect thereto. Notwithstanding the foregoing, if after receipt of
any payment of all or any part of the Obligations, any Lender or L/C Issuer is
for any reason compelled to surrender such payment to any Person because such
payment is determined to be void or voidable as a preference, impermissible
setoff, a diversion of trust funds or for any other reason, this Agreement shall
continue in full force, and the Company shall be liable to, and shall indemnify
and hold the Administrative Agent or such Lender or L/C Issuer harmless for, the
amount of such payment surrendered until the Administrative Agent or such Lender
or L/C Issuer shall have been finally and irrevocably paid in full. The
provisions of the foregoing sentence shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent, the L/C Issuers or the Lenders in reliance upon such
payment, and any such contrary action so taken shall be without prejudice to the
Administrative Agent or the Lenders’ or L/C Issuers’ rights under this Agreement
and shall be deemed to have been conditioned upon such payment having become
final and irrevocable. SECTION 11.09. Indemnification; Limitation of Liability.
(a) The Borrowers, to the maximum extent permitted by applicable law, agree to
indemnify and hold harmless the Administrative Agent, each Arranger, each
syndication agent, each documentation agent, each L/C Issuer and each Lender,
and each Related Party of any of the foregoing Persons (each such Person, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, costs, and expenses (including, without limitation, reasonable
attorneys’ fees) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation, or proceeding or preparation of defense in connection therewith) (i)
in the case of the Arrangers, the Administrative Agent and their Related Parties
only, the structuring, arrangement or syndication of the credit facilities
established hereby (and all related commitment and fee letters and the
execution, delivery or performance thereof) and (ii) this Agreement and the
other Loan Documents and the transactions contemplated herein or the actual or
proposed use of the proceeds of the Loans or Letters of Credit (collectively,
“Indemnified Liabilities”), except, in each case, to the extent such claim,
damage, loss, liability, cost, or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Party or any Related Party
of such Indemnified Party. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 11.09 applies, such indemnity
shall be effective whether or not such investigation, litigation or proceeding
is brought by any Borrower or any of its directors, shareholders or creditors or
an Indemnified Party or any other Person or any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e119.jpg]
112 hereby are consummated. The Borrowers agree that no Indemnified Party shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to any of them, any of their Subsidiaries, any guarantor, or any
security holders or creditors thereof arising out of, related to or in
connection with the transactions contemplated herein, except to the extent that
such liability is found in a final non-appealable judgment by a court of
competent jurisdiction to have directly resulted from the gross negligence or
willful misconduct of such Indemnified Party or a Related Party of such
Indemnified Party. The Borrowers agree not to assert any claim against the
Administrative Agent, any Arranger, any syndication agent, any documentation
agent, any L/C Issuer, any Lender or any of the Related Parties of any of the
foregoing, on any theory of liability, for special, indirect, consequential, or
punitive damages arising out of or otherwise relating to this Agreement or the
other Loan Documents or any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Loans or the Letters of Credit.
This paragraph shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim. (b) To the
extent that the Borrowers fail to pay any amount required to be paid by them
under Section 11.05 or 11.09(a) to the Administrative Agent (or any sub- agent
thereof), any L/C Issuer, any Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, such Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or such sub-agent), such L/C
Issuer or such Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), any L/C Issuer or any Swing Line Lender in connection with such
capacity. For purposes of this Section 11.09(b), a Lender’s “pro rata share”
shall be determined based upon the percentage of the aggregate Commitments
represented by such Lender’s Commitment or Commitments (or, if the Commitments
shall have expired or been terminated, the Commitments most recently in effect).
SECTION 11.10. Severability. If any provision of this Agreement or the other
Loan Documents shall be determined to be illegal or invalid as to one or more of
the parties hereto, then such provision shall remain in effect with respect to
all parties, if any, as to whom such provision is neither illegal nor invalid,
and in any event all other provisions hereof shall remain effective and binding
on the parties hereto, and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction. SECTION 11.11. Integration. This Agreement, together with the
other Loan Documents and any separate agreements with respect to fees payable to
the Administrative Agent, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e120.jpg]
113 shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent, the Lenders or the L/C Issuers in
any other Loan Document executed on or after the date of this Agreement shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof. SECTION 11.12. Governing Law; Waiver of Jury
Trial. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE. (b) EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK AND THE SUPREME COURT OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND
EACH OF THE BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT BY IT SHALL BE
INSTITUTED IN, AND HEARD AND DETERMINED EXCLUSIVELY BY, SUCH FEDERAL COURT OR,
IN THE EVENT SUCH FEDERAL COURT LACKS SUBJECT MATTER JURISDICTION, SUCH NEW YORK
STATE COURT. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS
PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH SUIT, ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY L/C ISSUER OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION. (c) EACH OF THE PARTIES HERETO IRREVOCABLY AGREES THAT SERVICE
OF PROCESS MAY BE MADE BY PERSONAL SERVICE OF [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e121.jpg]
114 A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THE AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT OR
SUCH OTHER LOAN DOCUMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
(d) EACH BORROWING SUBSIDIARY HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND
EMPOWERS THE COMPANY, AND THE COMPANY HEREBY ACCEPTS SUCH APPOINTMENT, AS ITS
DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS
BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS THAT MAY BE SERVED IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OTHER LOAN
DOCUMENT. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH
PROCESS TO ANY BORROWING SUBSIDIARY IN CARE OF THE COMPANY AT THE COMPANY’S
ADDRESS USED FOR PURPOSES OF GIVING NOTICE UNDER SECTION 11.02, AND EACH
BORROWING SUBSIDIARY HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS THE COMPANY TO
ACCEPT, AND THE COMPANY AGREES TO ACCEPT, SUCH SERVICE ON ITS BEHALF. (e) IN ANY
ACTION, SUIT OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER OR
RELATED TO ANY LOAN DOCUMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION THEREWITH, EACH
BORROWER, THE ADMINISTRATIVE AGENT, EACH L/C ISSUER AND THE LENDERS HEREBY
AGREE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION,
SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND
HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.
(f) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY OBJECTION IT MAY HAVE THAT ANY COURT TO WHOSE
JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN INCONVENIENT
FORUM. (g) IN THE EVENT ANY FOREIGN BORROWING SUBSIDIARY OR ANY OF ITS ASSETS
HAS OR HEREAFTER ACQUIRES, IN ANY [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e122.jpg]
115 JURISDICTION IN WHICH JUDICIAL PROCEEDINGS MAY AT ANY TIME BE COMMENCED WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, ANY IMMUNITY FROM
JURISDICTION, LEGAL PROCEEDINGS, ATTACHMENT (WHETHER BEFORE OR AFTER JUDGMENT),
EXECUTION, JUDGMENT OR SETOFF, SUCH BORROWING SUBSIDIARY HEREBY IRREVOCABLY
AGREES NOT TO CLAIM AND HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES SUCH
IMMUNITY. SECTION 11.13. Confidentiality. Each of the Administrative Agent, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential or shall be subject to a professional obligation
of confidentiality), (b) to the extent requested by any regulatory authority
(including, for the avoidance of doubt, any central bank, the Federal Reserve
Bank or self-regulatory authority), (c) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap or derivative transaction
relating to the Company or any Subsidiary and its obligations, (g) with the
consent of the Company, (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, any L/C Issuer or any
Affiliate of any of the foregoing on a nonconfidential basis from a source other
than a Borrower, (i) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to this Agreement and (j) to market data collectors, including
league table providers, and other services providers to the lending industry, in
each case, information of the type routinely provided to such service providers.
For the purposes of this Section, “Information” means all information received
from the Company or any of its Subsidiaries relating to the Company, any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any of
its Subsidiaries. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. SECTION 11.14. “Know Your Customer”
Checks; Certain Notices. (a) If (i) the introduction of or any change in (or in
the interpretation, administration or [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e123.jpg]
116 application of) any law or regulation made after the date of this Agreement,
(ii) any change in the status of a Loan Party after the date of this Agreement,
or (iii) a proposed assignment or transfer by a Lender of any of its rights
and/or obligations under this Agreement to a party that is not a Lender prior to
such assignment or transfer, obliges the Administrative Agent or any Lender (or,
in the case of clause (iii) above, any prospective new Lender) to comply with
“know your customer” or similar identification procedures in circumstances where
the necessary information is not already available to it, the Company shall
promptly upon the request of the Administrative Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Administrative Agent (for itself or on behalf of any Lender) or
any Lender (for itself or, in the case of the event described in clause (iii)
above, on behalf of any prospective new Lender) in order for the Administrative
Agent, such Lender or, in the case of the event described in clause (iii) above,
any prospective new Lender to carry out and be satisfied it has complied with
all necessary “know your customer” or other similar checks under all applicable
laws and regulations pursuant to the transactions contemplated in the Loan
Documents. (b) Each Lender shall promptly upon the request of the Administrative
Agent supply, or procure the supply of, such documentation and other evidence as
is reasonably requested by the Administrative Agent (for itself) in order for
the Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents.
(c) Each Lender that is subject to the USA PATRIOT Act and/or the Beneficial
Ownership Regulation and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Borrower that pursuant to the requirements
of the USA PATRIOT Act and/or the Beneficial Ownership Regulation, it is
required to obtain, verify and record information that identifies such Borrower,
which information includes the name and address of such Borrower and other
information that will allow such Lender or Agent, as applicable, to identify
such Borrower in accordance with the USA PATRIOT Act and the Beneficial
Ownership Regulation. SECTION 11.15. Conversion of Currencies. (a) If, for the
purpose of obtaining judgment in any court, it is necessary to convert a sum
owing hereunder in one currency into another currency, each party hereto
(including any Foreign Borrowing Subsidiary) agrees, to the fullest extent that
it may effectively do so, that the rate of exchange used shall be that at which
in accordance with normal banking procedures in the relevant jurisdiction the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given. (b) The
obligations of each Borrower in respect of any sum due to any party hereto or
any holder of the obligations owing hereunder (the “Applicable Creditor”) shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e124.jpg]
117 the Applicable Creditor may in accordance with normal banking procedures in
the relevant jurisdiction purchase the Agreement Currency with the Judgment
Currency; provided that (i) if the amount of the Agreement Currency so purchased
is less than the sum originally due to the Applicable Creditor in the Agreement
Currency, such Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss and (ii)
if the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Applicable Creditor in the Agreement Currency, such
Applicable Creditor shall remit the excess to the applicable Borrower (but only
if all amounts due and payable by the Company and the Subsidiaries hereunder
shall have been paid in full). SECTION 11.16. Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
that are treated as interest on such Loan under applicable law (collectively the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) that may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender. SECTION
11.17. No Fiduciary Relationship. Each Borrower, on behalf of itself and its
Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrowers and their Affiliates, on the one hand, and the Administrative Agent,
the Arrangers, the Lenders, the L/C Issuers and their Affiliates, on the other
hand, will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Arrangers, the Lenders, the L/C Issuers or their Affiliates, and no such duty
will be deemed to have arisen in connection with any such transactions or
communications. Each Borrower acknowledges that the Administrative Agent, the
Arrangers, the Lenders, the L/C Issuers and their Affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies that have or may in the future have interests
conflicting with each such Borrower’s own interests. SECTION 11.18. Company as
Agent of Borrowing Subsidiaries. Each Borrowing Subsidiary hereby irrevocably
appoints the Company as its agent for all purposes of this Agreement and the
other Loan Documents, including (a) the giving and receipt of notices (including
any Borrowing Notice and any Interest Election Request) and (b) the execution
and delivery of all documents, instruments and certificates contemplated herein.
Each Borrowing Subsidiary hereby acknowledges that any amendment or other
modification to this Agreement or any other Loan Document may be [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e125.jpg]
118 effected as set forth in Section 11.06, that no consent of such Borrowing
Subsidiary shall be required to effect any such amendment or other modification
and that such Borrowing Subsidiary shall be bound by this Agreement or any other
Loan Document (if it is theretofore a party thereto) as so amended or modified
SECTION 11.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement, any
other Loan Document or any related agreement, arrangement or understanding among
the parties hereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by: (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising hereunder that may be payable to it by any party hereto that
is an EEA Financial Institution; and (b) the effects of any Bail-in Action on
any such liability, including, if applicable: (i) a reduction in full or in part
or cancellation of any such liability; (ii) a conversion of all, or a portion
of, such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. SECTION 11.20. Limitations for Swiss Borrowers. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, the
following limitations shall apply with respect to any Swiss Borrower: (a) If
complying with the obligations of such Swiss Borrower created under this
Agreement or any other Loan Document (including, for the avoidance of doubt,
complying with any right of indemnity or right of set-off which the
Administrative Agent or any of the L/C Issuers or Lenders or any of their
Affiliates may have, but excluding, for the avoidance of doubt, its payment
obligations under this Agreement or any other Loan Document with respect to the
principal of and interest on Loans made to it and reimbursement of L/C
Disbursements under Letters of Credit issued for its account) would constitute a
repayment of capital (Einlagerückgewähr), a violation of the legally protected
reserves (gesetzlich geschützte Reserven) or the payment of a (constructive)
dividend (Gewinnausschüttung) by such Swiss Borrower or would [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e126.jpg]
119 otherwise be restricted under applicable Swiss law (the “Restricted
Obligations”), the aggregate liability of such Swiss Borrower for Restricted
Obligations shall not exceed an amount equal to the maximum amount that such
Swiss Borrower can make as a dividend payment to its shareholder(s) in
accordance with applicable Swiss law (the “Maximum Amount”). The foregoing
limitation shall only apply to the extent that it is a requirement under
applicable Swiss mandatory law (including case law) at the time such Swiss
Borrower is required to perform its obligations under this Agreement or any
other Loan Document. Such limitation shall not free the applicable Swiss
Borrower from its Restricted Obligations in excess of the Maximum Amount, but
merely postpone the performance date therefor until such time as performance is
again permitted notwithstanding such limitation. The applicable Swiss Borrower
shall take any action and pass any resolution (including, but not limited to,
arranging for an interim audited balance sheet and holding a shareholders’
meeting) to enable the fulfilment of the Restricted Obligations as soon as
possible and in an amount as large as possible. (b) To the extent that the
fulfilment of a Restricted Obligation is subject to Swiss Federal Withholding
Tax, the applicable Swiss Borrower: (i) shall (A) use its best endeavors to
procure that the fulfilment of the Restricted Obligation can be made without
deduction of Swiss Federal Withholding Tax by discharging the liability of such
Tax by notification pursuant to applicable law rather than payment of such Tax,
(B) if the notification procedure pursuant to clause (A) above does not apply,
deduct the Swiss Federal Withholding Tax at such rate (x) as in force from time
to time or (y) as provided by any applicable double taxation treaties, from the
applicable amount to be paid and promptly pay any such Swiss Federal Withholding
Tax deducted to the Swiss Federal Tax Administration, and (C) provide (or cause
the Company to provide) the Administrative Agent with evidence that such a
notification of the Swiss Federal Tax Administration has been made or, as the
case may be, such Swiss Federal Withholding Tax deducted has been paid to the
Swiss Federal Tax Administration; (ii) shall use its best endeavors to procure
that any Person that is entitled to a full or partial refund of the Swiss
Federal Withholding Tax deducted pursuant to this paragraph (b) (A) request a
refund of the Swiss Federal Withholding Tax under applicable law as soon as
possible, and (B) pay to the Administrative Agent upon receipt any amount so
refunded to cover any outstanding part of the Restricted Obligation; and (iii)
shall not be required to gross up, indemnify or hold harmless the Administrative
Agent or any L/C Issuer or Lender or any Affiliate of any of the foregoing for
the deduction of Swiss Federal Withholding Tax in an amount exceeding the
Maximum Amount; provided that nothing in this Section 11.20 shall in any way
limit any obligations of the Company or any other Borrowing Subsidiary under the
Loan Documents to gross up, indemnify or hold harmless the Administrative Agent
or any L/C Issuer or Lender or any Affiliate of any of [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e127.jpg]
120 the foregoing in respect of the deduction of the Swiss Federal Withholding
Tax (including any such obligation under Section 3.05). (c) If the fulfilment of
an obligation by a Swiss Borrower would be subject to the limitation set forth
in paragraph (a) of this Section 11.20, then such Swiss Borrower shall, upon
request of the Administrative Agent, to the extent permitted by applicable law,
revalue upward or realize any of its assets that are shown in its balance sheet
with a book value that is significantly lower than the market value of such
assets, in case of realization, however, only if such assets are not necessary
for such Swiss Borrower’s business (nicht betriebsnotwendig) and do not have any
negative tax consequences for such Swiss Borrower. SECTION 11.21. Waiver of
Notice Period in Connection with Termination of Existing Credit Agreement. Upon
the effectiveness of this Agreement, the Existing Credit Agreement (except for
the indemnification, yield protection and confidentiality provisions contained
therein), and all Commitments under and as defined in the Existing Credit
Agreement, are hereby terminated. Each Lender that is a party to the Existing
Credit Agreement hereby waives the three Business Days notice required for the
termination of the commitments under such Agreement. [Signatures on following
pages] [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e128.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e129.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e130.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e131.jpg]
Matthew Puckett Manager



--------------------------------------------------------------------------------



 
[vfcexhibitf6e132.jpg]
JPMORGAN CHASE BANK, N.A., as the Administrative Agent, a Lender, a Swing Line
Lender and an L/C Issuer, by Name: Antje Focke Title: Executive Director
[Signature Page to the V.F. Corporation Five-Year Credit Agreement] [[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e133.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e134.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e135.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e136.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e137.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e138.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e139.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e140.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e141.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e142.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e143.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e144.jpg]
SIGNATURE PAGE TO V.F. CORPORATION FIVE-YEAR REVOLVING CREDIT AGREEMENT Name of
Lender: GOLDMAN SACHS BANK USA, by Name: Annie Carr Title: Authorized Signatory
[[3883081]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e145.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e146.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e147.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e148.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e149.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e150.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e151.jpg]




--------------------------------------------------------------------------------



 
[vfcexhibitf6e152.jpg]
Schedule 2.01 Commitments Lender US Tranche Commitment Global Tranche Commitment
JPMorgan Chase Bank, N.A. $0 $185,000,000.00 Bank of America, N.A. $0
$185,000,000.00 Barclays Bank PLC $0 $185,000,000.00 HSBC Bank USA, National $0
$185,000,000.00 Association U.S. Bank National Association $0 $185,000,000.00
Wells Fargo Bank, N.A. $0 $185,000,000.00 Citibank N.A. $0 $118,750,000.00 ING
Bank N.A., Dublin Branch $0 $118,750,000.00 PNC Bank, National Association $0
$118,750,000.00 TD Bank N.A. $0 $118,750,000.00 BNP Paribas $0 $85,000,000.00
Banco Santander S.A., New York $0 $85,000,000.00 Branch Goldman Sachs Bank USA
$0 $85,000,000.00 SunTrust Bank $0 $85,000,000.00 UniCredit Bank AG, New York $0
$85,000,000.00 Branch Branch Banking and Trust $0 $60,000,000.00 Company The
Bank of New York Mellon $0 $60,000,000.00 Credit Suisse AG, Cayman Island $0
$60,000,000.00 Branch Morgan Stanley Bank, N.A. / $0 $60,000,000.00 MUFG Bank,
Ltd. Total $0 $2,250,000,000.00 [[3887030]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e153.jpg]
Schedule 2.04 Swing Line Commitments Lender Swing Line Commitment JPMorgan Chase
Bank, N.A. $100,000,000 Total $100,000,000 [[3887030]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e154.jpg]
Schedule 2.05A Existing Letters of Credit Issuer LC# Currency Amount Bank of
America, N.A. 1288367 USD 85,000.00 Bank of America, N.A. 3056526 USD 537,000.00
Bank of America, N.A. 3057122 USD 532,224.25 Bank of America, N.A. 3075985 USD
500,000.00 Bank of America, N.A. 3095177 USD 12,107,715.00 Bank of America, N.A.
3128293 USD 148,318.00 Bank of America, N.A. 50087297 USD 266,000.00 Bank of
America, N.A. 64540003 USD 661,922.00 Bank of America, N.A. 68141705 USD
564,357.00 Total USD 15,402,536.25 [[3887030]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e155.jpg]
Schedule 2.05B L/C Commitments Lender L/C Commitment JPMorgan Chase Bank, N.A.
$8,333,333 Bank of America, N.A. $8,333,333 Barclays Bank PLC $8,333,333 HSBC
Bank USA, National Association $8,333,333 U.S. Bank National Association
$8,333,333 Wells Fargo Bank, N.A. $8,333,333 Total $50,000,000 [[3887030]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e156.jpg]
EXHIBIT A [FORM OF] ASSIGNMENT AND ASSUMPTION This Assignment and Assumption
(this “Assignment and Assumption”) is dated as of the Effective Date set forth
below and is entered into by and between [Insert name of Assignor] (the
“Assignor”) and [Insert name of Assignee] (the “Assignee”). Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full. For an agreed consideration, the Assignor hereby irrevocably
sells and assigns to the Assignee, and the Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below, (a) all of the Assignor’s
rights and obligations as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, Letters of Credit and Swing
Line Loans included in such facilities) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned pursuant to clauses (a) and
(b) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor. (a) Assignor: (b) Assignee: [and is an
Affiliate/Approved Fund of [identify Lender]]1 (c) Borrowers: V.F. Corporation,
VF Investments S. à r.l., VF Enterprises S. à r.l., VF Europe B.V.B.A., VF
International Sagl and the other Borrowing Subsidiaries from time to time party
to the Credit Agreement. 1 Select as applicable. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e157.jpg]
(d) Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement (e) Credit Agreement: The Five-Year Revolving Credit
Agreement dated as of December 17, 2018, among V.F. Corporation, VF Investments
S. à r.l., VF Enterprises S. à r.l., VF Europe B.V.B.A., VF International Sagl,
the other Borrowing Subsidiaries from time to time party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the Lenders party thereto from time to
time (as from time to time amended, restated, supplemented or otherwise
modified). (f) Assigned Interest: Facility Assigned Aggregate Amount of Amount
of Percentage Commitment/Loans Commitment/Loans Assigned of the for all Lenders
of the of the applicable Aggregate Amount applicable Class* Class Assigned* of
Commitment/ Loans of all Lenders of the applicable Class2 US Tranche $ $ %
Commitments/ US Tranche Revolving Loans Global Tranche $ $ % Commitments/ Global
Tranche Revolving Loans [ ]3 * Amount to be adjusted by the counterparties to
take into account any payments or prepayments made between the Trade Date and
the Effective Date. (g) [Trade Date. , 20 ]4 (h) Effective Date: , 20 [TO BE
INSERTED BY THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE 2 Set forth, to at
least 9 decimals, as a percentage of the Commitment/Loans of all Lenders of the
applicable Class thereunder. 3 In the event any new Class of Commitments or
Loans is established pursuant to Section 2.16 of the Credit Agreement, refer to
the Class of such Commitments or Loans assigned. 4 To be completed if the
Assignor and the Assignee intend that the minimum assignment amount is to be
determined as of the Trade Date. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e158.jpg]
EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] The terms
set forth in this Assignment and Consented to and Accepted: Assumption are
hereby agreed to: JPMORGAN CHASE BANK, N.A., as ________________, as Assignor,
Administrative Agent, by by _____________________________
_____________________________ Name: Name: Title: Title: [Consented to:
________________, as Assignee, by V.F. CORPORATION,]5
_____________________________ Name: by Title: _____________________________
Name: Title: by _____________________________ Name: Title: JPMORGAN CHASE BANK,
N.A., as an L/C Issuer and the Swing Line Lender, by
_____________________________ Name: Title: BANK OF AMERICA, N.A., as an L/C
Issuer, 5 To be added only if the consent of the Company is required pursuant to
the definition of “Eligible Assignee” or Section 11.02(b) of the Credit
Agreement. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e159.jpg]
by _____________________________ Name: Title: BARCLAYS BANK PLC, as an L/C
Issuer, by _____________________________ Name: Title: HSBC BANK USA, NATIONAL
ASSOCIATION, as an L/C Issuer, by _____________________________ Name: Title:
U.S. BANK NATIONAL ASSOCIATION, as an L/C Issuer, by
_____________________________ Name: Title: WELLS FARGO BANK, N.A., as an L/C
Issuer, by _____________________________ Name: Title: [[NAME OF EACH OTHER L/C
ISSUER], as an L/C Issuer,] by _____________________________ Name: [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e160.jpg]
Title: [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e161.jpg]
ANNEX 1 TO ASSIGNMENT AND ASSUMPTION STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1 Assignor. The
Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (iii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, other than its representations and warranties set
forth in this Assignment and Assumption, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document. 1.2 Assignee. The Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder and (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 5.04 or 6.01 thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, any Arranger or
any other Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, any Arranger, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender. 2. Payments. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to or on or
after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments of payments by the Administrative Agent for periods
[[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e162.jpg]
prior to the Effective Date or with respect to the making of this assignment
directly between themselves. 3. General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e163.jpg]
EXHIBIT B [FORM OF] BORROWING NOTICE JPMorgan Chase Bank, N.A., Loan and Agency
Services Group 10 South Dearborn Chicago, IL 60603-2003 Attention: Julius
Williams Fax: 844-490-5663 Julius.C.Williams@JPMorgan.com
JPM.Agency.Servicing.1@JPMorgan.com with a copy to: JPMorgan Chase Bank, N.A.
712 Main Street, 5th Floor North Houston, TX 77002 Attention: Antje B. Focke
Fax: 713-216-6710 antje.b.focke@jpmorgan.com [Date] Ladies and Gentlemen:
Reference is made to the Five-Year Revolving Credit Agreement dated as of
December 17, 2018, among V.F. Corporation, VF Investments S. à r.l., VF
Enterprises S .à r.l., VF Europe B.V.B.A., VF International Sagl, the other
Borrowing Subsidiaries from time to time party thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the Lenders party thereto from time to time
(as from time to time amended, restated, supplemented or otherwise modified, the
“Credit Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings specified in the Credit Agreement. This notice
constitutes a Borrowing Notice and the Company [on behalf of the Borrowing
Subsidiary identified below] hereby gives you notice, pursuant to Section 2.03
of the Credit Agreement, that it requests a Borrowing under the Credit
Agreement, and in that connection specifies the following information with
respect to such Borrowing: (a) Borrower: (b) [Swing Line Lender:]1 1 In the case
of a requested Borrowing of a Swing Line Loan of any Class, specify the Swing
Line Lender (if there shall be more than one Swing Line Lender) requested to
make such Loan. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e164.jpg]
(c) Class of Borrowing:2 (d) Type of Borrowing:3 (e) Aggregate principal amount
of Borrowing denominated in [US Dollars][specify Alternative Currency] and in an
amount equal to4: [US$][specify Alternative Currency]_______________ (f) Date of
Borrowing (which is a Business Day): _______________ (g) Interest Period and the
last day thereof5: ____________________ (h) [Location and number of the
applicable Borrower’s account to which proceeds of the requested Borrowing are
to be disbursed (give name of bank and account number): [ ] (Account No.:
______________)] [Name of the L/C Issuer that made the L/C Disbursements the
reimbursement of which is intended to be made with the proceeds of the requested
Borrowing:]6 (i) [Jurisdiction from which payments on the principal and interest
on the requested Borrowing will be made:]7 The Company hereby certifies that,
after giving effect to the Borrowing requested hereby, (i) [the Aggregate Global
Tranche Revolving Credit Exposure shall not exceed the aggregate Global Tranche
Commitments][the 2 Specify US Tranche Revolving Borrowing, Global Tranche
Revolving Borrowing, US Tranche Swing Line Loan Borrowing or Global Tranche
Swing Line Loan Borrowing. 3 In the case of a requested Borrowing of Revolving
Loans denominated in US Dollars, specify Adjusted LIBOR Borrowing or ABR
Borrowing. In the case of a requested Borrowing of Revolving Loans (a)
denominated in an Alternative Currency other than Euro and Canadian Dollars,
specify as LIBOR Borrowing, (b) denominated in Euro, specify as EURIBOR
Borrowing and (c) denominated in Canadian Dollars, specify as CDOR Borrowing. In
the case of a requested Borrowing of a Swing Line Loan denominated in US
Dollars, specify as an ABR Borrowing. Each requested Borrowing of a Swing Line
Loan denominated in Euro, specify as an Euro Overnight Rate Loan Borrowing. 4
Must comply with Section 2.02(c) of the Credit Agreement. 5 Applicable to LIBOR,
CDOR or EURIBOR Borrowings only. Shall be subject to the definition of “Interest
Period” and Section 2.02(d) of the Credit Agreement and can be a period of (i)
one week, if quotations are available for deposits of such duration, or (ii)
one, two, three or six months (or, if agreed to by each Lender participating
therein, twelve months). 6 Selection as applicable in accordance with Section
2.03 or 2.04 of the Credit Agreement. 7 Specify only in the case of a Borrowing
requested by a Foreign Borrowing Subsidiary. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e165.jpg]
Aggregate US Tranche Revolving Exposure shall not exceed the aggregate US
Tranche Commitments], (ii) the Aggregate Revolving Credit Exposure shall not
exceed the aggregate Commitments and (iii) [the Swing Line Exposure shall not
exceed US$100,000,000]8. Very truly yours, V.F. CORPORATION, by Name: Title: 8
For any Swing Line Loan. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e166.jpg]
EXHIBIT C-1 [FORM OF] BORROWING SUBSIDIARY AGREEMENT dated as of [ ], 20[ ]
(this “Agreement”), among V.F. CORPORATION, a Pennsylvania corporation (the
“Company”), [NAME OF BORROWING SUBSIDIARY], a [jurisdiction of organization]
[type of entity] (the “New Borrowing Subsidiary”), and JPMORGAN CHASE BANK,
N.A., as Administrative Agent. Reference is made to the Five-Year Revolving
Credit Agreement dated as of December 17, 2018, among the Company, VF
Investments S. à r.l., VF Enterprises S. à r.l., VF Europe B.V.B.A., VF
International Sagl, the other Borrowing Subsidiaries from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the Lenders
party thereto from time to time (as from time to time amended, restated,
supplemented or otherwise modified, the “Credit Agreement”). Capitalized terms
used and not otherwise defined herein have the meanings specified in the Credit
Agreement. Under the Credit Agreement, the Lenders, the Swing Line Lenders and
the L/C Issuers have agreed, upon the terms and subject to the conditions set
forth therein, to make Loans to, and issue Letters of Credit for the accounts
of, the Borrowing Subsidiaries, and the Company and the New Borrowing Subsidiary
desire that the New Borrowing Subsidiary become a “Borrowing Subsidiary” and a
[“Global Tranche Borrower”][“US Tranche Borrower”]. The Company represents that
the New Borrowing Subsidiary is a wholly owned Subsidiary. Each of the Company
and the New Borrowing Subsidiary represent and warrant that the representations
and warranties of the Company in the Credit Agreement relating to the New
Borrowing Subsidiary and this Agreement are true and correct on and as of the
date hereof. The Company agrees that the Guarantee of the Company contained in
the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent and the satisfaction of the
other conditions set forth in Sections 2.14 and 4.03 of the Credit Agreement,
the New Borrowing Subsidiary shall be a party to the Credit Agreement and shall
constitute a “Borrowing Subsidiary” and a “Borrower” and a [“Global Tranche
Borrower”][“US Tranche Borrower”] for all purposes thereof. This Agreement shall
be construed in accordance with and governed by the law of the State of New
York. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e167.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above. V.F.
CORPORATION, by Name: Title: by Name: Title: [NAME OF NEW BORROWING SUBSIDIARY],
by Name: Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent, by Name:
Title: [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e168.jpg]
EXHIBIT C-2 [FORM OF] BORROWING SUBSIDIARY TERMINATION JPMorgan Chase Bank,
N.A., Loan and Agency Services Group 10 South Dearborn Chicago, IL 60603-2003
Attention: Julius Williams Fax: 844-490-5663 Julius.C.Williams@JPMorgan.com
JPM.Agency.Servicing.1@JPMorgan.com with a copy to: JPMorgan Chase Bank, N.A.
712 Main Street, 5th Floor North Houston, TX 77002 Attention: Antje B. Focke
Fax: 713-216-6710 antje.b.focke@jpmorgan.com [ ], 20[ ] Ladies and Gentlemen:
The undersigned, V.F. Corporation, a Pennsylvania corporation (the “Company”),
refers to the Five-Year Revolving Credit Agreement dated as of December 17,
2018, among the Company, VF Investments S. à r.l., VF Enterprises S. à r.l., VF
Europe B.V.B.A., VF International Sagl, the other Borrowing Subsidiaries from
time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the Lenders party thereto from time to time (as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”).
Capitalized terms used and not otherwise defined herein have the meanings
specified in the Credit Agreement. The Company hereby terminates the status of [
] (the “Terminated Borrowing Subsidiary”) as a Borrowing Subsidiary under the
Credit Agreement. [The Company represents and warrants that as of the date
hereof all Loans made to the Terminated Borrowing Subsidiary have been repaid,
all Letters of Credit issued for the account of the Terminated Borrowing
Subsidiary have been drawn in full or have expired or been cash collateralized
in accordance with Section 2.05(j) of the Credit Agreement and all amounts
payable by the Terminated Borrowing Subsidiary in respect of L/C Disbursements,
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement by the
Terminated Borrowing Subsidiary) have been paid in full.] [The Company
acknowledges that the Terminated Borrowing Subsidiary shall continue to be a
Borrowing Subsidiary until such time as all Loans made to the Terminated
Borrowing Subsidiary have been repaid, all Letters of Credit issued for the
account of the [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e169.jpg]
Terminated Borrowing Subsidiary have been drawn in full or have expired or been
cash collateralized in accordance with Section 2.05(j) of the Credit Agreement
and all amounts payable by the Terminated Borrowing Subsidiary in respect of L/C
Disbursements, interest and/or fees (and, to the extent notified by the
Administrative Agent or any Lender, any other amounts payable under the Credit
Agreement by the Terminated Borrowing Subsidiary) have been paid in full;
provided that the Terminated Borrowing Subsidiary shall not have the right to
make further Borrowings under the Credit Agreement.] This instrument shall be
construed in accordance with and governed by the law of the State of New York.
Very truly yours, V.F. CORPORATION, by Name: Title: by Name: Title: [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e170.jpg]
EXHIBIT D [FORM OF] INTEREST ELECTION REQUEST JPMorgan Chase Bank, N.A., Loan
and Agency Services Group 10 South Dearborn Chicago, IL 60603-2003 Attention:
Julius Williams Fax: 844-490-5663 Julius.C.Williams@JPMorgan.com
JPM.Agency.Servicing.1@JPMorgan.com with a copy to: JPMorgan Chase Bank, N.A.
712 Main Street, 5th Floor North Houston, TX 77002 Attention: Antje B. Focke
Fax: 713-216-6710 antje.b.focke@jpmorgan.com Ladies and Gentlemen: The
undersigned, V.F. Corporation, a Pennsylvania corporation (the “Company”),
refers to the Five-Year Revolving Credit Agreement dated as of December 17,
2018, among the Company, VF Investments S. à r.l., VF Enterprises S. à r.l., VF
Europe B.V.B.A., VF International Sagl, the other Borrowing Subsidiaries from
time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the Lenders party thereto from time to time (as from time to time amended,
restated, supplemented or otherwise modified, the “Credit Agreement”).
Capitalized terms used and not otherwise defined herein have the meanings
specified in the Credit Agreement. This notice constitutes an Interest Election
Request and the Company [on behalf of [NAME OF BORROWER]] (the “Borrower”)]
hereby gives notice, pursuant to Section 2.07 of the Credit Agreement, that it
requests the conversion or continuation of a Borrowing under the Credit
Agreement, and in that connection the Company specifies the following
information with respect to such Borrowing and each resulting Borrowing: 1.
Borrowing to which this request applies: Principal Amount and Currency:
_______________________________ Class:1 ________________________________ Type:
_______________________________ Interest Period:2
_______________________________ 1 Specify US Tranche Revolving Borrowing or
Global Tranche Revolving Borrowing. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e171.jpg]
2. Effective date of this election:3 _______________________________ 3.
Resulting Borrowing[s]4 Principal Amount and Currency:
______________________________ Class: _________________________ Type:
_______________________________ Interest Period:5
_______________________________ Very truly yours, V.F. CORPORATION, by Name:
Title: 2 In the case of a LIBOR, CDOR or EURIBOR Borrowing, specify the last day
of the current Interest Period therefor. 3 Must be a Business Day. 4 If
different options are being elected with respect to different portions of the
Borrowing, provide the information required by this item 3 for each resulting
Borrowing. Each resulting Borrowing shall be in an aggregate amount that is an
integral multiple of, and not less than, the amount specified for a Borrowing of
such Type and Class in Section 2.02(c) of the Credit Agreement. 5 Applicable
only if the resulting Borrowing is to be a LIBOR, CDOR or EURIBOR Borrowing. In
the case of a LIBOR, CDOR or EURIBOR Borrowing, shall be subject to the
definition of “Interest Period” and Section 2.02(d) of the Credit Agreement and
can be a period of (i) one week, if quotations are available for deposits of
such duration, or (ii) one, two, three or six months (or, if agreed to by each
Lender participating therein, twelve months). If an Interest Period is not
specified, then the Company shall be deemed to have selected an Interest Period
of one month’s duration. In no case may such Borrowing extend beyond the Stated
Termination Date. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e172.jpg]
EXHIBIT E [FORM OF] L/C ISSUER AGREEMENT dated as of [ ], 20[ ] (this
“Agreement”), among V.F. CORPORATION, a Pennsylvania corporation (the
“Company”), [NAME OF L/C ISSUER], a [ ] (the “New L/C Issuer”), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent. Reference is made to the Five-Year
Revolving Credit Agreement dated as of December 17, 2018, among the Company, VF
Investments S. à r.l., VF Enterprises S. à r.l., VF Europe B.V.B.A., VF
International Sagl, the other Borrowing Subsidiaries from time to time party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the Lenders
party thereto from time to time (as from time to time amended, restated,
supplemented or otherwise modified, the “Credit Agreement”). Capitalized terms
used and not otherwise defined herein have the meanings specified in the Credit
Agreement. Under the Credit Agreement, the L/C Issuers have agreed to issue
Letters of Credit for the account of the Borrowers on the terms and subject to
the conditions set forth therein. Upon execution of this Agreement by each of
the Company, the New L/C Issuer and the Administrative Agent, the New L/C Issuer
shall be a party to the Credit Agreement as an “L/C Issuer” thereunder for all
purposes of the Credit Agreement and the other Loan Documents, and shall have
all the rights and obligations of an L/C Issuer under the Credit Agreement and
the other Loan Documents, and the New L/C Issuer hereby agrees to be bound by
all provisions of the Credit Agreement applicable to it as an L/C Issuer
thereunder. The L/C Commitment of the New L/C Issuer is US$[ ].1 This Agreement
shall be construed in accordance with and governed by the law of the State of
New York. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. [Remainder of page intentionally left blank] 1 If applicable, set
forth any limit on the currencies in which the New L/C Issuer will be required
to issue Letters of Credit or on the Borrowers for the accounts of which the New
L/C Issuer will be required to issue Letters of Credit. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e173.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above. V.F.
CORPORATION, by Name: Title: by Name: Title: [NAME OF NEW L/C ISSUER], by Name:
Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent, by Name: Title:
[[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e174.jpg]
EXHIBIT F [FORM OF] ACCESSION AGREEMENT dated as of [ ], 20__ (this
“Agreement”), among V.F. CORPORATION, a Pennsylvania corporation (the
“Company”), [ ] (each, an “Increasing Lender”), and JPMORGAN CHASE BANK, N.A.,
as Administrative Agent. Reference is made to the Five-Year Revolving Credit
Agreement dated as of December 17, 2018, among the Company, VF Investments S. à
r.l., VF Enterprises S. à r.l., VF Europe B.V.B.A., VF International Sagl, the
other Borrowing Subsidiaries from time to time party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the Lenders party thereto from time to
time (as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”). Capitalized terms used and not otherwise
defined herein have the meanings specified in the Credit Agreement. The Company
desires, pursuant to Section 2.08(d) of the Credit Agreement, to increase the
aggregate amount of the [Global Tranche] [US Tranche] Commitments by US$[ ] to
US$[ ] (the “Commitment Increase”). The date of effectiveness of the Commitment
Increase in accordance with Section 2.08(d) of the Credit Agreement is referred
to herein as the “Commitment Increase Effective Date”. [Each Increasing Lender
that, prior to the Commitment Increase Effective Date, is a [Global Tranche][US
Tranche] Lender hereby agrees that, effective as of the Commitment Increase
Effective Date, (a) the [Global Tranche][US Tranche] Commitment of such
Increasing Lender shall be increased by an amount equal to the amount set forth
opposite the name of such Increasing Lender on Schedule I hereto under the
caption “[Global Tranche][US Tranche] Commitment Increase Amount” and (b) such
Increasing Lender shall have all of the rights and obligations of a [Global
Tranche][US Tranche] Lender under the Credit Agreement in respect of the amount
of such increase in the [Global Tranche][US Tranche] Commitment of such
Increasing Lender (as well as all the rights and obligations of such Increasing
Lender in respect of its [Global Tranche][US Tranche] Commitments in effect
immediately prior to the Commitment Increase Effective Date).] [Each Increasing
Lender that, prior to the Commitment Increase Effective Date, is not a [Global
Tranche] [US Tranche] Lender hereby (a) represents and warrants that such
Increasing Lender is an Eligible Assignee and (b) agrees that, effective as of
the Commitment Increase Effective Date, (i) such Increasing Lender shall have a
[Global Tranche][US Tranche] Commitment in an amount equal to the amount set
forth opposite the name of such Increasing Lender on Schedule I hereto under the
caption “[Global Tranche][US Tranche] Commitment Increase Amount” and (ii) such
Increasing Lender shall be party to the Credit Agreement as a [Global
Tranche][US Tranche] Lender for all purposes of the Credit Agreement and the
other Loan Documents, and shall have all the rights and obligations of a [Global
Tranche][US Tranche] Lender under the Credit Agreement, and agrees to be bound
by all provisions of the Credit Agreement applicable to it as a [Global
Tranche][US Tranche] Lender thereunder.] [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e175.jpg]
2 [Each of the Administrative Agent, each L/C Issuer and each Swing Line Lender
hereby approves the identity of each Increasing Lender that, prior to the
Commitment Increase Effective Date, is not a Lender.] This Agreement shall be
construed in accordance with and governed by the law of the State of New York.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. [Remainder of
page intentionally left blank] [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e176.jpg]
3 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers, all as of the day and year first
above written. V.F. CORPORATION, by Name: Title: by Name: Title: JPMORGAN CHASE
BANK, N.A., as Administrative Agent, by Name: Title: [INSERT NAME OF INCREASING
LENDER], by Name: Title: [JPMORGAN CHASE BANK, N.A., as an L/C Issuer and the
Swing Line Lender, by _____________________________ Name: Title: [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e177.jpg]
BANK OF AMERICA, N.A., as an L/C Issuer, by _____________________________ Name:
Title: BARCLAYS BANK PLC, as an L/C Issuer, by _____________________________
Name: Title: HSBC BANK USA, NATIONAL ASSOCIATION, as an L/C Issuer, by
_____________________________ Name: Title: U.S. BANK NATIONAL ASSOCIATION, as an
L/C Issuer, by _____________________________ Name: Title: WELLS FARGO BANK,
N.A., as an L/C Issuer, by _____________________________ Name: Title:
[[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e178.jpg]
[[NAME OF EACH OTHER L/C ISSUER], as an L/C Issuer,]]1 by
_____________________________ Name: Title: 1 Consent of the L/C Issuers and the
Swing Line Lenders to be included if an Increasing Lender party hereto is not
already a Lender. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e179.jpg]
Schedule I Commitment Increase Increasing Lender [Global Tranche][US Tranche]
Commitment Increase Amount1 1 Amount must be equal to US$20,000,000 or an
integral multiple of US$5,000,000 in excess thereof. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e180.jpg]
EXHIBIT G [FORM OF] COMPLIANCE CERTIFICATE JPMorgan Chase Bank, N.A., Loan and
Agency Services Group 10 South Dearborn Chicago, IL 60603-2003 Attention: Julius
Williams Fax: 844-490-5663 Julius.C.Williams@JPMorgan.com
JPM.Agency.Servicing.1@JPMorgan.com with a copy to: JPMorgan Chase Bank, N.A.
712 Main Street, 5th Floor North Houston, TX 77002 Attention: Antje B. Focke
Fax: 713-216-6710 antje.b.focke@jpmorgan.com Reference is made to the Five-Year
Revolving Credit Agreement dated as of December 17, 2018, among V.F.
Corporation, VF Investments S. à r.l., VF Enterprises S. à r.l., VF Europe
B.V.B.A., VF International Sagl, the other Borrowing Subsidiaries from time to
time party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
Lenders party thereto from time to time (as from time to time amended, restated,
supplemented or otherwise modified, the “Credit Agreement”). Capitalized terms
used but not otherwise defined herein shall have the respective meanings
therefor set forth in the Credit Agreement. The undersigned, a duly authorized
and acting Authorized Representative, hereby certifies to the Administrative
Agent as follows: I. Calculations: A. Compliance with Section 7.01: Consolidated
Indebtedness to Consolidated Capitalization as of [ ], 20__ 1 (the
“Determination Date”): 1. Consolidated Indebtedness as of the US$[ ]
Determination Date 1 The Determination Date is the last day of the fiscal
quarter or fiscal year covered by the financial statements that are being
delivered concurrently with the delivery of this Compliance Certificate pursuant
to Section 6.01(a) or 6.01(b) of the Credit Agreement. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e181.jpg]
2. Consolidated Net Worth as of the US$[ ] Determination Date 3. Consolidated
Capitalization as of the US$[ ] Determination Date (sum of A.1 and A.2) 4. Ratio
of A.1 to A.3* _________ to 1.00 *Required: A.4 must not be greater than 0.60 to
1.00 at any time. B. Compliance with Section 7.02(j): Liens 1. Consolidated Net
Worth as of the US$[ ] Determination Date 2. B.1 X 15% US$[ ] 3. Is the
aggregate principal amount of Yes No Indebtedness secured by Liens not permitted
under Sections 7.02(a) through 7.02(i) less than B.2? 4. B.1 x 20% US$[ ] 5. Is
the sum of (1) the aggregate principal Yes No amount of Indebtedness secured by
the Liens not permitted under Sections 7.02(a) through 7.02(i) and (2) the
aggregate principal amount of Indebtedness incurred in accordance with Section
7.03(f) less than B.4? C. Compliance with Section 7.03(f): Indebtedness of
Subsidiaries 1. Is the aggregate principal amount of Yes No Indebtedness not
permitted under Sections 7.03(a) through 7.03(e) less than B.2? II. No Default:
[[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e182.jpg]
No Default or Event of Default has occurred and is continuing on the date of
this Compliance Certificate[, except as set forth below]2. [Remainder of page
intentionally left blank] 2 Set forth the details of any Default or Event of
Default and the action that the Company is taking or proposes to take with
respect thereto. [[3885807]]



--------------------------------------------------------------------------------



 
[vfcexhibitf6e183.jpg]
IN WITNESS WHEREOF, I have executed this Compliance Certificate this [ ] day of
[ ], 20__. V.F. CORPORATION, by Name: Title: [[3885807]]



--------------------------------------------------------------------------------



 